ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-09-25_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE GABCIKOVO-NAGYMAROS PROJECT

(HUNGARY/SLOVAKIA)

JUDGMENT OF 25 SEPTEMBER 1997

1997

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU PROJET
GABCIKOVO-NAGYMAROS

(HONGRIE/SLOVAQUIE)

ARRET DU 25 SEPTEMBRE 1997
Official citation:

Gabcikovo-Nagymaros Project (Hungary/Slovakia)
Judgment, 1 C.J. Reports 1997, p. 7

Mode officiel de citation:

Projet Gabëikovo-Nagymaros ( Hongriel Slovaquie)
arrêt, C.LJ. Recueil 1997, p. 7

,

;

 

Sales number
ISSN 0074-4441 N° de vente:

ISBN 92-1-070757-5

 

692

 

 
25 SEPTEMBER 1997

JUDGMENT

GABCIKOVO-NAGYMAROS PROJECT
(HUNGARY/SLOVAKIA)

PROJET GABCIKOVO-NAGYMAROS
(HONGRIE/SLOVAQUIE)

25 SEPTEMBRE 1997

ARRET
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1997

25 septembre 1997

AFFAIRE RELATIVE AU PROJET
GABCIKOVO-NAGYMAROS

(HONGRIE/SLOVAQUIE)

Traité du 16 septembre 1977 relatif à la construction et au fonctionnement du
système d’écluses de Gabëikovo-Nagymaros — « Instruments y afférents ».

Suspension et abandon par la Hongrie, en 1989, de travaux relatifs au projet
— Applicabilité de la convention de Vienne de 1969 sur le droit des traités —
Droit des traités et droit de la responsabilité des Etats — Etat de nécessité en
tant que cause d'exclusion de l'illicéité d'un fait — « Intérêt essentiel» de l'Etat
auteur du fait — Environnement — « Péril grave et imminent » — Fait devant
constituer le «seul moyen» de sauvegarder l'intérêt en cause — Etat ayant
«contribué à la survenance de l'état de nécessité ».

Recours par la Tchécoslovaquie, en novembre 1991, à la « variante C » er mise
en service. à partir d'octobre 1992, de cette variante — Argumentation tirée
d'un principe allégué d'application par approximation — Respect des limites du
traité — Droit à une part équitable et raisonnable des ressources d’un cours
d'eau international — Réalisation d'un fait illicite et comportement antérieur
présentant un caractère préparatoire — Obligation d'atténuer les dommages —
Principe concernant seulement le calcul de dommages et intérêts — Contre-
mesures — Riposte à un fait internationalement illicite — Proportionnalité
— Prise de contrôle unilatérale d'une ressource partagée.

Notification par la Hongrie, le 19 mai 1992, de la terminaison du traité de
1977 et des instruments y afférents — Effets juridiques — Question relevant du
droit des traités — Articles 60 à 62 de la convention de Vienne sur le droit des
traités — Droit coutumier — Impossibilité d'exécution — Disparition ou des-
truction définitives d'un «objet» indispensable à l'exécution — Impossibilité
d'exécution résultant de la violation, par la partie qui l'invoque, d'une obligation
découlant du traité — Changement fondamental de circonstances — Base essen-
tielle du consentement des parties — Portée des obligations restant à exécuter
— Stabilité des relations conventionnelles — Violation substantielle du traité —
Date à laquelle la violation a été commise et date de la notification de termi-
naison — Victime d'une violation ayant elle-même commis une violation pré-
alable du traité — Emergence de nouvelles normes du droit de l’environnement

 

4

1997
25 septembre
Rôle général
n° 92
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 8

— Développement durable — Dispositions du traité permettant aux parties,
d'un commun accord, de tenir compte de ces normes — Rejet du traité — Man-
quements réciproques — Intégrité de la régle pacta sunt servanda — Traité
demeurant en vigueur tant qu'il n'y est pas mis fin d’un commun accord.

Conséquences juridiques de l'arrêt de la Cour — Dissolution de la Tchéco-
slovaquie — Article 12 de la convention de Vienne de 1978 sur la succession
d'Etats en matière de traités — Droit coutumier — Succession d'Etats sans
incidence sur un traité créant des droits et obligations «attachés » au territoire
— Situation irrégulière due aux manquements des deux Parties à leurs obliga-
tions conventionnelles — Ex injuria jus non oritur — Objectifs du traité —
Obligations dépassées par les événements — Positions adoptées par les parties
après la conclusion du traité — Négociations de bonne foi — Incidences du pro-
jet sur l'environnement — Solution à trouver de commun accord par les Parties
— Régime conjoint — Réparation des actes commis par les deux Parties —
Coopération pour l'utilisation des ressources en eau partagées — Dommages et
intérêts — Succession en ce qui concerne les droits et obligations relatifs au pro-
jet — Actes illicites croisés — Règlement des comptes concernant la construc-
tion des ouvrages.

ARRÊT

Présents: M. SCHWEBEL, Président; M. WEERAMANTRY, Vice-Président;
MM. Opa, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, PARRA-ARANGUREN, Koou-
MANS, REZEK, juges; M. SKUBISZEwSKI, juge ad hoc; M. VALENCIA-
Ospina, Greffier.

En l'affaire relative au projet Gabtikovo-Nagymaros,
entre

la République de Hongrie,
représentée par
S. Exc. M. Gyürgy Szénési, ambassadeur, directeur du département de droit
international au ministère des affaires étrangères,
comme agent et conseil;
S. Exc. M. Dénes Tomaj, ambassadeur de la République de Hongrie aux
Pays-Bas,
comme coagent;
M. James Crawford, professeur de droit international, titulaire de la chaire
Whewell à l'Université de Cambridge,

M. Pierre-Marie Dupuy, professeur à l'Université Panthéon-Assas (Paris IT)
et directeur de l’Institut des hautes études internationales de Paris,

M. Alexandre Kiss, directeur de recherches au Centre national de la re-
cherche scientifique (en retraite),

M. Läszlé Valki, professeur de droit international à l’Université Eôtvôs
Loränd de Budapest,
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 9

M. Boldizsar Nagy, professeur associé de droit international à l’Université
Eëtvôs Loränd de Budapest,

M. Philippe Sands, chargé de cours de droit international à la School of
Oriental and African Studies de l’Université de Londres, et Global Profes-
sor of Law à l'Université de New York,

M" Katherine Gorove, juriste-conseil,

comme conseils et avocats;

M. Howard Wheater, professeur d’hydrologie à P Imperial College de Londres,

M. Gabor Vida, professeur de biologie à l’Université Eôtvôs Lorand de
Budapest. membre de l’Académie des sciences de Hongrie,

M. Roland Carbiener, professeur émérite de l’Université de Strasbourg,

M. Klaus Kern, ingénieur-conseil à Karlsruhe,

comme avocats;

M. Edward Helgeson,

M. Stuart Oldham,

M. Péter Molnär,

comme conseillers ;

M. Gyôrgy Kovacs,

M. Timothy Walsh,

M. Zoltän Koväcs,

comme conseillers techniques;

M. Attila Nyikos,

comme assistant;

M. Axel Gosseries, LL.M.,

comme traducteur;

M” Eva Kocsis,

M™* Katinka Tompa,

comme secrétaires,

et

la République slovaque,
représentée par
S. Exc. M. Peter Tomka, ambassadeur. conseiller juridique du ministère des
affaires étrangères,
comme agent;
M. Vaclav Mikulka, membre de la Commission du droit international,
comme coagent, conseil et avocat:

M. Derek W. Bowett, C.B.E., Q.C., F.B.A.. professeur émérite, ancien titu-
laire de la chaire Whewell à l’Université de Cambridge, ancien membre de
la Commission du droit international,

comme conseil;

M. Stephen C. McCaffrey. professeur de droit international à la McGeorge
School of Law de l'Université du Pacifique à Sacramento (Etats-Unis
d'Amérique), ancien membre de la Commission du droit international,

M. Alain Pellet. professeur à l'Université de Paris X-Nanterre et à l'Institut

6
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 10

d’études politiques de Paris, membre de la Commission du droit interna-
tional,

M. Walter D. Sohier, membre des barreaux de l'Etat de New York et du
district de Columbia,

sir Arthur Watts, K.C.M.G., Q.C., Barrister, membre du barreau d’Angle-
terre et du pays de Galles,

M. Samuel S. Wordsworth, avocat à la cour d’appel de Paris et Solicitor
auprès de la Cour suprême d’Angleterre et du pays de Galles, Frere Chol-
meley, Paris,

comme conseils et avocats;

M. Igor Mucha, professeur d’hydrogéologie et ancien directeur du départe-
ment des eaux souterraines à la faculté des sciences naturelles de l'Univer-
sité Comenius de Bratislava,

M. Karra Venkateswara Rao, directeur de la section des techniques d’amé-
nagement hydrauliques du département du génie civil de la City University
de Londres,

M. Jens Christian Refsgaard, directeur de la recherche et du développement
à l’Institut danois d’hydraulique,

comme conseils et experts,

M”™ Cecilia Kandraéova, directeur de département au ministère des affaires
étrangères,

M. Ludék Krajhanzl, avocat, cabinet Vyroubal Krajhanzl Skäcel et associés,
Prague,

M. Miroslav Liëka, directeur de la division des relations publiques et de
l'expertise de l’entreprise d'Etat pour la mise en valeur des ressources en
eau, Bratislava,

M. Peter Vrsansky, ministre conseiller, chargé d’affaires par intérim de
l'ambassade de la République slovaque aux Pays-Bas,

comme conseillers ;

M'° Anouche Beaudouin, allocataire de recherche à l’Université de Paris
X-Nanterre,

M°° Chery! Dunn, Frere Cholmeley, Paris,

MF Nikoleta Glindova, attachée au ministère des affaires étrangères,

M. Drahoslav Stefanek, attaché au ministère des affaires étrangères,

comme assistants juridiques,

La Cour,

ainsi composée,
après délibéré en chambre du conseil,

rend l'arrêt suivant:

1. Par lettre en date du 2 juillet 1993, déposée au Greffe de la Cour le même
jour, l'ambassadeur aux Pays-Bas de la République de Hongrie (dénommée ci-
après la «Hongrie») et le chargé d’affaires par intérim aux Pays-Bas de la
République slovaque (dénommée ci-après la «Slovaquie») ont notifié conjoin-
tement à la Cour un compromis en langue anglaise, signé à Bruxelles le 7 avril
1993 et entré en vigueur le 28 juin 1993 à la date de l'échange des instruments
de ratification.

2. Dans sa traduction française, le texte du compromis se lit comme suit:
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) Il

«La République de Hongrie et la République slovaque,

Considérant que des contestations ont surgi entre la République fédéra-
tive tchèque et slovaque et la République de Hongrie concernant l’applica-
tion et la terminaison du traité relatif à la construction et au fonctionne-
ment du système de barrage de Gabéëikovo-Nagymaros, signé à Budapest
le 16 septembre 1977, et des instruments y afférents (ci-après dénommés le
«traité»), ainsi que la construction et le fonctionnement de la «solution
provisoire» ;

Tenant compte de ce que la République slovaque est l’un des deux Etats
successeurs de la République fédérative tchèque et slovaque et l'unique
Etat successeur en ce qui concerne les droits et obligations relatifs au pro-
jet Gabéikovo-Nagymaros:

Reconnaissant que les parties concernées ne sont pas parvenues à régler
ces contestations par Voie de négociation;

Ayant à l'esprit que tant la délégation tchécoslovaque que la délégation
hongroise ont déclaré qu’elles s’engageaient à soumettre les contestations
liées au projet Gab¢ikovo-Nagymaros sous tous ses aspects à un arbitrage
international obligatoire ou à la Cour internationale de Justice:

Souhaitant que ces contestations soient réglées par la Cour internatio-
nale de Justice:

Rappetant qu’elles se sont engagées à appliquer, en attendant l’arrêt de
la Cour internationale de Justice, le régime temporaire de gestion des eaux
du Danube dont seront convenues les Parties:

Désirant en outre définir les questions à soumettre à la Cour internatio-
nale de Justice,

Sont convenues de ce qui suit:
Article premier

Les Parties soumettent a la Cour internationale de Justice, conformé-
ment au paragraphe | de l’article 40 du Statut de la Cour, les questions
énoncées à l’article 2 ci-après.

Article 2

1) La Cour est priée de dire, sur la base du traité et des règles et prin-
cipes du droit international général, ainsi que de tous autres traités qu’elle
jugera applicables :

a) si la République de Hongrie était en droit de suspendre puis d’aban-
donner, en 1989, les travaux relatifs au projet de Nagymaros ainsi qu’à
la partie du projet de Gabéikovo dont la République de Hongrie est
responsable aux termes du traité:

b) si la République fédérative tchèque et slovaque était en droit de re-
courir, en novembre 1991, à la «solution provisoire» et de mettre en
service, à partir d'octobre 1992, ce système, décrit dans le rapport en
date du 23 novembre 1992 du groupe de travail d'experts indépendants
nommés par la Commission des Communautés européennes, la Répu-
blique de Hongrie et la République fédérative tchèque et slovaque
(construction d’un barrage sur le Danube au kilomètre 1851,7 du
fleuve, en territoire tchécoslovaque, et conséquences en résultant pour
l'écoulement des eaux et la navigation);
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 12

c) quels sont les effets juridiques de la notification, le 19 mai 1992, de la
terminaison du traité par la République de Hongrie.

2) La Cour est également priée de déterminer les conséquences juridi-
ques, y compris les droits et obligations pour les Parties, de l’arrêt qu’elle
rendra sur les questions énoncées au paragraphe 1 du présent article.

Article 3

1) Toutes les questions de procédure et de preuve seront réglées confor-
mément aux dispositions du Statut et du Règlement de Ia Cour.

2) Toutefois, les Parties prient la Cour de bien vouloir ordonner que la
procédure écrite comprenne les pièces suivantes:

a) un mémoire présenté par chacune des Parties au plus tard dix mois
après la date de la notification du présent compromis au Greffier de la
Cour internationale de Justice;

b) un contre-mémoire présenté par chacune des Parties au plus tard sept
mois après la date à laquelle chacune aura reçu la copie certifiée
conforme du mémoire de l’autre Partie;

c) une réplique présentée par chacune des Parties dans les délais que la
Cour indiquera.

d) La Cour pourra, si elle le juge utile, demander aux Parties de déposer
des pièces de procédure écrite supplémentaires.

3) Les pièces de procédure écrite susmentionnées et leurs annexes,
déposées auprès du Greffier, ne seront transmises à l’autre Partie que
lorsque le Greffier aura reçu de ladite Partie la pièce de procédure corres-
pondante.

Article 4

1) Les Parties conviennent, en attendant l'arrêt définitif de la Cour,
d'établir et d'appliquer un régime temporaire de gestion des eaux pour le
Danube.

2) Les Parties conviennent en outre qu’au cas où. [au cours de la période
précédant l'établissement ou l'application d’un tel régime, l’une d’entre
elles considérerait que la conduite de l’autre met ses droits en danger, elle
pourra demander des consultations immédiates et, au besoin, qu'il soit
recouru à des experts, y compris la Commission des Communautés euro-
péennes, en vue de protéger ces droits; et que la protection de ces droits ne
sera pas recherchée au moyen d’une demande présentée à la Cour en vertu
de l’article 41 du Statut.

3) Les deux Parties acceptent cet engagement en tant qu’élément fonda-
mental de la conclusion et du maintien de la validité du compromis.

Article 5

1) Les Parties s’engagent à accepter l’arrêt de la Cour comme définitif et
obligatoire pour elles et à l’exécuter intégralement et de bonne foi.

2) Aussitôt que l'arrêt leur aura été remis, les Parties engageront des
négociations pour fixer les modalités de son exécution.

3) Si les Parties ne peuvent parvenir à un accord dans un délai de six
mois, l’une ou l’autre d’entre elles pourra prier la Cour de rendre un arrêt
supplémentaire pour déterminer les modalités d'exécution de son arrêt.

Article 6
1) Le présent compromis est soumis à ratification.
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 13

2) Les instruments de ratification seront échangés aussitôt que possible à
Bruxelles.

3) Le présent compromis entrera en vigueur à la date de l’échange des
instruments de ratification. Il fera ensuite l’objet d’une notification
conjointe au Greffier de la Cour.

En foi de quoi les soussignés, dûment habilités à cet effet, ont signé le
présent compromis et y ont apposé leur sceau. »

3. Conformément au paragraphe 3 de l’article 40 du Statut et à l’article 42
du Règlement de la Cour, des copies de la notification et du compromis ont été
transmises par le Greffier au Secrétaire général de l'Organisation des Nations
Unies, aux Membres des Nations Unies et aux autres Etats admis à ester
devant Ja Cour.

4. La Cour ne comptant pas sur le siège de juge de nationalité slovaque, la
Slovaquie s'est prévalue du droit que lui confère le paragraphe 2 de l’article 31
du Statut de procéder à la désignation d’un juge ad hoc pour siéger en l'affaire:
elle a désigné à cet effet M. Krzysztof Jan Skubiszewski.

5. Par ordonnance en date du 14 juillet 1993, la Cour a fixé au 2 mai 1994 la
date d'expiration du délai pour le dépôt d’un mémoire par chaque Partie, et au
5 décembre 1994 la date d'expiration du délai pour le dépôt par chacune d'elles
d’un contre-mémoire. eu égard aux dispositions de l’article 3, paragraphe 2, ali-
néas a) et b), du compromis. Ces pièces ont été dûment déposées dans les
délais ainsi prescrits.

6. Par ordonnance en date du 20 décembre 1994, le Président de la Cour,
après avoir entendu les agents des Parties, a fixé au 20 juin 1995 la date d’expi-
ration du délai pour le dépôt des répliques, eu égard aux dispositions de l’ar-
ticle 3, paragraphe 2. alinéa c), du compromis. Les répliques ont été dûment
déposées dans le délai ainsi prescrit et, la Cour n’ayant pas demandé la produc-
tion de pièces supplémentaires, l'affaire s’est alors trouvée en état.

7. Par lettres du 27 janvier 1997, l’agent de la Slovaquie, se référant aux dis-
positions du paragraphe 1 de l’article 56 du Règlement, a exprimé le désir de
son gouvernement de produire deux nouveaux documents; par lettre du
10 février 1997, l'agent de la Hongrie a fait savoir que son gouvernement s’y
opposait. Le 26 février 1997, après avoir dûment recueilli les vues des deux
Parties, la Cour a décidé, conformément au paragraphe 2 de l'article 56 du
Règlement, d'autoriser la production de ces documents sous certaines condi-
tions dont les Parties ont été avisées. Dans le délai fixé par la Cour à cet effet,
la Hongrie a présenté des observations au titre du paragraphe 3 du même ar-
ticle sur l’un de ces documents. La Cour a autorisé la Slovaquie, comme celle-ci
en avait exprimé le souhait, à soumettre à son tour des commentaires sur ces
observations; lesdits commentaires ont été reçus dans le délai prescrit à cette
fin.

8. Chacune des Parties a en outre demandé de pouvoir présenter une vidéo-
cassette au cours de la procédure orale. La Cour a accédé à ces demandes, à la
condition que les cassettes en question soient au préalable échangées entre les
Parties par l'entremise du Greffe. Il a ainsi été procédé.

9. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour a
décidé, après s'être renseignée auprès des Parties, que des exemplaires des
pièces de procédure et des documents y annexés seraient rendus accessibles
au public à compter de l'ouverture de la procédure orale.

10. Par lettre en date du 16 juin 1995, Pagent de la Slovaquie avait invité la

10
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 14

Cour a se déplacer sur les lieux auxquels se rapporte l’affaire et à y exercer ses
fonctions relatives à l’établissement des preuves, conformément à l’article 66 du
Règlement. Pour sa part, l’agent de Ja Hongrie avait indiqué, par lettre en date
du 28 juin 1995, que, si la Cour jugeait une telle visite utile, son gouverne-
ment serait heureux de collaborer à l’organisation de celle-ci. Par lettre du 14 no-
vembre 1995, les agents des Parties notifièrent conjointement à la Cour le texte
d’un protocole d'accord, conclu à Budapest et à New York le même jour, en vue
de proposer à la Cour les modalités d’une telle descente sur les lieux; et, par lettre
du 3 février 1997, ils lui notifièrent conjointement le texte d’un procès-verbal
établi à Budapest et à New York le même jour, qui complétait le protocole
d'accord du 14 novembre 1995. La Cour, par ordonnance en date du 5 février
1997, a décidé de donner suite à l'invitation qui lui était faite d’exercer ses fonc-
tions relatives à l'établissement des preuves sur les lieux auxquels l’affaire se
rapporte, et d'adopter à cette fin les modalités proposées par les Parties. La
Cour s'est déplacée sur les lieux du 1° au 4 avril 1997; elle a visité un certain
nombre de sites le long du Danube et a pris note des explications techniques qui
lui ont été fournies par les représentants que les Parties avaient désignés à cet
effet.

11. La Cour a tenu une première série de dix audiences publiques du 3 au
7 mars et du 24 au 27 mars 1997; elle a tenu une seconde série de quatre
audiences publiques les 10, 11, 14 et 15 avril 1997, après avoir effectué la des-
cente sur les lieux dont il est fait mention au paragraphe précédent. Au cours de
ces audiences ont été entendus en leurs plaidoiries et réponses:

Pour la Hongrie : S. Exc. M. Szénäsi,
. Valki,

Kiss,

Vida,

. Carbiener,

. Crawford,

. Nagy,

. Kern,

. Wheater,

ZLZZZZZE

Pour la Slovaquie: S. Exc. M. Tomka,

M. Wordsworth,
M. McCaffrey,
M. Mucha,

M. Pellet,

M. Refsgaard,
sir Arthur Watts.

12. Les Parties ont répondu oralement et par écrit à diverses questions
posées par des membres de la Cour. Se référant aux dispositions de l’article 72
du Règlement, chacune des Parties a fait tenir à la Cour des observations sur les
réponses données par l'autre Partie à certaines de ces questions.

Il
PROJET GABC{KOVO-NAGY MAROS (ARRÊT) 15

13. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties:

Au nom de la Hongrie.

dans le mémoire, le contre-mémoire et la réplique (textes identiques mutatis
mutandis):

«Sur la base des éléments de preuve et des arguments juridiques pré-
sentés dans son mémoire, son contre-mémoire et sa réplique, la Répu-
blique de Hongrie

Prie la Cour de dire et juger:

Premièrement. que la République de Hongrie était en droit de suspendre
puis d'abandonner les travaux relatifs au projet de Nagymaros ainsi qu’à
la partie du projet de Gabëikovo dont la République de Hongrie était res-
ponsable aux terres du traité;

Deuxièmement, que la République fédérative tchèque et slovaque n'était
pas en droit de recourir à la «solution provisoire» (construction d’un bar-
rage sur le Danube au kilomètre 1851,7 du fleuve, en territoire tchécoslo-
vaque, et conséquences en résultant pour l'écoulement des eaux et la navi-
gation):

Troisièmement, que, par sa déclaration du 19 mai 1992, la Hongrie a
valablement mis fin au traité du 16 septembre 1977 relatif à la construc-
tion et au fonctionnement du système de barrage de Gabtikovo-Nagy-
maros;

Prie la Cour de dire et juger également

que les conséquences juridiques de ces conclusions et des éléments de
preuve et arguments présentés a la Cour sont les suivantes:

1) que le traité du 16 septembre 1977 n’a jamais été en vigueur entre la
République de Hongrie et la République slovaque;

2) que la République slovaque est responsable envers la Hongrie pour
avoir poursuivi l'exploitation de la «solution provisoire»:

3)¢que la République slovaque est internationalement responsable des
dommages et pertes que la République de Hongrie et ses ressortissants
ont subis du fait de la «solution provisoire»;

4) que la République slovaque est tenue de réparer ces dommages et ces
pertes, et que le montant de ladite réparation sera déterminé par la
Cour si les Parties ne peuvent en convenir entre elles dans les six mois
suivant la date à laquelle la Cour aura rendu son arrêt:

5) que la République slovaque est tenue des obligations suivantes:

a) rétablir les eaux du Danube dans leur cours le long de la frontière
internationale entre la République de Hongrie et la République slo-
vaque, c'est-à-dire le principal chenal de navigation tel que défini
par les traités applicables:

h) rétablir fa situation dans laquelle le Danube se trouvait avant la
mise en service de la solution provisoire;

c) fournir des garanties adéquates contre la répétition des dommages
et pertes subis par la République de Hongrie et par ses ressortis-
sants.»

12
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 16

Au nom de la Slovaquie,

dans le mémoire, le contre-mémoire et la réplique (textes identiques mutatis
mutandis):

«Sur la base des éléments de preuve et des arguments juridiques pré-
sentés dans son mémoire, son contre-mémoire et sa réplique, et en se réser-
vant le droit de compléter ou de modifier son argumentation à la lumière
d’autres exposés, {a République slovaque

Prie la Cour de dire et juger :

1. Que le traité du 16 septembre 1977 entre la Hongrie et la Tchécoslova-
quie relatif à la construction et à l'exploitation du système d’écluses de
Gabéikovo-Nagymaros, et les instruments s’y rapportant, à l'égard
duquel il est reconnu que la République slovaque est l'Etat successeur,
constitue un traité en vigueur et ce depuis la date de sa conclusion: et
que la notification de terminaison effectuée le 19 mai 1992 par la Répu-
blique de Hongrie est sans effet juridique.

2. Que la République de Hongrie n'était pas en droit de suspendre puis
d'abandonner les travaux relatifs au projet de Nagymaros ainsi qu’à la
partie du projet de Gabéikovo dont la République de Hongrie est res-
ponsable aux termes du traité de 1977.

3. Que le recours à la variante C, la «solution provisoire», et sa mise en
service constituaient un acte licite.

4. Que la République de Hongrie doit dès lors mettre immédiatement un
terme à toute conduite qui empêche l’application intégrale et de bonne
foi du traité de 1977 et doit prendre toutes les mesures nécessaires pour
s'acquitter des obligations que lui impose ce traité sans plus tarder, afin
de faire en sorte que le traité soit à nouveau respecté.

5. Qu'en conséquence de sa violation du traité de 1977 la République de
Hongrie doit payer, et la République slovaque a le droit de recevoir,
une indemnisation complète au titre des pertes et dommages occa-
sionnés par ces violations à la République slovaque, y compris les inté-
rêts et la réparation du manque à gagner, dont le montant sera déter-
miné par la Cour lors d’une phase ultérieure de la présente instance.»

14. Dans la procédure orale, les conclusions ci-après ont été présentées par
les Parties:
Au nom de la Hongrie,
à l’audience du 11 avril 1997:
Les conclusions lues à l’audience étaient mutatis mutandis identiques à celles
présentées par la Hongrie dans la procédure écrite.
Au nom de la Slovaquie,
à l'audience du 15 avril 1997:
«Sur la base des éléments de preuve et des arguments juridiques pré-
sentés dans ses écritures et ses plaidoiries orales, la République slovaque
Prie la Cour de bien vouloir dire et juger :

1. Que le traité, tel qu’il est défini à l’alinéa premier du préambule du
compromis entre les Parties en date du 7 avril 1993, relatif à la construc-
tion et à l'exploitation du système d’écluses de Gabëikovo-Nagymaros
et les instruments s’y rapportant, conclu entre la Hongrie et la Tché-

13
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 17

coslovaquie, à l'égard duquel la République slovaque est l'Etat succes-
seur, n’a jamais cessé d’être en vigueur et le demeure, et que la notifica-
tion, le 19 mai 1992, de la prétendue terminaison du traité par la
République de Hongrie n’a eu aucun effet sur la validité de celui-ci;

. Que la République de Hongrie n'était pas en droit de suspendre puis
d'abandonner les travaux relatifs au projet de Nagymaros ainsi qu’à la
partie du projet de Gabéikovo dont la République de Hongrie est res-
ponsable aux termes du traité;

. Que la République fédérative tchèque et slovaque était en droit de
recourir, en novembre 1991, à la «solution provisoire» et de mettre ce
système en service à partir d’octobre 1992 et que la République slo-
vaque était et demeure en droit de continuer à mettre en œuvre ce sys-
tème ;

. Que la République de Hongrie doit dès lors mettre immédiatement un
terme à toute conduite qui empêche l'application de bonne foi du traité
de 1977 et qu’elle doit prendre toutes les mesures nécessaires pour
s'acquitter sans retard des obligations que lui impose ce traité, afin de
faire en sorte que le traité soit à nouveau respecté, sous réserve des modi-
fications qui pourraient y être apportées par accord entre les Parties;

. Que la République de Hongrie doit donner des garanties adéquates de
s'abstenir d'empêcher l'application du traité et le fonctionnement
continu du système;

. Qu’en conséquence de sa violation du traité de 1977, la République de
Hongrie doit, outre la reprise immédiate de l'exécution de ses obliga-
tions en vertu du traité, payer à la République slovaque une indemnisa-
tion complète au titre des pertes et dommages, y compris le manque à
gagner, occasionnés par ces violations, assortis des intérêts;

. Que les Parties doivent engager immédiatement des négociations en
vue, notamment, de l’adoption d’un nouveau calendrier et de mesures
appropriées pour la mise en œuvre du traité par les deux Parties et la
fixation du montant de l'indemnité due par la République de Hongrie à
la République slovaque; et que si les Parties ne peuvent parvenir à un
accord dans un délai de six mois, l’une ou l’autre d’entre elles pourra
prier la Cour de rendre un arrêt supplémentaire pour déterminer les
modalités d'exécution de son arrêt.»

*
* *

15. La présente affaire trouve son origine dans la signature, le 16 sep-
tembre 1977, par la République populaire hongroise et la République
socialiste tchécoslovaque d’un traité «relatif à la construction et au fonc-
tionnement du système d’écluses de Gabéikovo-Nagymaros» (dénommé
ci-après le «traité de 1977»). Le nom des deux Etats contractants a varié
au cours des ans; ils seront dénommés ci-après la Hongrie et la Tchéco-
slovaquie. Le traité de 1977 est entré en vigueur le 30 juin 1978.

Il prévoit la construction et l’exploitation du système d’écluses par les
parties «en tant qu’investissement conjoint». Selon le préambule du
traité, le système de barrage avait pour but

«de mettre en valeur, de façon générale, les ressources naturelles de
la section Bratislava-Budapest du Danube aux fins du développe-

14
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 18

ment des secteurs des ressources hydrauliques, de l'énergie, des
transports et de l’agriculture et des autres secteurs de l’économie
nationale des parties contractantes ».

L'investissement conjoint tendait ainsi essentiellement à la production
d’hydro-électricité, à l’amélioration de la navigation sur le tronçon en
cause du Danube et à la protection des régions riveraines contre les inon-
dations. En même temps, les parties contractantes, selon les termes du
traité, s’engageaient tant à veiller à ce que la mise en œuvre du projet ne
compromette pas la qualité des eaux du Danube qu’à s’acquitter de leurs
obligations concernant la protection de la nature et découlant de la construc-
tion et du fonctionnement du système d’écluses.

16. Par sa longueur, le Danube est le deuxième fleuve d'Europe, lon-
geant ou traversant neuf pays sur un cours de 2860 kilomètres et se diri-
geant vers l’est, depuis la Forét-Noire jusqu’à la mer Noire. Sur 142 kilo-
mètres, il constitue la frontière entre la Slovaquie et la Hongrie. Le sec-
teur auquel se rapporte la présente affaire est un tronçon d’environ
200 kilomètres, entre Bratislava, en Slovaquie, et Budapest, en Hongrie.
En aval de Bratislava, la déclivité du fleuve diminue sensiblement, créant
une plaine alluviale de gravier et de sédiments sableux. Cette plaine est
délimitée au nord-est, en territoire slovaque, par le petit Danube et au
sud-ouest, en territoire hongrois, par le bras Moson du Danube. La fron-
tière entre les deux Etats est constituée dans la majeure partie de cette
région par le chenal principal du fleuve. La zone comprise entre le petit
Danube et ce chenal constitue, en territoire slovaque, le Zitny Ostrov;
celle comprise entre le chenal principal et le bras Moson du Danube cons-
titue, en territoire hongrois, le Szigetkôz. Cunovo et, plus en aval, Gabti-
kovo sont situés dans ce secteur du fleuve, en territoire slovaque; Cunovo
est situé sur la rive droite du fleuve et Gab¢ikovo sur la rive gauche.
Plus bas, après jonction des divers bras, le fleuve entre en territoire hon-
grois et le relief devient plus accidenté. Nagymaros se trouve dans
une vallée étroite à un endroit où le Danube fait un coude juste avant de
se diriger vers le sud, entourant la grande île fluviale de Szentendre avant
d’atteindre Budapest (voir ci-après, p. 19, le croquis n° 1).

17. Le Danube a toujours joué un rôle vital dans le développement
commercial et économique des Etats riverains; il a mis en évidence et a
accru leur interdépendance, rendant indispensable la coopération inter-
nationale. Des améliorations apportées au chenal de navigation ont per-
mis au Danube, aujourd’hui relié par un canal au Main et de là au Rhin,
de devenir une importante artère de navigation reliant la mer du Nord à
la mer Noire. Dans le tronçon du fleuve auquel se rapporte la présente
affaire, des mesures de protection contre les inondations ont été prises au
cours des siècles, l’agriculture et la sylviculture ont été pratiquées et, plus
récemment, la région a connu un essor démographique et industriel. Les
effets cumulatifs, sur le fleuve et l’environnement, des diverses activités
humaines menées au cours des ans n’ont pas tous été positifs, notamment
en ce qui concerne le régime des eaux.

15
 

249,1 8 uou sinborD

 

 

              

SSAHBISNIIE JUAN sut Sap &
Hage 999 e smboD 9D :"4'N

jsadepng

soreUASeN-OAOyQqesy yofod 3]
aed 990199009 U0139y

T oN SINOOUD

 

2148U0H

 

a1puaJuszS
oP oT

 

wO1eWIOy

   

PYISOSIA

SoreuwÂBEN "a
“w

\

   

ainbvao]s

 

BAUISDUIS

 

 

 
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 20

Des mesures destinées à atténuer ces problèmes ne pouvaient être
prises que dans le cadre d’une coopération internationale. Les projets de
gestion des eaux du Danube ont souvent cherché à combiner améliora-
tion des conditions de navigation, lutte contre les inondations et produc-
tion d'électricité par des centrales hydro-électriques. Certains Etats rive-
rains ont largement tiré parti des ressources du Danube en matière de
production d’énergie hydro-électrique. Les tentatives qui ont été faites
pour exploiter le potentiel du tronçon particulier du fleuve qui est en
cause dans la présente instance se sont échelonnées sur une période de
vingt-cinq ans, qui a culminé avec la signature du traité de 1977.

18. Les principaux ouvrages à construire en exécution du projet sont
décrits au paragraphe 1 de l'article premier du traité de 1977. Deux séries
d’écluses étaient prévues, l’une à Gabëikovo (en territoire tchécoslo-
vaque), l’autre à Nagymaros (en territoire hongrois), en vue de consti-
tuer «un système d’ouvrages opérationnel, unique et indivisible» (voir ci-
après, p. 21, le croquis n° 2). La Cour aura plus loin occasion de revenir
sur le détail de ces ouvrages, qui devaient notamment comprendre un
réservoir en amont de Dunakiliti, en territoire hongrois et en territoire
tchécoslovaque; un barrage à Dunakiliti, en territoire hongrois; un canal
de dérivation, en territoire tchécoslovaque, sur lequel devait être construit
le système d’écluses de Gabtikovo {de même qu’une centrale hydro-
électrique d’une capacité installée de 720 mégawatts (MW)); l’approfon-
dissement du lit du Danube après la jonction du canal de dérivation et de
Pancien lit du fleuve; un renforcement des ouvrages de protection contre
les inondations le long du Danube en amont de Nagymaros; le système
d’écluses de Nagymaros, en territoire hongrois (avec une centrale hydro-
électrique d’une capacité de 158 MW); et l’approfondissement du lit du
Danube en aval.

Le paragraphe 4 de l’article premier du traité prévoyait que les spéci-
fications techniques concernant le système seraient fixées dans le «plan
contractuel conjoint», qui devait être établi conformément à l’accord
signé à cette fin par les deux gouvernements le 6 mai 1976; le para-
graphe | de l’article 4 précisait quant à lui que «l'investissement conjoint
[serait] effectué conformément au plan contractuel conjoint».

Aux termes du paragraphe 1 de l’article 3:

«Les opérations liées à la réalisation de l’investissement conjoint
et à l'exécution des tâches relatives au fonctionnement du système
d’écluses seront dirigées et supervisées par les gouvernements des
parties contractantes, par l’intermédiaire de ... ( ... «délégués gou-
vernementaux »).»

Ces délégués étaient notamment chargés de «veiller à ce que la construc-
tion du système d’écluses soit ... réalisée conformément au plan contrac-
tuel conjoint approuvé et au calendrier des travaux du projet». Lors de la
mise en service des ouvrages, ils devaient en outre «établir les procédures

17
 

 

Bratislava

    
 

 

CROQUIS N0 2

Projet original

N.B.: Ce croquis a été établi
à des fins purement illustratives

 

 

 

Croquis non à l'échelle

canal de fuite

Sa
e ”?

eS

Slovaquie

f Nagymaros

a | @

Komérom Barrage de
Nagymaros

  
    

i

Visegräd

Tle de
Szentendre

Hongrie

Budapest

 

 
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 22

opérationnelles concernant le système d’écluses et en assurer l’observa-
tion».
Le paragraphe 4 de l’article 4 stipulait que:

«Les opérations liées à l’investissement conjoint ser[aient] orga-
nisées par les parties contractantes de façon que les centrales de
génération d'énergie soient mises en service pendant la période 1986-
1990.»

L’article 5 disposait que les coûts de l'investissement conjoint seraient
pris en charge, a parts égales, par les parties contractantes. Il précisait
les travaux a réaliser par chacune d’entre elles. L’article 8 ajoutait que le
barrage de Dunakiliti, le canal de dérivation et les deux séries d’écluses
de Gabtikovo et Nagymaros seraient «la propriété conjointe, à parts
égales», des parties contractantes. Les autres ouvrages devaient étre la pro-
priété de l’Etat sur le territoire duquel ils étaient construits.

Les parties devaient de même participer à parts égales à l’utilisation du
système mis en place et plus particulièrement à l’utilisation de l'énergie de
base et de pointe générée dans les centrales hydro-électriques (art. 9).

Aux termes de l’article 10, les ouvrages devaient être gérés par l’Etat
sur le territoire duquel ils se trouvaient, «conformément aux procédures
opérationnelles arrêtées d’un commun accord», alors que Particle 12 pré-
voyait que les frais d'exploitation, d'entretien (réparation) et de recons-
truction des ouvrages du système d’écluses appartenant en commun aux
parties contractantes seraient aussi pris en charge conjointement, à parts
égales, par celles-ci.

Conformément à l’article 14:

«Le débit spécifié dans l'équilibre hydraulique prévu dans le plan
contractuel conjoint approuvé sera assuré dans le lit du Danube
[entre Dunakiliti et Sap], à moins que des conditions naturelles ou
d’autres circonstances n’exigent temporairement un débit supérieur
ou inférieur.»

Le paragraphe 3 de cet article était ainsi libellé:

«Au cas où les prélèvements d’eau du Danube, dans le secteur
hungaro-tchécoslovaque, dépasseraient les quantités d’eau spécifiées
dans l'équilibre hydraulique prévu dans le plan contractuel conjoint
approuvé et où les prélèvements entraineraient une diminution de la
production d'énergie électrique, la part d’énergie électrique revenant
à la partie contractante ayant procédé aux prélèvements excéden-
taires sera réduite en conséquence. »

L'article 15 précisait que les parties contractantes

«veiller[aient], selon les modalités spécifiées dans le plan contractuel
conjoint, à ce que la qualité des eaux du Danube ne soit pas com-
promise par suite de la construction et du fonctionnement du sys-
tème d’écluses ».

19
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 23

L’article 16 indiquait quelles étaient les obligations des parties contrac-
tantes en ce qui concerne l'entretien du lit du Danube.
Quant à l’article {8, il prévoyait ce qui suit en son paragraphe 1:

«Les parties contractantes, conformément aux obligations qu’elles
ont précédemment assumées et en particulier à l’article 3 de la
convention relative au régime de la navigation sur le Danube signée
à Belgrade le 18 août 1948, veilleront à ce que la navigation puisse se
poursuivre de façon ininterrompue et dans des conditions de sécurité
dans le chenal international, tant pendant la construction que pen-
dant le fonctionnement du système d’écluses. »

L'article 19 stipulait:

«Les parties contractantes assureront, par les moyens spécifiés
dans le plan contractuel conjoint, le respect des obligations concer-
nant la protection de la nature découlant de la construction et du
fonctionnement du système d’écluses. »

L'article 20 disposait que, dans le cadre de leurs investissements natio-
naux, les parties contractantes prendraient les mesures appropriées pour
protéger les intérêts en matière de pêche conformément à la convention
relative à la pêche dans le Danube, signée à Bucarest le 29 janvier 1958.

Aux termes du paragraphe 1 de l’article 22 du traité, les parties contrac-
tantes étaient convenues, dans le contexte de la construction et du fonction-
nement du système d’écluses, d'apporter des modifications mineures au tracé
de la frontière d’Etat qui les sépare; ces modifications étaient les suivantes:

«d) Dans le secteur d’amont de Dunakiliti-HruSov, la frontière
d'Etat ira du point frontière 161.V.O.4. à la borne frontière
n° L.5., en ligne droite, de façon que les territoires affectés, à
concurrence d'environ 10-10 hectares, soient répartis également
entre les deux Etats.»

Il était en outre disposé, au paragraphe 2, que la revision de la frontière
d'Etat et l'échange de territoires ainsi prévus seraient effectués «par les
parties contractantes sur la base d’un traité distinct». Un tel traité n’a pas
été conclu.

Enfin, l’article 27 contenait des dispositions relatives au règlement des
différends, rédigées comme suit:

«1. Le règlement des différends concernant toutes questions rela-
tives à la réalisation et au fonctionnement du système d’écluses
incombera aux délégués gouvernementaux.

2. Si les délégués gouvernementaux ne peuvent parvenir à un
accord sur les questions en litige, ils les soumettront aux gouverne-
ments des parties contractantes pour décisions.»

19. Sur un grand nombre de points, le plan contractuel conjoint men-
tionné au paragraphe précédent précisait à la fois les objectifs du système

20
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 24

et les caractéristiques des ouvrages. Dans sa dernière version, il spécifiait
en son paragraphe 6.2 que le canal de dérivation de Gabéikovo aurait
une capacité de débit de 4000 mètres cubes par seconde (m/s). La cen-
trale compterait «huit turbines ... avec des aubes de 9,20 mètres de dia-
metre» et «fonctionner[ait] principalement en régime de pointe et en
mode continu lors des hautes eaux». Ce type de fonctionnement permet-
trait une production d’énergie électrique de 2650 gigawatts/heure (GWh)
par an. Le plan ajoutait en son paragraphe 4.4.2:

«Les basses eaux sont emmagasinées chaque jour pour permettre le
fonctionnement en régime de pointe de la centrale hydro-électrique de
Gabéikovo ... tandis qu’un débit minimum de 50 m*/s est assuré a
l’ancien lit [du Danube] en sus de l’eau fournie au système de bras.»

Le plan spécifiait en outre que, dans les cas où le débit dans le canal de
dérivation dépasserait 4000-4500 m/s, les quantités d’eau excédentaires
seraient déversées dans l’ancien lit. Enfin, selon le paragraphe 7.7 du
plan:

«Le règlement opérationnel conjoint prévoit qu’en cas de besoin
pendant la saison végétative le barrage de Dunakiliti devra envoyer
200 m°/s dans l’ancien lit du Danube en sus des volumes occasion-
nellement nécessaires pour le rinçage du lit.»

Le plan contractuel conjoint comprenait également des «consignes
provisoires d'exploitation et d’entretien» dont l’article 23 précisait que:
«Les consignes d’exploitation définitives [seraient] agréées dans un délai
d’un an à compter de la mise en service du système.» (Plan contractuel
conjoint, documentation de synthèse, vol. O-1-A.)

Quant à Nagymaros, avec six turbines, il devait s'agir, selon le para-
graphe 6.3 du plan, d’une «centrale hydro-électrique ... du type centrale
de base capable de fonctionner en régime de pointe pendant cinq heures
avec un débit situé entre 1000 et 2500 m*/s» par jour. La production
annuelle prévue était de 1025 GWh (soit trente-huit pour cent de la pro-
duction de Gabtikovo pour une puissance installée n’atteignant que vingt
et un pour cent de celle de Gabüikovo).

20. Ainsi, le projet devait se présenter comme un projet conjoint inté-
gré dans lequel les deux parties contractantes seraient sur un pied d’éga-
lité en ce qui concerne le financement, la construction et l'exploitation
des ouvrages. Son caractère unique et indivisible devait être concrétisé
grâce au plan contractuel conjoint qui complétait le traité. C’est sous le
contrôle de la Hongrie, en particulier, que se seraient trouvés les vannes
de Dunakiliti et les ouvrages de Nagymaros, tandis que les ouvrages de
Gabtikovo aurait été placés sous le contrôle de la Tchécoslovaquie.

*

21. Le calendrier de réalisation des travaux avait pour sa part été fixé
dans un accord d’assistance mutuelle signé par les deux parties le 16 sep-

21
PROJET GABCIKOVO-NAGYMAROS (ARRET) 25

tembre 1977, en même temps que le traité lui-même. L’accord apportait
par ailleurs quelques retouches à la répartition des travaux entre les
parties telle qu’opérée par le traité.

Les travaux relatifs au projet commencèrent en 1978. A l'initiative de
la Hongrie, les deux parties convinrent d’abord, par deux protocoles
signés le 10 octobre 1983 (l’un amendant le paragraphe 4 de l’article 4 du
traité de 1977 et l’autre l’accord d'assistance mutuelle), de ralentir les tra-
vaux et de différer la mise en service des centrales, puis, par un protocole
signé le 6 février 1989 (qui amendait l'accord d’assistance mutuelle),
d'accélérer le projet.

22. A la suite de vives critiques que le projet avait suscitées en Hon-
grie, le Gouvernement hongrois décida le 13 mai 1989 de suspendre les
travaux à Nagymaros en attendant l'achèvement de diverses études que
les autorités compétentes devaient mener a bien avant le 31 juillet 1989. Le
21 juillet 1989, le Gouvernement hongrois prolongea jusqu’au 31 octobre
1989 la suspension des travaux 4 Nagymaros et suspendit en outre les tra-
vaux à Dunakiliti jusqu'à la même date. Enfin, le 27 octobre 1989, la
Hongrie décida d’abandonner les travaux à Nagymaros et de maintenir le
statu quo à Dunakiliti.

23. Au cours de cette période, des négociations furent tenues entre les
parties. La Tchécoslovaquie mit aussi à l'étude des solutions de rechange.
L'une d'entre elles, dénommée par la suite «variante C», impliquait le
détournement unilatéral du Danube par la Tchécoslovaquie sur son ter-
ritoire à quelque 10 kilomètres en amont de Dunakiliti (voir ci-après,
p. 26. le croquis n° 3). Dans son dernier état, la variante C comportait la
construction à Cunovo d’un barrage déversoir et d’une digue reliant ce
barrage à la rive sud du canal de dérivation. Le réservoir correspondant
devait avoir une surface plus réduite et disposer d’une capacité de retenue
d'environ trente pour cent inférieure à celle du réservoir initialement
envisagé. Des ouvrages accessoires étaient prévus, à savoir: une prise
d’eau destinée à alimenter le bras Moson du Danube; un déversoir per-
mettant, notamment, de diriger les eaux de crue dans l’ancien lit du
Danube: une écluse de navigation auxiliaire; et deux centrales hydro-
électriques (l’une permettant une production annuelle de 4 GWh sur le
bras Moson du Danube, l’autre une production de 174 GWh sur l’ancien
lit du Danube). L'alimentation en eau des bras secondaires du Danube
sur la rive tchécoslovaque devait être assurée grâce à deux prises d’eau
situées, dans le canal de dérivation, à Dobrohoët’ et à Gabtikovo. Une
solution devait être trouvée pour la rive hongroise. En outre, la question
de l'approfondissement du lit du Danube au confluent du canal de déri-
vation et de l’ancien lit du fleuve restait posée.

Le 23 juillet 1991, le Gouvernement slovaque décida de «commencer
en septembre 1991 les constructions en vue de permettre la mise en
exploitation du projet de Gab¢ikovo grâce à la solution provisoire».
Cette décision fut entérinée par le Gouvernement fédéral tchécoslovaque
le 25 juillet. Les travaux relatifs à la variante C commencèrent en novem-
bre 1991. Les discussions se poursuivirent en vain entre les deux parties

22
 

 

jsodepng

aapuayuazs
9P SIL

    

peadasi,

SoJeuASEN 7
“~

\

ainbvao]s

2148U0H

WOIRWOY

apPUS,I € wou snbory

 

SOAYV.AYSNE JUsUIINd sul sap B
ndexs 919 e smbon 37) HN

«7) AUELIEA »

 

 

         

€ oN SINÜOHD
ee )
des r f
ayiny op [euro L
ox01pg 0 À (4

5. A01S0 AUWZ,

BARISHRIg

 

 

 
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 27

et, le 19 mai 1992, le Gouvernement hongrois transmit au Gouvernement
tchécoslovaque une note verbale mettant fin, à compter du 25 mai 1992,
au traité de 1977. Le 15 octobre 1992, la Tchécoslovaquie entama les tra-
vaux devant permettre [a fermeture du Danube et elle procéda, à partir
du 23 octobre, au barrage du fleuve.

24. Le 23 octobre 1992, la Cour fut saisie d’une «requête de la Répu-
blique de Hongrie contre la République fédérative tchèque et slovaque
concernant le détournement du Danube»; toutefois, la Hongrie recon-
naissait qu'il n’y avait aucune base sur laquelle la Cour eût pu fonder sa
compétence pour connaître de cette requête, à laquelle la Tchécoslova-
quie ne donna pas suite. Dans l'intervalle, la Commission des Commu-
nautés européennes avait offert sa médiation et, lors d’une réunion tenue
à Londres le 28 octobre 1992 entre les deux parties et la Commission, les
parties prirent divers engagements transitoires. Elles convinrent surtout
que le différend serait soumis à la Cour internationale de Justice, qu’une
mission d'enquête tripartite ferait rapport sur la variante C le 31 octobre
au plus tard et qu’un groupe tripartite d’experts indépendants ferait des
propositions concernant les mesures d'urgence à prendre.

25. Le 1% janvier 1993, la Slovaquie devint un Etat indépendant. Le
7 avril 1993 fut signé à Bruxelles le «Compromis visant à soumettre à la
Cour internationale de Justice les contestations entre la République de
Hongrie et la République slovaque concernant le projet Gabtikovo-
Nagymaros», dont le texte est reproduit au paragraphe 2 ci-dessus. Après
la notification du compromis à la Cour, la Hongrie, par lettre du 9 août
1993, informa la Cour qu'elle considérait sa «requête initiale [comme
désormais] sans objet et ... caduque».

Aux termes de Particle 4 du compromis: «Les Parties [étaient conve-
nues], en attendant l’arrêt définitif de la Cour, d’établir et d'appliquer un
régime temporaire de gestion des eaux pour le Danube.» Toutefois, l’éta-
blissement de ce régime ne fut pas aisé. La mise en eau du barrage de
Cunovo avait rapidement entraîné une importante réduction du débit et
du niveau des eaux en aval dans l’ancien lit du Danube comme dans les
bras secondaires du fleuve. Le 26 août 1993, la Hongrie et la Slovaquie
s’accordèrent pour créer un groupe tripartite d’experts (un expert nommé
par chaque partie et trois experts indépendants nommés par la Commis-
sion des Communautés européennes)

«afin de recueillir des données fiables et incontestées sur les effets les
plus importants du débit actuel et des mesures correctives déjà entre-
prises, ainsi que pour formuler des recommandations sur les mesures
appropriées».

Le 1% décembre 1993, les experts nommés par la Commission des Com-
munautés européennes recommandèrent l’adoption de diverses mesures en
vue de remédier, à titre temporaire, à la situation. Les Parties ne purent se
mettre d'accord sur ces recommandations. A l’issue de longues négocia-
tions, elles conclurent finalement, le 19 avril 1995, un accord «concernant
certaines mesures techniques temporaires et les débits d’eau dans le Danube

24
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 28

et le bras Moson du Danube». Cet accord portait le débit d’eau dans le
bras Moson à 43 m/s. Il prévoyait une moyenne annuelle de 400 m°/s
dans l’ancien lit (en ce non compris les eaux de crue). II prescrivait enfin la
construction par la Hongrie d’un déversoir partiellement noyé près de
Dunakiliti, en vue d'améliorer l’alimentation en eau des bras secondaires
du Danube du côté hongrois. Il était précisé que cet accord temporaire
prendrait fin quatorze jours après le prononcé de l’arrêt de la Cour.

x *

26. Le premier alinéa du préambule du compromis vise les contesta-
tions surgies entre la Tchécoslovaquie et la Hongrie concernant l’applica-
tion et la terminaison non seulement du traité de 1977, mais aussi des
«instruments y afférents»; l’alinéa précise qu’aux fins du compromis le
traité de 1977 et lesdits instruments seront dénommés le «traité». I] est
expressément fait référence au «traité» dans le texte des questions posées
à la Cour à l’article 2, paragraphe 1, alinéas a) et c), du compromis.

Le compromis ne définit toutefois pas la notion d’«instruments ... affé-
rents» au traité de 1977 et n’énumére pas davantage ceux-ci, Quant aux
Parties, elles ont consacré quelques développements à cette question —
essentiellement dans la procédure écrite — sans parvenir à s'entendre sur
le sens exact de l'expression ni sur les instruments concrets auxquels elle
renverrait. La Cour constate cependant que les Parties paraissent s’accor-
der pour considérer que cette expression vise au moins les instruments
liés au traité de 1977 qui en assurent la mise en œuvre, tels que l’accord
d'assistance mutuelle du 16 septembre 1977 et ses protocoles modificatifs
en date, respectivement, du 10 octobre 1983 et du 6 février 1989 (voir para-
graphe 21 ci-dessus), et l'accord relatif à la réglementation opérationnelle
commune applicable aux plénipotentiaires s’acquittant de fonctions liées
à la construction et à l'exploitation du système de barrage de Gabéi-
kovo-Nagymaros, signé à Bratislava le 11 octobre 1979. La Cour note que la
Hongrie, contrairement à la Slovaquie, a dénié le caractère d’instrument affé-
rent au traité de 1977 au plan contractuel conjoint (voir paragraphe 19
ci-dessus), dans lequel elle a refusé de voir «un accord au même titre
que les autres traités et accords entre Etats ... liés [au traité de 1977]».

La Cour fera enfin observer qu’en exposant quelles sont, à leur sens, les
réponses qui devraient être données aux questions posées dans le compro-
mis, les Parties ont concentré leur argumentation sur le traité de 1977; et
qu'elles paraissent avoir étendu leurs arguments à des instruments y affé-
rents» en les considérant comme des éléments accessoires d’un ensemble
conventionnel, dont le sort était en principe lié à celui de l’élément princi-
pal constitué par le traité. La Cour prend acte de ces positions des Parties
et estime ne pas avoir à approfondir davantage cette question à ce stade.

*
* *

25
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 29

27. La Cour passera maintenant à l'examen des questions soumises
par les Parties. Aux termes de l’article 2, paragraphe 1, alinéa a}, du
compromis, il est demandé en premier lieu à la Cour de dire

«si la République de Hongrie était en droit de suspendre puis
d'abandonner, en 1989, les travaux relatifs au projet de Nagymaros
ainsi qu’à la partie du projet de Gabéikovo dont la République de
Hongrie est responsable aux termes du traité».

28. La Cour rappellera que le système d’écluses de Gabëikovo-Nagy-
maros est qualifié, au paragraphe | de l'article premier du traité de 1977,
de «système d'ouvrages opérationnel, unique et indivisible».

Les principaux ouvrages qui devaient constituer ce système ont été
décrits en termes généraux ci-dessus (voir paragraphe 18). Le détail en est
donné aux paragraphes 2 et 3 de l’article premier du traité.

S'agissant de Gabëikovo, le paragraphe 2 énumère les ouvrages suivants:

«a) les installations d’amont de Dunakiliti-HruSov, dans le secteur
du Danube, aux kilomètres 1860-1842, conçues pour un niveau
maximal des hautes eaux de 131,10 mètres au-dessus du niveau
de la mer, système de la Baltique, en territoires hongrois et
tchécoslovaque;

b) le barrage de Dunakiliti et l’écluse de navigation auxiliaire au
kilométre 1842, en territoire hongrois:

c) le canal de dérivation (canal d’amont et canal d’aval) aux kilo-
mètres 1842-1811, en territoire tchécoslovaque;

d) une série d’écluses sur le canal de dérivation, en territoire
ichécoslovaque, comprenant une centrale hydro-électrique
d’une capacité installée de 720 MW, des écluses de navigation
doubles et le matériel connexe:

e) une amélioration de l’ancien lit du Danube aux kilomètres
1842-1811, dans le secteur commun hungaro-tchécoslovaque;

J) Vapprofondissement et la régulation du lit du Danube aux kilome-
tres 1811-1791, dans le secteur conjoint hungaro-tchécoslovaque».

Quant à Nagymaros, le paragraphe 3 énumère les ouvrages ci-après:

«a) installations d’amont et ouvrages de protection contre les inon-
dations dans le secteur du Danube aux kilométres 1791-1696,25
et dans les secteurs des affluents affectés par les crues, conçus
pour un niveau maximum des hautes eaux de 107,83 mètres
au-dessus du niveau de la mer, système de la Baltique, en ter-
ritoires hongrois et tchécoslovaque:

b) une série d’écluses au kilomètre 1696,25, en territoire hon-
grois, comprenant un barrage, une centrale hydro-électrique
d’une capacité installée de 158 MW, des écluses de navigation
doubles et un matériel connexe:

c) Vapprofondissement et la régulation du lit du Danube, dans ses
deux branches, aux kilomètres 1696,25-1657, dans le secteur
hongrois».

26
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 30

29. Par ailleurs, la ventilation précise des travaux incombant à chaque
partie était opérée comme suit au paragraphe 5 de l’article 5 du traité de

1977:
«5.

La main-d'œuvre et les fournitures nécessaires pour la réalisa-

tion de linvestissement conjoint seront réparties comme suit entre
les parties contractantes:

a) la partie tchécoslovaque sera responsable:

1)
2)
3)
4)

5)

des installations d’amont de Dunakiliti-HruSov sur la rive
gauche, en territoire tchécoslovaque;

du canal d’amont du canal de dérivation, en territoire tché-
coslovaque;

de la série d’écluses de Gabéikovo, en territoire tchécoslovaque;
des ouvrages de protection contre les inondations des instal-
lations d’amont de Nagymaros, en territoire tchécoslovaque,
à l’exception du district inférieur d’Ipel;

de la remise en état de la végétation en territoire tchécoslo-
vaque;

b) la partie hongroise sera responsable:

1)

8)

9)

10)
11)

12)

13)

des installations d’amont de Dunakiliti-HruSov, sur la rive
droite, en territoire tchécoslovaque, y compris la vanne de
connexion et la vanne de détournement;

des installations d’amont de Dunakiliti-HruSov, sur la rive
droite, en territoire hongrois;

du barrage de Dunakiliti, en territoire hongrois;

du canal d’aval du canal de dérivation, en territoire tchéco-
slovaque;

de l’approfondissement du lit du Danube en aval de Palkovi-
éovo, en territoire hongrois et en territoire tchécoslovaque;
de l'amélioration de l’ancien lit du Danube, en territoire hon-
grois et en territoire tchécoslovaque:

du matériel opérationnel du système d’écluses de Gabëikovo
(matériel de transport, machines d'entretien), en territoire
tchécoslovaque;

des ouvrages de protection contre les inondations des instal-
lations d’amont de Nagymaros dans le district inférieur d’Ipel,
en territoire tchécoslovaque;

des ouvrages de protection contre Jes inondations des instal-
lations d’amont de Nagymaros, en territoire hongrois;

de la série d’écluses de Nagymaros, en territoire hongrois;
de l’approfondissement du lit d’aval en dessous du système
d’écluses de Nagymaros, en territoire hongrois;

du matériel opérationnel du système d’écluses de Nagymaros
(matériel de transport, machines d’entretien), en territoire
hongrois:

de la remise en état de la végétation en territoire hongrois.»

27
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 31

30. Comme la Cour l’a déjà indiqué (voir paragraphe 18), le para-
graphe 4 de l’article premier du traité de 1977 stipulait en termes géné-
raux que les «spécifications techniques» concernant le système d’écluses
seraient fixées dans le «plan contractuel conjoint». Le calendrier de réa-
lisation des travaux avait pour sa part été fixé dans l’accord d’assistance
mutuelle signé par les deux parties le 16 septembre 1977 (voir para-
graphe 21 ci-dessus). Conformément aux dispositions du paragraphe 1 de
l’article premier de cet accord, l’ensemble des travaux du système de bar-
rage devaient être achevés en 1991. Ainsi qu’il était indiqué au para-
graphe 2 du même article, un calendrier sommaire des travaux de construc-
tion était annexé à l'accord; il y était prévu qu’un échéancier plus détaillé
serait établi dans le cadre du plan contractuel conjoint. L’accord du
16 septembre 1977 fut amendé a deux reprises. Par un protocole signé le
10 octobre 1983, il fut d’abord convenu par les parties de repousser de
quatre années les travaux et la mise en service des centrales; puis, par un
protocole signé le 6 février 1989, les parties décidèrent à l'inverse de les
accélérer de quinze mois, l'ensemble du système devant être opérationnel
en 1994. Un nouveau calendrier sommaire des travaux de construction
était annexé à chacun de ces protocoles; ces calendriers devaient à leur
tour recevoir effet au moyen de nouveaux échéanciers détaillés inscrits
dans le plan contractuel conjoint.

31. Au printemps 1989, les travaux concernant le secteur de Gab-
&ikovo étaient bien avancés: le barrage de Dunakiliti était réalisé à 90 %,
celui de Gabéikovo a 85 %, le canal de dérivation entre 60 % (en aval de
Gabëikovo) et 95 % (en amont de Gabëikovo) et les digues du réservoir
de Dunakiliti-HruSov entre 70 et 98 %, selon les endroits. I] n’en allait
pas de même dans le secteur de Nagymaros où, si des digues avaient été
édifiées, le seul ouvrage relatif au barrage lui-même à avoir été mis en
place était le batardeau qui devait en permettre la construction.

32. Dans le sillage des changements politiques et économiques pro-
fonds survenus à cette époque en Europe centrale, le projet Gabëikovo-
Nagymaros suscita en Tchécoslovaquie et tout particulièrement en Hon-
grie de plus en plus d’appréhensions dans une partie de l'opinion
publique et du monde scientifique. Les incertitudes éprouvées, non seu-
lement quant à la viabilité économique du projet, mais aussi et plus
encore quant aux garanties qu'il présentait pour ce qui est du respect de
l'environnement, engendrèrent un climat d'inquiétude et de contestation
croissantes autour de ce projet.

33. C'est dans ce contexte que le Gouvernement hongrois adopta, le
13 mai [989, une résolution par laquelle il suspendait les travaux à Nagy-
maros et ordonnait

«aux ministres intéressés de faire faire de nouvelles études afin de
mettre le conseil des ministres en mesure de présenter au Parlement
des suggestions dûment fondées concernant la modification du traité
international sur l’investissement considéré. I] nous faut, à cet égard,

28
PROJET GABCIKOVO-NAGY MAROS (ARRET) 32

examiner les conséquences internationales et juridiques, les aspects
techniques, l'obligation que nous avons d’assurer la navigation conti-
nue sur le Danube et les incidences du point de vue écologique et
sismique de l’arrêt éventuel de l'investissement de Nagymaros. Il
convient en outre d'examiner les possibilités de remplacer l’énergie
électrique perdue ainsi que les moyens à mettre en œuvre pour
réduire au minimum les demandes d'indemnisation.»

La suspension des travaux à Nagymaros était prévue pour le temps de la
réalisation de ces études; celles-ci devaient étre terminées pour le 31 juillet
1989. La Tchécoslovaquie protesta immédiatement; un document définis-
sant la position tchécoslovaque fut remis à l’ambassadeur de Hongrie à
Prague le 15 mai 1989. Les premiers ministres des deux pays se rencon-
trèrent le 24 mai 1989, sans que leurs entretiens n’aboutissent à des résul-
tats tangibles. Le 2 juin, le Parlement hongrois autorisa le gouvernement
à entamer des négociations avec la Tchécoslovaquie à Veffet de modifier
le traité de 1977.

34. Au cours d’une réunion que les plénipotentiaires tinrent les 8 et
9 juin 1989, la Hongrie donna à la Tchécoslovaquie diverses assurances
concernant la poursuite des travaux dans le secteur de Gabëikovo; le pro-
tocole signé qui rend compte de cette réunion contient le passage suivant:

«Le commissaire du Gouvernement hongrois et le plénipotentiaire
hongrois ont fait savoir que la partie hongroise ménerait à bien la
réalisation du projet de Gabéikovo dans les délais convenus et
conformément aux plans du projet. Des directives ont déjà été don-
nées pour que les travaux suspendus pour cause de malentendu
reprennent dans la Zone.»

Ces assurances furent réitérées dans une lettre que le commissaire du
Gouvernement hongrois adressa au plénipotentiaire tchécoslovaque le
9 juin 1989.

35. S'agissant de la suspension des travaux à Nagymaros, le vice-pre-
mier ministre hongrois, dans une lettre en date du 24 juin 1989 adressée à
son homologue tchécoslovaque, s’exprima dans les termes suivants:

«L'Académie des sciences de Hongrie (ASH) a étudié les consé-
quences qu'aurait sur l’environnement, l'écologie et la qualité de
l'eau ainsi que sur la situation sismologique, la décision d’abandon-
ner ou de réaliser la construction du barrage de Nagymaros, dans le
cadre du système de barrage de Gabëikovo-Nagymaros.

Après avoir étudié les conséquences prévues de la construction réa-
lisée selon le plan initial, le comité fad hoc] de l’Académie [créé à cette
fin] est arrivé à la conclusion que nous ne disposons pas de connais-
sances satisfaisantes sur les conséquences des risques écologiques.

A son avis, le risque qu’entrainerait la construction du système de
barrage conformément au plan initial ne peut être considéré comme
acceptable. On ne peut évidemment pas déclarer non plus que des consé-

29
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 33

quences préjudiciables se produiraient inévitablement et il est donc
nécessaire, conformément à la recommandation du comité, d’effectuer
de nouvelles études approfondies qui exigeront beaucoup de temps.»

36. Les premiers ministres hongrois et tchécoslovaque se rencontrèrent
de nouveau le 20 juillet 1989, sans succès. Aussitôt après cette rencontre,
le Gouvernement hongrois adopta une deuxième résolution, aux termes de
laquelle la suspension des travaux à Nagymaros était prorogée jusqu’au
31 octobre 1989. Cette résolution allait cependant plus loin, car elle pres-
crivait également la suspension, jusqu’à la même date, des «travaux pré-
paratoires en vue de la fermeture du lit du fleuve à Dunakiliti»; cette
mesure avait pour objet d'inviter «(des| institutions scientifiques interna-
tionales et ... [des] instituts et experts scientifiques étrangers» à coopérer
avec «[les] instituts et experts hongrois et tchécoslovaques» en vue d’appré-
cier les incidences écologiques du projet et de «mettre au point et réaliser
un système technique et opérationnel garantissant la qualité de Peau».

37. Dans la période qui suivit, des négociations furent menées à divers
niveaux entre les deux Etats, mais elles s’avérèrent infructueuses. Finale-
ment, par lettre en date du 4 octobre 1989, le premier ministre hongrois
proposa formellement à la Tchécoslovaquie l'abandon du projet dans le
secteur de Nagymaros et la conclusion d’un accord ayant pour objet de
réduire les risques écologiques liés au projet dans le secteur de Gab-
tikovo. Il suggérait que cet accord soit conclu avant le 30 juillet 1990.

Les deux chefs de gouvernement se rencontrérent le 26 octobre 1989 et
ne purent parvenir 4 un accord. Par note verbale du 30 octobre 1989, la
Tchécoslovaquie, confirmant le point de vue qu’elle avait exprimé lors de
ces entretiens, proposa à la Hongrie de négocier un accord au sujet d’un
système de garanties techniques, opérationnelles et écologiques relatif au
projet Gabéikovo-Nagymaros, «en partant de l’hypothése que la partie
hongroise commencera immédiatement les travaux de préparation du
remplissage du lit du Danube dans la région de Dunakiliti». Elle ajoutait
que les principes techniques dudit accord pourraient être paraphés sous
quinzaine et que l’accord lui-même devrait être signé avant la fin mars
1990. Dès le paraphe, la Hongrie «devralit] commencer à fermer effecti-
vement le lit du Danube». La Tchécoslovaquie se disait en outre prête à
«conclure un accord distinct par lequel les deux parties s’engageraient
d’elles-mémes à limiter ou à exclure le fonctionnement en régime de
pointe du système». Elle proposait encore «de revenir ... aux dates limites
indiquées dans le protocole d'octobre 1983», les délais de construction de
Nagymaros étant ainsi prorogés de quinze mois afin de permettre à la
Hongrie de mettre à profit le temps gagné pour étudier les questions éco-
logiques et formuler ses propositions en temps voulu. Enfin, la Tchéco-
slovaquie annonçait que, si la Hongrie continuait à enfreindre unilatéra-
lement les dispositions du traité, la Tchécoslovaquie se verrait contrainte
de mettre en œuvre une solution provisoire.

Dans l'intervalle, le Gouvernement hongrois avait adopté le 27 octobre
1989 une nouvelle résolution par laquelle il décidait d'abandonner la construc-

30
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 34

tion du barrage de Nagymaros et de maintenir les mesures de suspension
des travaux antérieurement adoptées pour Dunakiliti. Puis, par des notes
verbales en date des 3 et 30 novembre 1989, la Hongrie proposa à la Tché-
coslovaquie un projet de traité concrétisant ses propositions antérieures
et portant renonciation à l’exploitation de la centrale de Gabéikovo en
régime de pointe et abandon de la construction du barrage de Nagymaros.
Le projet prévoyait en outre la conclusion d’un accord sur l’achèvement de
Gabéikovo au prix de garanties concernant la protection de l’environne-
ment. Il envisageait enfin la possibilité pour l’une ou l’autre partie de saisir
un tribunal arbitral ou la Cour internationale de Justice au cas où des diver-
gences de vues auraient surgi et persisté entre les deux gouvernements au
sujet de la construction et du fonctionnement du barrage de Gab£tikovo
ainsi que des mesures à prendre pour protéger l’environnement. La Hongrie
se déclarait prête à engager immédiatement «les opérations de préparation
du décantage du lit du Danube», mais précisait que le fleuve ne serait barré
à Dunakiliti qu'après conclusion de l’accord sur les garanties.

38. Au cours de l'hiver 1989-1990, [a situation politique changea pro-
fondément tant en Tchécoslovaquie qu'en Hongrie et les nouveaux gou-
vernements eurent à faire face à de nombreux nouveaux problèmes.

Au printemps 1990, le nouveau Gouvernement hongrois, en présentant
son «programme de renouveau national», déclara que l’ensemble du pro-
jet Gabtikovo-Nagymaros constituait une «erreur» et qu’il engagerait
aussitôt que possible des négociations avec le Gouvernement tchécoslo-
vaque «sur la remise en l’état des lieux et le partage des dommages». Le
20 décembre 1990, le Gouvernement hongrois adopta une résolution en
vue de Pouverture de négociations avec la Tchécoslovaquie sur la termi-
naison du traité par consentement mutuel et la conclusion d’un accord
qui réglerait les conséquences de cette terminaison. Le 15 février 1991, le
plénipotentiaire hongrois faisait parvenir à son homologue tchécoslo-
vaque un projet d'accord en ce sens.

Le même jour, le président tchécoslovaque déclara que le projet Gabéi-
kovo-Nagymaros constituait un «monument totalitaire, atteint de gigantisme
et contraire à la nature», tout en soulignant que «le problème [était] que [la
centrale de Gab¢ikovo] a[vait] déjà été construite». Pour sa part, le ministre
tchécoslovaque de l’environnement indiqua, dans un discours prononcé
devant des commissions du Parlement hongrois le 11 septembre 1991, que «le
projet G/N constituait un vieux projet, de caractère désuet», mais que
s’il existait «de nombreuses raisons de changer, de modifier le traité ... il
n’[était] pas acceptable d’annuler le traité ... et de négocier plus tard».

La Hongrie, au cours de la période qui suivit, s’abstint de terminer les
travaux qui lui incombaient encore à Dunakiliti. Elle continua cependant
d’entretenir les ouvrages qu’elle y avait déjà construits et, a la fin de
l’année 1991, elle termina les travaux afférents au canal de fuite du canal
de dérivation, dont elle avait la responsabilité en vertu de l’article 5, para-
graphe 5, alinéa b}), du traité de 1977.

31
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 35

39. Les deux Parties à la présente instance s'accordent pour recon-
naître que le traité de 1977 ainsi que l'accord d’assistance mutuelle de
1977 et le protocole de 1989 susmentionnés ont été valablement conclus
et étaient dûment en vigueur au moment où se sont produits les faits ci-
dessus rapportés.

Elles ne contestent pas davantage que ces textes, aussi souples qu’ils
aient été, n’envisageaient pas la possibilité pour les signataires de sus-
pendre ou d'abandonner unilatéralement les travaux qui y étaient pré-
vus, voire de réaliser ceux-ci selon un calendrier nouveau qui n’eût pas été
agréé par les deux partenaires.

40. Tout au long de la procédure, la Hongrie a soutenu que, si elle avait
suspendu ou abandonné certains travaux, elle n’avait en revanche ja-
mais suspendu l'application du traité de 1977 lui-même. Elle a essentiel-
lement invoqué, pour justifier sa conduite, un «état de nécessité écolo-
gique».

La Hongrie a fait valoir que les diverses installations du système
d’écluses de Gabtikovo-Nagymaros avaient été conçues pour permettre à
la centrale de Gabtikovo de fonctionner en régime de pointe. L’eau ne se
serait écoulée à travers la centrale que deux fois par jour, lors des pé-
riodes de forte demande d’électricité. L’exploitation en régime de pointe
rendait nécessaires l'énorme étendue (60 km?) du réservoir prévu à Duna-
kiliti ainsi que le barrage de Nagymaros, qui devait atténuer les vagues de
fond et réduire la variation du niveau des eaux en aval de Gabëikovo. Un
tel régime, considéré comme économiquement plus rentable que l’utilisa-
tion des installations au fil de l'eau, comportait des risques écologiques
inacceptables pour elle.

D’après la Hongrie, les principaux dangers écologiques qu’aurait engen-
drés le système étaient les suivants. Pour ce qui est de Gabëikovo/Duna-
kiliti, selon le projet initial, tel qu'il a été précisé dans le plan contrac-
tuel conjoint, le débit réservé dans l’ancien lit du Danube était limité à
50 m*/s, en sus de l’eau fournie au système de bras. Ce volume pouvait être
porté à 200 m/s en saison végétative. Des déversements supplémentaires,
et notamment des inondations artificielles, pouvaient également être réa-
lisés, à un rythme non précisé. Dans ces conditions, le niveau des eaux
souterraines aurait baissé dans la plus grande partie du Szigetkôz. En
outre, la nappe aquifère aurait désormais été alimentée non plus par le
Danube —- qui au contraire aurait joué le rôle de drain —, mais par le
réservoir d'eaux stagnantes de Dunakiliti et les bras secondaires qui se
seraient envasés. Sur le long terme, la qualité des eaux en aurait grave-
ment souffert. En ce qui concerne les eaux de surface, des risques d’eutro-
phisation seraient apparus, notamment dans le réservoir. A l’ancien
Danube aurait par ailleurs été substituée une rivière ensablée où n'aurait
coulé qu’un filet d’eau assez mince. Le réseau des bras aurait été isolé le
plus souvent du lit principal. La faune et la flore du fleuve, comme celles
des plaines alluviales, auraient été condamnées à disparaître.

Quant à Nagymaros, la Hongrie a fait valoir que, si ce barrage avait

32
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 36

été construit, le lit du Danube en amont se serait envasé et, par suite, la
qualité de l’eau recueillie dans les puits filtrants sur berge se serait dété-
riorée dans ce secteur. Bien plus, l'exploitation de la centrale de Gab-
cikovo en régime de pointe aurait engendré d’importantes variations
journaliéres du niveau des eaux dans le réservoir d’amont, ce qui aurait
notamment menacé les habitats aquatiques. En outre, la construction et
l'exploitation du barrage de Nagymaros auraient entraîné une érosion du
lit en aval, le long de l’île de Szentendre. De ce fait, le niveau des eaux
dans le fleuve aurait baissé sur ce tronçon et la productivité des puits fil-
trants sur berge assurant, pour les deux tiers, l’alimentation en eau de la
ville de Budapest aurait sensiblement diminué. Par ailleurs, la couche fil-
trante se serait amincie et aurait même pu disparaître; des sédiments fins
se seraient déposés dans certaines poches du fleuve. Pour cette double rai-
son, la qualité de l’eau d'infiltration aurait été gravement menacée.

De l’ensemble de ces prévisions, à l’appui desquelles elle a cité diverses
études scientifiques, la Hongrie a conclu qu'un «état de nécessité écolo-
gique» existait bien en 1989.

41. Dans ses écritures, la Hongrie a aussi reproché à la Tchécoslova-
quie d’avoir, dès avant 1989, violé différentes dispositions du traité de
1977 — en particulier ses articles 15 et 19 relatifs, respectivement, à la
protection de la qualité des eaux et à la protection de la nature — en refu-
sant de prendre en considération les dangers écologiques qui s'étaient
alors précisés et en insistant sur la poursuite des travaux, notamment à
Nagymaros. La Hongrie a soutenu dans ce contexte que, conformément
aux termes du paragraphe 2 de l’article 3 de l'accord du 6 mai 1976 relatif
au plan contractuel conjoint, les recherches concernant l’impact du projet
sur l’environnement incombaient à la Tchécoslovaquie; et la Hongrie a
souligné que les recherches entreprises par la partie tchécoslovaque
n’avaient pas été menées de manière adéquate, les effets potentiels du
projet sur l’environnement n’ayant été évalués par la Tchécoslovaquie
qu'à partir de septembre 1990. Toutefois, dans le dernier état de son
argumentation, la Hongrie ne semble pas avoir entendu formuler ce grief
comme un moyen autonome tendant à justifier formellement la suspen-
sion et l’abandon des travaux dont elle était responsable aux termes du
traité de 1977. Elle a plutôt présenté les violations du traité antérieures à
1989, qu’elle impute à la Tchécoslovaquie, comme Pun des éléments qui
ont concouru à la survenance d’un état de nécessité.

42. La Hongrie a d’ailleurs d'emblée soutenu que sa conduite en
l'espèce ne devrait pas être appréciée exclusivement à l’aune du droit des
traités. Elle a en outre fait observer que, conformément aux dispositions
de son article 4, la convention de Vienne du 23 mai 1969 sur le droit des
traités ne pouvait s'appliquer au traité de 1977, conclu avant que celle-ci
n'entre en vigueur entre les parties. La Hongrie a certes reconnu, en fai-
sant référence à la jurisprudence de la Cour, qu’à bien des égards la
convention traduit le droit coutumier existant. Elle n’en a pas moins sou-
ligné la nécessité de faire preuve de prudence, tout en suggérant que la

33
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 37

Cour examine dans chaque cas si les prescriptions de la convention cor-
respondent à l’état du droit international coutumier.

43. La Slovaquie, pour sa part, a dénié que la suspension ou l'abandon
de l'exécution d’une obligation conventionnelle puisse trouver son fonde-
ment hors du droit des traités. Elle a reconnu que la convention de
Vienne de 1969 ne pouvait pas s’appliquer comme telle au traité de 1977;
mais elle a en même temps souligné que nombre de ses dispositions tra-
duisent des règles préexistantes du droit international coutumier et a
précisé que tel est en particulier le cas des dispositions de sa partie V affé-
rente à la nullité, à l'extinction et à la suspension de l'application des trai-
tés. La Slovaquie a par ailleurs fait observer qu'après l'entrée en vigueur
de la convention de Vienne entre les deux parties, la Hongrie avait
confirmé son adhésion aux obligations de fond créées par le traité de 1977
en signant le protocole du 6 février 1989 qui abrégeait le calendrier des
travaux; et elle en a conclu que la convention de Vienne s’appliquait au
«régime juridique contractuel» constitué par le réseau d’accords lies les
uns aux autres dont le protocole de 1989 faisait partie.

44. Au cours de la procédure, la Slovaquie a longuement plaidé que
l’état de nécessité invoqué par la Hongrie ne constituait pas un motif de
suspension d’une obligation conventionnelle reconnu par le droit des trai-
tés. Elle a en même temps mis en doute que la «nécessité écologique» ou
le «risque écologique» puissent constituer, au regard du droit de la res-
ponsabilité des Etats, une circonstance excluant Pillicéité d’un acte.

La Slovaquie a en tout état de cause nié qu'il y ait eu en l'espèce un
quelconque «état de nécessité écologique», en 1989 ou par la suite. Se
réclamant de diverses études scientifiques, elle a prétendu que la Hongrie
avait donné une description exagérément pessimiste de la situation. La
Slovaquie n’a certes pas contesté que des problèmes écologiques auraient
pu se poser; mais elle a fait valoir qu’il aurait pu y être largement remé-
dié. Ainsi, elle a souligné qu'aucun accord n’était intervenu quant aux
modalités d'exploitation de la centrale de Gabtikovo en régime de pointe,
et a affirmé que les appréhensions hongroises ne se rapportaient qu’à des
conditions d'exploitation de nature extrême. De même, elle a soutenu que
le projet initial avait déjà subi depuis 1977 diverses modifications et qu’il
aurait pu être encore modifié, par exemple en ce qui concerne le débit de
l'eau réservé pour l’ancien lit du Danube ou l'alimentation des bras
secondaires par l'effet de déversoirs noyés.

45. La Slovaquie a en outre démenti avoir violé de quelque façon que
ce soit le traité de 1977 — en particulier ses articles 15 et 19 — et a
notamment fait valoir que, conformément aux termes du paragraphe 2 de
Particle 3 de l'accord du 6 mai 1976 relatif au plan contractuel conjoint,
les recherches concernant Pimpact du projet sur l’environnement n’incom-
baient pas exclusivement à la Tchécoslovaquie, mais à l’une ou à l’autre
des parties, selon l'emplacement des ouvrages.

Enfin, elle a à son tour fait grief à la Hongrie d’avoir arrêté ses mesures
unilatérales de suspension et d’abandon des travaux en violation des dis-

34
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 38

positions de l’article 27 du traité de 1977 (voir paragraphe 18 ci-dessus),
qui, d’après elle, prescrivaient le recours préalable aux mécanismes de
règlement des différends prévus par cet article.

* *

46. La Cour n'a pas à s’attarder sur la question de l’applicabilité en
l’espèce de la convention de Vienne de 1969 sur le droit des traités. Il lui
suffira de rappeler qu’à plusieurs reprises déjà elle a eu l’occasion de dire
que certaines des règles énoncées dans ladite convention pouvaient être
considérées comme une codification du droit coutumier existant. La Cour
est d’avis qu'à bien des égards tel est le cas des règles de la convention de
Vienne afférentes à l’extinction et à la suspension de l'application des
traités, énoncées à ses articles 60 à 62 (voir Conséquences juridiques pour
les Etats de la présence continue de l'Afrique du Sud en Namibie ( Sud-
Ouest africain} nonobstant la résolution 276 (1970) du Conseil de sécu-
rité, avis consultatif, C.J. Recueil 1971, p. 47, et Compétence en matière
de pêcheries { Royaume-Uni c. Islande), compétence de la Cour, arrêt,
C.LJ. Recueil 1973, p. 18; voir également Interprétation de l'accord du
25 mars 1951 entre l'OMS et l'Egypte, avis consultatif, CLJ. Recueil
1980, p. 95-96).

La Cour ne perd pas non plus de vue que la convention de Vienne est
en tout état de cause applicable au protocole du 6 février 1989 par lequel
la Hongrie et la Tchécoslovaquie étaient convenues d’accélérer les tra-
vaux relatifs au projet Gabëikovo-Nagymaros.

47. La Cour n’a pas davantage à s'étendre sur la question des relations
qu’entretiennent le droit des traités et le droit de la responsabilité des
Etats, à laquelle les Parties ont consacré de longs développements. Ces
deux branches du droit international ont en effet, à l'évidence, des
champs d’application distincts. C’est au regard du droit des traités qu'il
convient de déterminer si une convention est ou non en vigueur, et si elle
a ou non été régulièrement suspendue ou dénoncée. C’est en revanche au
regard du droit de la responsabilité des Etats qu’il y a lieu d'apprécier
dans quelle mesure la suspension ou la dénonciation d’une convention
qui serait incompatible avec le droit des traités engage la responsabilité
de l'Etat qui y a procédé.

Ainsi, la convention de Vienne de 1969 sur le droit des traités se borne
à définir — de façon limitative — les conditions dans lesquelles un traité
peut, de façon licite, être dénoncé ou suspendu; les effets d’une dénoncia-
tion ou d’une suspension qui ne satisferait pas à ces conditions sont par
contre expressément exclus du champ d'application de la convention par
le jeu de son article 73. I] est au demeurant bien établi que, dès lors qu’un
Etat a commis un acte internationalement illicite, sa responsabilité inter-
nationale est susceptible d’être engagée, quelle que soit la nature de l’obli-
gation méconnue (voir {nterprétation des traités de paix conclus avec la
Bulgarie, la Hongrie et la Roumanie, deuxième phase, avis consultatif,
CIS. Recueil 1950, p. 228, et l'article 17 du projet d'articles sur la

35
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 39

responsabilité des Etats adopté à titre provisoire par la Commission du
droit international en première lecture, Annuaire de la Commission du
droit international, 1980, vol. II, deuxième partie, p. 30-31).

48. La Cour ne peut suivre la Hongrie lorsque celle-ci soutient qu’en
suspendant puis en abandonnant en 1989 les travaux dont elle avait
encore la charge à Nagymaros et à Dunakiliti elle n’a pas pour autant
suspendu l’application du traité de 1977 lui-même, puis rejeté ce traité. Le
comportement de la Hongrie à l'époque ne peut être interprété que
comme traduisant sa volonté de ne pas exécuter au moins certaines dis-
positions du traité et du protocole du 6 février 1989, telles que précisées
dans le plan contractuel conjoint. L’effet du comportement de la Hongrie
a été de rendre impossible la réalisation du système d’ouvrages que le
traité qualifiait expressément d’« unique et indivisible».

La Cour fera d’ailleurs observer qu’en invoquant l’état de nécessité
pour tenter de justifier ce comportement la Hongrie a choisi de se placer
d'emblée sur le terrain du droit de la responsabilité des Etats, impliquant
par là qu'en l'absence d’une telle circonstance sa conduite eût été illicite.
L'état de nécessité allégué par la Hongrie — à le supposer établi — ne
pourrait donc permettre de conclure qu’en 1989 elle aurait agi conformé-
ment à ses obligations en vertu du traité de 1977 ou que ces obligations
auraient cessé de la lier. Il permettrait seulement d'affirmer que, compte
tenu des circonstances, la Hongrie n’aurait pas engagé sa responsabilité
internationale en agissant comme elle l’a fait. La Cour notera enfin que la
Hongrie a expressément reconnu qu’en tout état de cause un tel état de
nécessité ne la dispenserait pas de devoir dédommager son partenaire.

49. La Cour examinera à présent la question de savoir s’il existait, en
1989, un état de nécessité qui eût permis à la Hongrie, sans engager sa
responsabilité internationale, de suspendre et d'abandonner des travaux
quelle était tenue de réaliser conformément au traité de 1977 et aux ins-
truments y afférents.

50. Dans l'instance, les Parties se sont accordées pour estimer que
l'existence d’un état de nécessité doit être appréciée à la lumière des cri-
tères énoncés par la Commission du droit international à l’article 33 du
projet d'articles sur la responsabilité internationale des Etats qu'elle a
adopté en première lecture. Cette disposition est ainsi conçue:

«Article 33. Etat de nécessité

1. L'état de nécessité ne peut pas être invoqué par un Etat comme
une cause d’exclusion de l'illicéité d’un fait de cet Etat non conforme
à une de ses obligations internationales, à moins que

a) ce fait n'ait constitué le seul moyen de sauvegarder un intérêt
essentiel dudit Etat contre un péril grave et imminent; et que

36
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 40

b) ce fait n’ait pas gravement porté atteinte à un intérêt essentiel de
l'Etat à l'égard duquel l'obligation existait.
2. En tout état de cause, l’état de nécessité ne peut pas être
invoqué par un Etat comme une cause d’exclusion d’illicéité

a) si l'obligation internationale à laquelle le fait de l'Etat n’est pas
conforme découle d’une norme impérative du droit international
général; ou

b) si l'obligation internationale à laquelle le fait de Etat n’est pas
conforme est prévue par un traité qui, explicitement ou implici-
tement, exclut la possibilité d’invoquer l’état de nécessité en ce
qui concerne cette obligation; ou

c) si l'Etat en question a contribué à la survenance de l’état de
nécessité.» (Annuaire de la Commission du droit international,
1980, vol. IT, deuxième partie, p. 33.)

Dans son commentaire, la Commission a défini l’«état de nécessité»
comme

«la situation où se trouve un Etat n’ayant absolument pas d’autre
moyen de sauvegarder un intérêt essentiel menacé par un péril grave
et imminent que celui d'adopter un comportement non conforme à
ce qui est requis de lui par une obligation internationale envers un
autre Etat» (ibid., par. 1).

Elle a conclu que: «La notion d'état de nécessité est … profondément
enracinée dans la théorie générale du droit.» ({bid., p. 47, par. 31.)

51. La Cour considère tout d’abord que l’état de nécessité constitue
une cause, reconnue par le droit international coutumier, d'exclusion de
l'illicéité d’un fait non conforme à une obligation internationale. Elle
observe en outre que cette cause d’exclusion de l'illicéité ne saurait être
admise qu’à titre exceptionnel. Telle était aussi l’opinion de la Commis-
sion du droit international lorsqu'elle a expliqué qu’elle avait opté pour
une formule négative à l’article 33 de son projet

«pour marquer, par cet aspect formel aussi, que l'hypothèse d’une
invocation à titre de justification de l’état de nécessité doit être consi-
dérée comme constituant vraiment une exception — une exception
encore plus rarement admissible que ce n’est le cas pour les autres
circonstances excluant lillicéité...» (ibid., p. 50, par. 40).

Ainsi, d’après la Commission, l'état de nécessité ne peut être invoqué
qu’à certaines conditions, strictement définies, qui doivent être cumulati-
vement réunies; et l’Etat concerné n’est pas seul juge de la réunion de ces
conditions.

52. Dans la présente affaire, les conditions de base suivantes, énoncées
au projet d’article 33, sont pertinentes: un «intérêt essentiel» de l’Etat
auteur du fait contraire à l’une de ses obligations internationales doit
avoir été en cause; cet intérêt doit avoir été menacé par un «péril grave et
imminent» ; le fait incriminé doit avoir été le «seul moyen» de sauvegar-

37
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 41

der ledit intérêt; ce fait ne doit pas avoir «gravement porté atteinte à un
intérêt essentiel» de l’Etat à l’égard duquel l'obligation existait; et Etat
auteur dudit fait ne doit pas avoir «contribué à la survenance de l’état de
nécessité». Ces conditions reflètent le droit international coutumier.

La Cour s’emploiera maintenant à rechercher si ces conditions étaient
remplies au moment de la suspension et de ’abandon, par la Hongrie, des
travaux qu'elle devait accomplir conformément au traité de 1977.

53. La Cour ne voit aucune difficulté à reconnaître que les préoccupa-
tions exprimées par la Hongrie en ce qui concerne son environnement
naturel dans la région affectée par le projet Gabtikovo-Nagymaros
avaient trait à un «intérêt essentiel» de cet Etat, au sens où cette expres-
sion est utilisée à l’article 33 du projet de la Commission du droit inter-
national.

La Commission, dans son commentaire, a indiqué qu’il ne fallait pas,
dans ce contexte, réduire un «intérêt essentiel» de l'Etat à sa seule «exis-
tence», et que tout était, en définitive, question d'espèce (voir Annuaire
de la Commission du droit international, 1980, vol. II, deuxième partie,
p. 48, par. 32); en même temps, elle a mentionné, parmi les situations
susceptibles d’engendrer un état de nécessité, «un danger grave ... pour la
conservation écologique [du] territoire [d’un Etat] ou d’une partie de son
territoire» (ibid., p. 34, par. 3) et a précisé, en se référant à la pratique des
Etats, que: «C’est surtout dans les deux dernières décennies que la sau-
vegarde de l'équilibre écologique en est venue à être considérée comme
répondant à un «intérêt essentiel» de tous les Etats.» (Jbid, p. 38,
par. 14.)

La Cour rappellera qu’elle a récemment eu l’occasion de souligner dans
les termes suivants toute l’importance que le respect de l’environnement
revêt à son avis, non seulement pour les Etats mais aussi pour l’ensemble
du genre humain:

«l'environnement n'est pas une abstraction, mais bien l’espace où
vivent les êtres humains et dont dépendent la qualité de leur vie et
leur santé, y compris pour les générations à venir. L'obligation géné-
rale qu'ont les Etats de veiller à ce que les activités exercées dans les
limites de leur juridiction ou sous leur contrôle respectent l’environ-
nement dans d’autres Etats ou dans des zones ne relevant d’aucune
juridiction nationale fait maintenant partie du corps de règles du
droit international de l’environnement.» (Licéité de la menace ou de
l'emploi d'armes nucléaires, avis consultatif, C.L.J. Recueil 1996,
p. 241-242, par. 29.)

54. La vérification de l'existence, en 1989, du «péril» invoqué par la
Hongrie, de son caractère «grave et imminent», ainsi que de l'absence,
pour y faire face, de tout «moyen» autre que les mesures de suspension et
d'abandon des travaux prises par la Hongrie, constitue autant d’opéra-
tions complexes.

38
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 42

Comme la Cour l’a déjà indiqué (voir paragraphes 33 et suivants), la
Hongrie a à maintes reprises fait état, en 1989, de ses «incertitudes»
quant aux incidences écologiques de la mise en place du système de bar-
rage de Gabcikovo-Nagymaros: c’est la raison pour laquelle elle a
demandé avec insistance que de nouvelles études scientifiques soient
effectuées.

La Cour considère cependant que, quelque sérieuses qu’aient été ces
incertitudes, elles ne sauraient, à elles seules, établir l'existence objective
d’un «péril» en tant qu’élément constitutif d’un état de nécessité. Le mot
«péril» évoque certes l’idée de «risque»; c’est précisément en cela que le
«péril» se distingue du dommage matérialisé. Mais il ne saurait y avoir
d'état de nécessité sans un «péril» dûment avéré au moment pertinent; la
seule appréhension d’un «péril» possible ne saurait à cet égard suffire. Il
pourrait d’ailleurs difficilement en aller autrement dès lors que le «péril»
constitutif de l’état de nécessité doit être à la fois «grave» et «imminent».
L’«imminence» est synonyme d’«immédiateté» ou de «proximité» et
dépasse de loin le concept d’«éventualité». Comme l’a souligné la Com-
mission du droit international dans son commentaire, le péril «extrême-
ment grave et imminent» doit s'être «trouvé peser au moment même sur
l'intérêt menacé» (Annuaire de la Commission du droit international,
1980, vol. II, deuxième partie, p. 48, par. 33). Cela n’exclut pas, de l’avis
de la Cour, qu’un «péril» qui s’inscrirait dans le long terme puisse être
tenu pour «imminent» dès lors qu’il serait établi, au moment considéré,
que la réalisation de ce péril, pour lointaine qu’elle soit, n’en serait pas
moins certaine et inévitable.

La thèse hongroise sur l’état de nécessité ne pourrait emporter la
conviction de la Cour s’il n’était pas au moins prouvé qu’un «péril» réel,
«grave» et «imminent» existait en 1989 et que seules les mesures prises
par la Hongrie pouvaient permettre d’y faire face.

Les deux Parties ont versé au dossier de l'affaire un impressionnant
matériel de nature scientifique à l’effet d’étayer leurs thèses respectives.
La Cour a étudié très attentivement ce matériel, dans lequel les Parties
ont développé leurs points de vue opposés sur les conséquences écolo-
giques du projet. Elle conclut toutefois que, comme elle le montrera ci-
après, il ne lui est pas nécessaire, pour répondre aux questions qui lui ont
été posées dans le compromis, de déterminer lequel de ces points de vue
est scientifiquement le plus solide.

55. La Cour se penchera d’abord sur la situation à Nagymaros. Comme
cela a déjà été mentionné (voir paragraphe 40), la Hongrie a soutenu que,
si les ouvrages de Nagymaros avaient été réalisés comme prévu, l’envi-
ronnement — et en particulier les ressources en eau potable — dans la
région aurait été exposé à de graves dangers en raison, d’une part, des
problèmes liés au réservoir d’amont et, d’autre part, des risques d’érosion
du lit du fleuve en aval.

La Cour constate que les dangers imputés au réservoir d’amont s’ins-
crivaient pour la plupart dans le long terme et, surtout, qu'ils demeu-
raient incertains. Même si le plan contractuel conjoint envisageait que

39
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 43

la centrale de Gabéikovo «fonctionner[ait] principalement en régime
de pointe et en mode continu lors des hautes eaux», les consignes d’ex-
ploitation définitives n'avaient pas encore été arrêtées (voir le para-
graphe 19 ci-dessus); or tout danger lié à la mise en œuvre de la partie
du projet concernant Nagymaros aurait été étroitement dépendant de
la mesure dans laquelle et des modalités selon lesquelles il aurait été
recouru au régime de pointe. En conséquence, même s’il avait pu être
établi — ce que la Cour, au vu des éléments de preuve qui lui ont été sou-
mis, n’estime pas être le cas — que le réservoir d’amont aurait en défi-
nitive constitué un «péril grave» pour l’environnement dans la région,
force est de conclure que ce péril n’était pas «imminent» au moment
où la Hongrie a suspendu puis abandonné les travaux afférents au bar-
rage.

Pour ce qui est de l’abaissement du lit du fleuve en‘aval du barrage de
Nagymaros, le danger pouvait paraître à la fois plus grave et plus pres-
sant, dans la mesure où c'était l'alimentation en eau potable de la ville de
Budapest qui aurait été affectée. La Cour fera toutefois observer que le lit
du Danube dans la région de Szentendre avait déjà été approfondi avant
1980 en vue d’en extraire des matériaux de construction et que le fleuve
avait dès cette époque atteint dans ce secteur la profondeur requise par le
traité de 1977. Le péril invoqué par la Hongrie s'était ainsi déjà largement
réalisé depuis plusieurs années, si bien qu’il ne pouvait pas, en 1989,
s’agir d’un péril résultant entièrement du projet. La Cour soulignera cepen-
dant que, à supposer que la construction et l’exploitation du barrage
auraient créé de graves risques, comme l’a soutenu la Hongrie, celle-ci
avait à sa disposition des moyens, autres que la suspension et l'abandon
des travaux, pour faire face à cette situation. Elle aurait ainsi pu pro-
céder régulièrement au déversement de gravier dans le fleuve en aval du
barrage. Elle aurait également pu, si nécessaire, pourvoir à l’alimenta-
tion de Budapest en eau potable en traitant de manière appropriée l’eau
du fleuve. Les deux Parties ont expressément reconnu que cette possibilité
demeurait ouverte même si — ce qui ne constitue pas un élément déter-
minant au regard de l’état de nécessité — l’épuration des eaux du fleuve,
comme les autres mesures envisagées, aurait à l'évidence constitué une
technique plus coûteuse.

56. La Cour en vient maintenant au secteur de Gabëikovo. Elle rap-
pellera que les préoccupations hongroises dans ce secteur concernaient
d'une part la qualité des eaux de surface dans le réservoir de Dunakiliti,
avec ses incidences sur la qualité des eaux souterraines dans la région, et,
d’autre part, plus généralement, le niveau, le mouvement et la qualité tant
des eaux de surface que des eaux souterraines dans l’ensemble du Szi-
getk6z, avec leurs incidences sur la faune et la flore de la plaine alluviale
du Danube (voir le paragraphe 40 ci-dessus).

Qu'il s’agisse du site de Dunakiliti ou de l’ensemble du Szigetkôz, la
Cour constate ici encore que le péril allégué par la Hongrie s’inscrivait
dans le long terme et — élément plus important —- demeurait incertain.
Comme le reconnaît elle-même la Hongrie, les dommages qu’elle appré-

40
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 44

hendait devaient résulter avant tout de processus naturels relativement
lents dont les effets ne pouvaient être aisément évalués.

Même si les travaux étaient plus avancés dans ce secteur qu’à Nagy-
maros, ils n'étaient pas terminés en juillet 1989 et, comme la Cour l’a
exposé au paragraphe 34 ci-dessus, la Hongrie s’était expressément enga-
gée, au début du mois de juin 1989, à les poursuivre. Le rapport en date
du 23 juin 1989 du comité ad hoc de l’Académie des sciences de Hongrie,
auquel il a été fait allusion au paragraphe 35 du présent arrêt, n’exprime
pas la conscience d’un péril avéré -— pas même sous la forme d’un péril
précis, dont la réalisation aurait été inéluctable dans le long terme —
lorsqu'il déclare :

«Pour prévoir de façon fiable les incidences du système de barrage
sur l’environnement, il est indispensable de disposer des résultats de
mesures effectuées au cours d’une période de suivi d’au moins cinq
ans à compter de l’achèvement des travaux de construction à Gab-
üikovo. Il est sans aucun doute nécessaire de mettre en place et
d'exploiter régulièrement un système de suivi global, qui devrait
être beaucoup plus développé qu’à l’heure actuelle. Il conviendrait
d’y inclure l’analyse, jusqu'ici négligée, d'indicateurs biologiques
capables de révéler avec sensibilité les changements qui se pro-
duisent dans l'environnement.»

Et le rapport de conclure:

«On peut dire que, de la période de conception et de construction
jusqu’à ce jour, les incidences sur l’environnement, l'écologie et la
qualité de l’eau n’ont pas été correctement prises en compte. I] est
impossible d’évaluer les incidences sur l’environnement en raison de
la complexité des processus écologiques ainsi que du manque de
données chiffrées et de calculs pertinents.

Les données recueillies grâce au système de suivi récemment mis
en œuvre dans une zone très limitée ne permettent pas de prévoir les
incidences qui se produiront probablement à plus long terme. Afin
de limiter toute nouvelle dégradation de la qualité de l’eau, qui joue
un rôle primordial en l’occurrence, il y a lieu de procéder à une nou-
velle analyse sur plusieurs années de manière à disposer de données
plus complètes et plus fréquentes. La qualité prévue de l’eau influe
également sur les écosystèmes aquatiques, les sols et l’utilisation de
la zone à des fins récréatives et touristiques.»

La Cour notera aussi que, dans l'instance, la Hongrie a reconnu qu’en
règle générale la qualité des eaux du Danube s'était améliorée au cours
des vingt dernières années, même si ces eaux restaient sujettes à des
conditions hypertrophiques.

Si «grave» qu'il eût pu être, le péril allégué pouvait difficilement, au vu
de ce qui précède, être tenu pour suffisamment certain et, dès lors,
«imminent», en 1989.

La Cour estime en outre que la Hongrie aurait là encore pu recourir à

41
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 45

d’autres moyens pour faire face aux dangers qu’elle redoutait. Dans le
cadre du projet initial, la Hongrie paraissait notamment en mesure de
contrôler au moins partiellement la répartition des eaux entre le canal de
dérivation, l’ancien lit du Danube et les bras secondaires. On ne saurait
perdre de vue que le barrage de Dunakiliti était situé en territoire hon-
grois et que la Hongrie pouvait aménager des ouvrages de régulation des
flux dans l’ancien lit du Danube et dans les bras secondaires. De plus, il
y a lieu de rappeler que l’article 14 du traité de 1977 prévoyait la possi-
bilité pour chacune des parties de prélever des quantités d’eau supérieures
à celles spécifiées dans le plan contractuel conjoint, tout en précisant
qu'en pareil cas «la part d'énergie électrique revenant à la partie contrac-
tante ayant procédé aux prélèvements excédentaires serait] réduite en
conséquence ».

57. La Cour conclut de ce qui précède que, s'agissant aussi bien de
Nagymaros que de Gabéikovo, les périls invoqués par la Hongrie, sans
préjudice de leur gravité éventuelle, n'étaient en 1989 ni suffisamment
établis, ni «imminents»; et que, pour y faire face, la Hongrie disposait à
l’époque d’autres moyens que la suspension et l'abandon de travaux dont
elle avait la charge. Qui plus est, des négociations étaient en cours, qui
auraient pu aboutir à une revision du projet et au report de certaines de
ses échéances, sans qu’il fût besoin de l’abandonner. La Cour en infère
que le respect par la Hongrie, en 1989, de ses obligations aux termes du
traité de 1977 n'aurait pas abouti à une situation «que l’adage summum
jus summa injuria caractérise parfaitement» (Annuaire de la Commission
du droit international, 1980, vol. Il, deuxième partie, p. 48, par. 31).

En outre, la Cour fera observer que la Hongrie a décidé de conclure le
traité de 1977, traité qui — quelles que fussent les circonstances poli-
tiques dans lesquelles il a été conclu — a été considéré par la Hongrie
comme valide et en vigueur jusqu’à la date indiquée pour sa terminaison
en mai 1992. Comme il ressort des éléments en possession de la Cour, de
nombreuses études de nature scientifique et technique avaient auparavant
été menées, tant par la Hongrie que par la Tchécoslovaquie. On peut
donc supposer que c’était en étant consciente de la situation telle qu’elle
était alors connue que la Hongrie avait assumé ses obligations aux termes
du traité. La Hongrie a soutenu devant la Cour que ces études avaient été
insuffisantes et que l’état des connaissances à l’époque ne permettait pas
d'évaluer pleinement les incidences écologiques du projet Gabëikovo-
Nagymaros. I] n’en reste pas moins que, bien que le traité de 1977 eût
pour principal objet la construction d’un système d’écluses pour la produc-
tion d’électricité, l'amélioration de la navigation sur le Danube et la pro-
tection contre les inondations, la nécessité d’assurer la protection de l’en-
vironnement n'avait pas échappé aux parties, ainsi qu’en témoignent les
articles 15, 19 et 20 du traité.

De sureroît, la Cour ne peut manquer de noter les positions adoptées
par la Hongrie après l'entrée en vigueur du traité de 1977. En 1983, la
Hongrie a sollicité le ralentissement des travaux prescrits par le traité,

42
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 46

pour des raisons essentiellement économiques mais aussi, subsidiaire-
ment, écologiques. En 1989, alors que, selon la Hongrie elle-même, l’état
des connaissances scientifiques avait sensiblement évolué, elle a sollicité
l'accélération desdits travaux, pour décider ensuite, trois mois plus tard,
de les suspendre, puis de les abandonner. La Cour n’en ignore pas pour
autant que de profonds changements étaient en cours en Hongrie en 1989
et que, pendant cette phase transitoire, il pouvait s’avérer bien plus dif-
ficile qu’à l'ordinaire de coordonner les différents points de vues qui pré-
valaient à divers moments.

La Cour infère de tous ces éléments qu’en l’espèce, même s’il avait été
établi qu'il existait en 1989 un état de nécessité lié à l'exécution du traité
de 1977, la Hongrie n’aurait pas été admise à s’en prévaloir pour justifier
le manquement à ses obligations conventionnelles, car elle aurait contri-
bué, par action ou omission, à sa survenance.

58. En conséquence, la Cour n’a pas à examiner la question de savoir
si, en procédant comme elle l’a fait en 1989, la Hongrie aurait «gravement
porté atteinte à un intérêt essentiel» de la Tchécoslovaquie, au sens de
Particle 33 susmentionné du projet de la Commission du droit internatio-
nal; cette constatation ne saurait en rien préjuger des dommages que la
Tchécoslovaquie affirme avoir subis du fait de la position hongroise.

La Cour n'a pas davantage à se pencher sur l'argument présenté par la
Hongrie, suivant lequel certaines violations des articles 15 et 19 du traité
de 1977, commises par la Tchécoslovaquie dès avant 1989, auraient
concouru à l’état de nécessité allégué; et elle n’a pas non plus à se pro-
noncer sur l’argument avancé par la Slovaquie, selon lequel la Hongrie
aurait violé les dispositions de l'article 27 du traité, en 1989, en prenant
des mesures unilatérales sans avoir au préalable eu recours aux méca-
nismes de règlement des différends prévus à cet article.

x *

59. Au vu des conclusions auxquelles elle est parvenue ci-dessus, la
Cour répond à la question qui lui a été posée à l’article 2, paragraphe 1,
alinéa a), du compromis (voir ci-dessus paragraphe 27) que la Hongrie
n’était pas en droit de suspendre puis d'abandonner, en 1989, les travaux
relatifs au projet de Nagymaros ainsi qu’à la partie du projet de Gab-
tikovo dont elle était responsable aux termes du traité de 1977 et des
instruments y afférents.

«x * x

60. Aux termes de l’article 2, paragraphe 1, alinéa b), du compromis,

il est demandé en second lieu à la Cour de dire

«b) si la République fédérative tchèque et slovaque était en droit de
recourir, en novembre 1991, à la «solution provisoire» et de

43
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 47

mettre en service, à partir d'octobre 1992, ce système, décrit
dans le rapport en date du 23 novembre 1992 du groupe de tra-
vail d'experts indépendants nommés par la Commission des
Communautés européennes, la République de Hongrie et la
République fédérative tchèque et slovaque (construction d’un
barrage sur le Danube au kilomètre 1851,7 du fleuve, en terri-
toire tchécoslovaque, et conséquences en résultant pour l’écou-
lement des eaux et la navigation)».

61. La Cour rappellera que, dés que la Hongrie a suspendu les travaux
a Nagymaros le 13 mai 1989 et a étendu cette suspension a certains tra-
vaux qui devaient être réalisés à Dunakiliti, la Tchécoslovaquie a informé
la Hongrie qu’elle se verrait contrainte de prendre des mesures unilaté-
rales si cette dernière persistait dans son refus de reprendre les travaux.
Cela fut notamment exprimé de la façon suivante dans la note verbale
tchécoslovaque en date du 30 octobre 1989, à laquelle il est fait référence
au paragraphe 37 ci-dessus:

«Si la République de Hongrie ne s’acquittait pas de ses responsa-
bilités et continuait à enfreindre unilatéralement les dispositions du
traité et des documents juridiques y afférents, la partie tchécoslo-
vaque se verrait contrainte d'entreprendre à la place un projet pro-
visoire sur son territoire pour éviter de nouvelles pertes. Ce projet
provisoire conduirait à diriger vers le barrage de Gabéikovo toute la
quantité d’eau convenue dans le plan de construction conjoint.»

Comme la Cour l’a déjà indiqué (voir paragraphe 23), différentes solu-
tions de rechange furent envisagées par la Tchécoslovaquie. En sep-
tembre 1990, les autorités hongroises furent avisées des sept hypothèses
définies par la firme Hydroconsult de Bratislava. Toutes ces solutions
impliquaient un accord entre les parties, à l'exception d'une variante,
dénommée par la suite «variante C», qui était présentée comme une
solution provisoire pouvant être réalisée sans la coopération de la Hon-
grie. D’autres contacts entre les parties eurent lieu sans conduire à une
solution du différend. En mars 1991, la Hongrie entra en possession
d'informations selon lesquelles la mise au point de la planification de
la variante C avait sensiblement progressé; elle fit aussitôt connaître les
craintes que cela lui inspirait.

62. Des réunions intergouvernementales de négociation se tinrent le
22 avril et le 15 juillet 1991.

Le 22 avril 1991, la Hongrie proposa la suspension, jusqu’en septembre
1993, de tous les travaux commencés sur la base du traité de 1977, étant
entendu que les parties s’engageraient à s'abstenir de toute action unila-
térale et que des études communes seraient menées dans l'intervalle. La
Tchécoslovaquie maintint sa position antérieure selon laquelle les études
envisagées devraient avoir lieu dans le cadre du traité de 1977 et sans sus-
pension des travaux.

Le 15 juillet 1991, la Tchécoslovaquie confirma son intention de mettre

44
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 48

en service la centrale de Gabëikovo et indiqua que les données dispo-
nibles permettaient d'évaluer les effets de quatre scénarios d’exploitation
possibles requérant chacun la coopération des deux gouvernements. En
même temps, elle proposa la constitution d’un comité d’experts tripartite
(Hongrie, Tchécoslovaquie, Communautés européennes) qui aiderait à
trouver des solutions techniques aux problèmes résultant de la mise en
exploitation du secteur de Gabéikovo. La Hongrie, quant à elle, exposa
que:

«Dans le cas où on ne parviendrait absolument pas à s'entendre,
la solution dite variante C ou «possibilité théorique», proposée par
la partie tchécoslovaque en tant que solution unilatérale, constitue-
rait une atteinte grave à l’intégrité territoriale de la Hongrie et au
droit international dont il n’existe aucun précédent méme dans la
pratique des anciens pays socialistes au cours des trente derniéres
années»;

elle proposa par ailleurs de constituer un comité bipartite d’évaluation
des incidences écologiques, sous réserve que les travaux soient suspendus
en territoire tchécoslovaque.

63. Par lettre en date du 24 juillet 1991, le Gouvernement hongrois
communiqua au premier ministre slovaque le message suivant:

«L’opinion publique hongroise et le Gouvernement hongrois sui-
vent avec inquiétude et attention les nouvelles publiées dans la presse
[tchécoslovaque] sur les mesures unilatérales prises par le Gouverne-
ment de la République slovaque concernant le système de barrage.

Les travaux préparatoires entrepris au voisinage du barrage de
Dunakiliti pour détourner unilatéralement les eaux du Danube ont
également de quoi inquiéter. Ces mesures vont à l’encontre des dis-
positions du traité de 1977 et sont préjudiciables aux relations de
bon voisinage entre nos pays.»

Le 30 juillet 1991, le premier ministre slovaque informa le premier mi-
nistre hongrois de

«la décision du Gouvernement slovaque et du Gouvernement de la
République fédérative tchéque et slovaque de poursuivre les travaux
de construction de la centrale de Gabéikovo, à titre de solution pro-
visoire, en vue de permettre sa mise en service sur le territoire de la
République fédérative tchèque et slovaque».

Le même jour, le Gouvernement hongrois protesta, par note verbale,
contre la mise en eau du canal d’amenée réalisée par l’entreprise tchéco-
slovaque de construction en pompant de l’eau du Danube.

Par lettre du 9 août 1991, adressée au premier ministre slovaque, les
autorités hongroises s’élevèrent vivement «contre toute mesure unilaté-
rale allant à l'encontre des intérêts [des deux] pays ainsi que du droit
international» et indiquèrent qu’elles considéraient «comme très impor-
tant d’être informéles] dès que possible des détails de la solution provi-

45
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 49

soire». Pour sa part, la Tchécoslovaquie, dans une note verbale en date
du 27 août 1991, rejeta l'argument hongrois selon lequel la poursuite des
travaux dans ces conditions constituait une violation du droit internatio-
nal et fit la proposition suivante:

«Pourvu que la partie hongroise apporte une solution technique
concrète en vue de la mise en service du système d’écluses de Gab-
éikovo et une solution pour le système d’écluses fondée sur le traité
de 1977 en vigueur et sur les actes conventionnels y afférents, la par-
tie tchécoslovaque est prête à exécuter la solution arrêtée d’un com-
mun accord.»

64. Le permis de construire de la variante C fut délivré le 30 octobre
1991. En novembre 1991, la construction d’un barrage commença à
Cunovo, où les deux rives du Danube se trouvent en territoire tchéco-
slovaque (aujourd’hui slovaque).

Au cours d’une nouvelle réunion intergouvernementale de négociation,
le 2 décembre 1991, les parties s’accordérent pour confier l'étude de
l'ensemble de la question du projet Gabéikovo-Nagymaros à un comité
mixte d'experts auquel la Hongrie accepta d’associer un expert des Com-
munautés européennes. Mais alors que, pour la Hongrie, le travail dudit
comité aurait été dépourvu de sens si la Tchécoslovaquie poursuivait la
construction de la variante C, pour la Tchécoslovaquie, une interruption,
même provisoire, des travaux était inacceptable.

Cette réunion fut suivie de nombreux échanges de correspondances
entre les parties et de diverses rencontres entre leurs représentants à la fin
de l’année 1991 et au début de 1992, Le 23 janvier 1992, la Tchécoslova-
quie se dit prête «à arrêter ses travaux afférents à la solution provisoire et
à poursuivre la construction [qui serait] convenue d’un commun accord»
si le comité d'experts tripartite dont elle proposait la constitution et les
résultats de l'essai d'exploitation de l’élément de Gabtikovo «confir-
mfailent que les effets écologiques défavorables dépasslailent les avan-
tages recueillis». Toutefois, les positions des parties étaient alors globa-
lement arrêtées, et ne devaient plus guère évoluer. La Hongrie estimait,
comme elle l’a indiqué dans une note verbale du 14 février 1992, que la
variante C était contraire

«aux dispositions du [traité de 1977] ... comme à celles de la conven-
tion ratifiée en 1976 sur la réglementation en matière d’eaux frontières.

aux principes de souveraineté et d’intégrité territoriale, à l’inviolabi-
lité des frontières d’Etat ainsi qu’aux règles coutumières générales
relatives aux fleuves internationaux et à l’esprit de la convention de
Belgrade de 1948 sur le Danube»;

et la suspension de l'exécution de la variante C était pour elle un préa-
lable. Quant à la Tchécoslovaquie, elle considérait que le recours à la
variante C avait été rendu inévitable, pour des raisons tant économiques

46
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 50

qu’écologiques et de navigation, du fait de la suspension et de l’abandon
illicites, par la Hongrie, des travaux prévus par le traité de 1977; toute
négociation devait, selon elle, se poursuivre dans le cadre du traité et sans
que l’exécution de la variante C — qualifiée de «provisoire» — soit mise
en cause.

65. Le 5 août 1992, le représentant tchécoslovaque à la commission du
Danube informa celle-ci que «les travaux de fermeture du Danube com-
mencer[aient] le 15 octobre 1992 au point kilométrique 1851,759» et indi-
qua les mesures qui seraient prises au moment de la fermeture. Le repré-
sentant hongrois à la commission protesta le 17 août 1992, en réclamant
plus d’explications.

Pendant l'automne 1992, l'exécution de la variante C s’accéléra. Les
opérations de barrage du Danube à Cunovo avaient été prévues par la
Tchécoslovaquie pour la seconde moitié du mois d’octobre 1992, à un
moment où les eaux du fleuve sont en général à leur niveau le plus bas. A
linitiative de la Commission des Communautés européennes, des négo-
ciations trilatérales eurent lieu à Bruxelles les 21 et 22 octobre 1992 en
vue de mettre en place un comité d’experts et de définir son mandat. A
cette date, la première phase des opérations de barrage du Danube (ren-
forcement du lit du fleuve et réduction de la largeur du chenal principal)
était achevée. La fermeture du lit fut amorcée le 23 octobre 1992 et la
construction du barrage proprement dit se poursuivit du 24 au 27 octobre
1992: un pont flottant fut aménagé sur le Danube en territoire tchéco-
slovaque au moyen de péniches, de grosses pierres furent déversées dans
le lit de la rivière et recouvertes de béton, tandis que quatre-vingts à
quatre-vingt-dix pour cent des eaux du Danube étaient dirigées dans le
canal destiné à l’alimentation de la centrale de Gabéikovo. L’exécution
de la variante C n'était cependant pas terminée avec le détournement des
eaux car il restait encore à effectuer des travaux de consolidation du bar-
rage et à construire certains ouvrages auxiliaires.

La Cour a déjà évoqué au paragraphe 24 la réunion tenue à Londres le
28 octobre 1992 sous les auspices des Communautés européennes, au
cours de laquelle les parties aux négociations convinrent notamment
de charger un groupe de travail tripartite d’experts indépendants (soit
quatre experts désignés par la Commission européenne, un expert désigné
par la Hongrie et un autre désigné par la Tchécoslovaquie) d'étudier la
situation créée par la mise en œuvre de la variante C et de faire des pro-
positions sur les mesures d'urgence à adopter. Après avoir travaillé une
semaine à Bratislava et une semaine à Budapest, le groupe de travail
déposa son rapport le 23 novembre 1992.

66. Il a été procédé à une description sommaire des éléments constitu-
tifs de la variante C au paragraphe 23 du présent arrêt. Aux fins de la
question posée à la Cour, la description officielle à retenir est, selon l’ar-
ticle 2, paragraphe 1, alinéa b}), du compromis, celle qu’en fait le rapport
susmentionné du groupe de travail d'experts indépendants; il y a lieu de

47
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 51

souligner par ailleurs que, d’après le compromis, la «variante C» doit
être comprise comme incluant les conséquences «pour l’écoulement des
eaux et la navigation» qui résultent du barrage fermant le lit du Danube.

Sous le point intitulé «Ouvrages de la variante C et état d'avancement
des travaux», on trouve, dans le rapport du groupe de travail, le passage
suivant:

«Dans les deux pays, les ouvrages prévus à l’origine dans le pro-
gramme de Gabéikovo sont achevés, à l'exception de la fermeture du
Danube à Dunakiliti ainsi que:

1) les derniers travaux de la centrale hydro-électrique (installation
et essais des turbines) de Gabtikovo.

La variante C est un ensemble complexe d’ouvrages, situé en
Tchécoslovaquie ... La construction de ces ouvrages est prévue en
deux phases. Les ouvrages comprennent ...:

2) les déversoirs de dérivation contrôlant l’écoulement dans le Danube;
3) le barrage fermant le lit du Danube;

4) le déversoir de la plaine d’inondation;

5) l'ouvrage de prise alimentant le bras Moson du Danube;

6) l'ouvrage de prise alimentant le canal usinier;

7) les barrages/digues en terre reliant les ouvrages:

8) l'écluse destinée aux navires de faible tonnage (15 m x 80 m);
9) l’évacuateur de crue;
10} la centrale hydro-électrique.

La construction des ouvrages | à 7 est prévue pendant la phase 1,
tandis que les ouvrages 8 à 10 relèvent de la phase 2 prévue pour
1993-1995.»

* Ox

67. La Tchécoslovaquie avait soutenu que le recours a la variante C et
la mise en service de celle-ci ne constituaient pas des faits internationale-
ment illicites; la Slovaquie a repris cette thése. Au cours de la procédure
devant la Cour, la Slovaquie a affirmé que la décision de la Hongrie de
suspendre puis d’abandonner la construction des ouvrages a Dunakiliti
avait mis la Tchécoslovaquie dans l’impossibilité d'effectuer les travaux
tels qu’ils avaient initialement été envisagés par le traité de 1977 et que
cette dernière était en conséquence en droit de recourir à une solution qui
était aussi proche que possible du projet initial. La Slovaquie a invoqué
ce qu’elle a décrit comme un «principe d'application par approximation»
pour justifier la construction et la mise en service de la variante C. Elle a
expliqué que c'était là la seule possibilité qui lui restait «non seulement
d'atteindre les buts visés par le traité de 1977, mais encore de respecter
l'obligation continue de mettre en œuvre ledit traité de bonne foi».

68. La Slovaquie a aussi soutenu que la Tchécoslovaquie avait l’obli-
gation d’atténuer les dommages résultant des agissements illicites de la

48
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 52

Hongrie. Elle a allégué qu’un Etat qui se trouve confronté au fait illicite
d’un autre Etat est tenu de limiter ses pertes au minimum, et de réduire
ainsi les dommages et intérêts susceptibles d’être réclamés à l'Etat auteur
du fait illicite. Elle a en outre exposé que: «L’atténuation des dommages
est aussi un aspect de l’exécution des obligations de bonne foi.» Pour la
Slovaquie, les dommages et intérêts auraient en l’occurrence été considé-
rables, compte tenu des investissements effectués et des préjudices sup-
plémentaires, tant de nature économique qu’écologique, qui auraient
résulté de l’inachèvement des travaux à DunakilitiGabëikovo et du
défaut de mise en service du système. C’est pourquoi la Tchécoslovaquie
était non seulement en droit, mais encore dans l’obligation, de mettre en
œuvre la variante C.

69. Bien que la Slovaquie affirme que le comportement de la Tché-
coslovaquie était licite, elle a soutenu a titre subsidiaire que, même
si la Cour devait conciure dans un autre sens, la mise en service de la va-
riante C pourrait encore être justifi¢e en tant que contre-mesure.

70. La Hongrie, pour sa part, a soutenu que la variante C consti-
tue une violation substantielle du traité de 1977. Elle considère que la va-
riante € viole aussi les obligations de la Tchécoslovaquie en vertu d’autres
traités, notamment la convention sur la réglementation en matière
d'eaux frontières, conclue à Budapest le 31 mai 1976, et ses obligations
au titre du droit international général.

71. La Hongrie a prétendu que l’argumentation slovaque reposait sur
une présentation erronée des faits et du droit. La Hongrie nie notamment
avoir commis la moindre violation de ses obligations conventionnelles
qui aurait pu justifier la mise en œuvre de la variante C. Elle estime qu'il
n'existe «aucune règle» d’«application par approximation» d’un traité
en droit international; quant à l'argument tiré de «l’atténuation des dom-
mages», elle fait valoir qu’il a trait à l’appréciation du préjudice et ne
saurait servir à excuser un comportement illicite sur le fond. La Hongrie
expose en outre que la variante C ne satisfait pas aux conditions requises
par le droit international en matière de contre-mesures, et en particulier à
la condition de proportionnalité.

x oF

72. Avant d’examiner les arguments que les Parties ont ainsi avancés, la
Cour souhaite indiquer clairement qu’elle est consciente des sérieux pro-
blèmes auxquels la Tchécoslovaquie a dû faire face à la suite de la déci-
sion prise par la Hongrie de renoncer à la plus grande partie de la construc-
tion du système d’écluses qui lui incombait en vertu du traité de 1977. Des
investissements très importants avaient été effectués, la construction de l’ou-
vrage de Gabèikovo était pratiquement achevée, le canal de dérivation était
terminé, et la Hongrie elle-même, en 1991, s’était dûment acquittée de ses
obligations à cet égard en achevant les travaux du canal de fuite. Il ressort
du rapport, en date du 31 octobre 1992, de la mission d’enquête tripartite à
laquelle la Cour s’est référée au paragraphe 24 du présent arrêt que la non-

49
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 53

utilisation du système aurait causé des pertes financières considérables et
qu'elle aurait pu entraîner de graves problèmes pour l’environnement.

73. La Tchécoslovaquie a maintes fois indiqué que la suspension et
l'abandon des travaux par la Hongrie constituaient une violation essentielle
du traité de 1977 et elle aurait pu par conséquent invoquer celle-ci comme
motif de mettre fin au traité; mais cela n’aurait en rien fait avancer le projet
vers son achèvement. C’est pourquoi elle a préféré insister pour que la Hon-
grie mette en œuvre le traité et a demandé à de nombreuses reprises à celle-ci
de reprendre l'exécution des obligations lui incombant en vertu du traité.

Lorsque la Hongrie a résolument refusé de s’exécuter — bien qu’elle
eût exprimé sa volonté d’indemniser la Tchécoslovaquie pour les dom-
mages subis — et lorsque les négociations sont arrivées au point mort du
fait des positions diamétralement opposées des parties, la Tchécoslova-
quie a décidé de mettre unilatéralement en service le système de Gab-
tikovo, sous son contrôle et à son profit exclusifs.

74. Cette décision a comporté plusieurs étapes et, dans le compromis,
les Parties ont demandé à la Cour de dire si la Tchécoslovaquie «était en
droit de recourir, en novembre 1991», à la variante C et «de mettre en
service [cette dernière], à partir d'octobre 1992».

75. En vue de justifier ces actions, la Slovaquie a invoqué ce qu’elle a
décrit comme «le principe d’application par approximation» tel
qu'exprimé par sir Hersch Lauterpacht dans les termes suivants:

«C’est un principe sain de droit que si un instrument juridique de
validité continue ne peut s’appliquer littéralement, du fait de la
conduite de l’une des parties, il faut, sans permettre à celle-ci de se
prévaloir de sa propre conduite, l'appliquer d’une manière s’appro-
chant le plus possible de son but primitif. Agir ainsi est interpréter et
donner effet à l'instrument et non le modifier.» (Admissibilité de
l'audition de pétitionnaires par le Comité du Sud-Ouest africain, C.LJ.
Recueil 1956, opinion individuelle de sir Hersch Lauterpacht, p. 46.)

Elle a prétendu qu'il s’agit d’un principe du droit international et d'un
principe général de droit.

76. La Cour n’a pas à déterminer s’il existe un principe de droit inter-
national ou un principe général de droit d’«application par approxima-
tion» car, même si un tel principe existait, 1] ne pourrait par définition y
être recouru que dans les limites du traité en cause. Or, de l’avis de la
Cour, la variante C ne satisfait pas à cette condition primordiale au
regard du traité de 1977.

77. Comme la Cour l’a déjà observé, la caractéristique fondamentale
du traité de 1977 est, selon son article premier, de prévoir la construction
du système d’écluses de Gabüikovo-Nagymaros en tant qu’investissement
conjoint constituant un système d'ouvrages opérationnel, unique et indi-
visible. Cet élément est également reflété aux articles 8 et 10 du traité, qui
prévoient la propriété conjointe des ouvrages les plus importants du pro-
jet Gabëikovo-Nagymaros et l’exploitation de cette propriété conjointe
comme une entité unique et coordonnée. Par définition, tout cela ne pou-

50
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 54

vait être réalisé par voie d’action unilatérale. En dépit d’une certaine res-
semblance physique extérieure avec le projet initial, la variante C en dif-
fère donc nettement quant à ses caractéristiques juridiques.

78. De plus, dans la pratique, la mise en service de la variante C a
conduit la Tchécoslovaquie à s’approprier, essentiellement pour son usage
et à son profit, entre quatre-vingts et quatre-vingt-dix pour cent des eaux
du Danube avant de les restituer au lit principal du fleuve, en dépit du
fait que le Danube est non seulement un cours d’eau international par-
tagé mais aussi un fleuve frontière.

La Tchécoslovaquie a soutenu que la variante C, pour l'essentiel, n’est
rien d’autre que ce à quoi la Hongrie avait déjà consenti et que seules ont
été effectuées les modifications rendues nécessaires par suite de la déci-
sion de la Hongrie de ne pas exécuter ses obligations conventionnelles. Il
est vrai que la Hongrie, en concluant le traité de 1977, avait accepté le
barrage du Danube et le détournement de ses eaux dans le canal de déri-
vation. Mais c'était seulement dans le contexte d'une opération conjointe
et d’un partage de ses bénéfices que la Hongrie avait donné son consen-
tement. La suspension et le retrait de ce consentement ont constitué une
violation par la Hongrie de ses obligations juridiques, montrant effecti-
vement que celle-ci a refusé une exploitation conjointe; mais il ne saurait
s'ensuivre que la Hongrie aurait perdu son droit fondamental à une part
équitable et raisonnable des ressources d’un cours d’eau international.

La Cour conclut en conséquence que la Tchécoslovaquie, en mettant
en service la variante C, n’a pas appliqué le traité de 1977 mais, au
contraire, a violé certaines de ses dispositions expresses et, de ce fait, a
commis un acte internationalement illicite.

79. La Cour note qu'entre novembre 1991 et octobre 1992 la Tchéco-
slovaquie s’est bornée à exécuter sur son propre territoire des travaux qui
étaient certes nécessaires pour la mise en œuvre de la variante C, mais qui
auraient pu être abandonnés si un accord était intervenu entre les parties
et ne préjugeaient dès lors pas de la décision définitive à prendre. Tant
que le Danube n'avait pas été barré unilatéralement, la variante C n'avait
en fait pas été appliquée.

Une telle situation n'est pas rare en droit international, comme d’ailleurs
en droit interne. Un fait illicite ou une infraction est fréquemment précédée
d’actes préparatoires qui ne sauraient être confondus avec le fait ou l’infrac-
tion eux-mêmes. I] convient de distinguer entre la réalisation même d’un fait
illicite (que celui-ci soit instantané ou continu) et le comportement antérieur
à ce fait qui présente un caractère préparatoire et «qui ne saurait être traité
comme un fait illicite» (voir par exemple le commentaire de l’article 41 du
projet d'articles sur la responsabilité des Etats, «Rapport de la Commission
du droit international sur les travaux de sa quarante-huitième session, 6 mai-
26 juillet 1996», Documents officiels de l'Assemblée générale, cinquante et
uniéme session, supplément n° 10 (A/51/10), p. 164, et Annuaire de la Com-
mission du droit international, 1993, vol. Il, deuxième partie, p. 59, par. 14).

51
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 55

80. La Slovaquie a aussi soutenu que son action était motivée par une
obligation d’atténuer des dommages lorsqu'elle a réalisé la variante C.
Elle a déclaré que «c’est un principe de droit international qu’une partie
lésée du fait de la non-exécution d’un engagement pris par une autre par-
tie doit s’employer à atténuer les dommages qu'elle a subis».

Il découlerait d’un tel principe qu’un Etat lésé qui n’a pas pris les
mesures nécessaires à l'effet de limiter les dommages subis ne serait pas
en droit de réclamer l’indemnisation de ceux qui auraient pu être évités.
Si ledit principe pourrait ainsi fournir une base pour le calcul de dom-
mages et intérêts, en revanche, il ne saurait justifier ce qui constitue par
ailleurs un fait illicite.

81. La Cour ayant conclu que la mise en service de la variante C
a constitué un fait internationalement illicite, obligation d’atténuer
les dommages invoquée par la Slovaquie n’a pas à être examinée plus
avant.

82. Bien qu'elle n'ait pas fait valoir à titre principal l'argumentation
tirée des contre-mesures. puisqu'elle ne considère pas la variante C comme
illicite, la Slovaquie a déclaré que «la variante C pourrait être considérée
comme une contre-mesure justifiée en réponse aux actes illicites de la
Hongrie».

La Cour, au paragraphe 78 ci-dessus, est parvenue à la conclusion que
la Tchécoslovaquie a commis un acte internationalement illicite en met-
tant en service la variante C. Il lui faut donc à présent rechercher si cette
illicéité peut être excusée au motif que la mesure ainsi adoptée l’aurait été
en réaction au défaut préalable de la Hongrie de s’acquitter de ses obli-
gations en vertu du droit international.

83. Pour pouvoir être justifiée, une contre-mesure doit satisfaire à cer-
taines conditions (voir Activités militaires et paramilitaires au Nicaragua
et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), fond, arrét,
C.J. Recueil 1986, p. 127, par. 249. Voir aussi Sentence arbitrale du
9 décembre 1978 en l'affaire concernant l'accord relatif aux services
aériens du 27 mars 1946 entre les Etats-Unis d'Amérique et la France,
Nations Unies, Recueil des sentences arbitrales (RSA), vol. XVIII,
p. 483 et suiv., et articles 47 à 50 du projet d’articles sur la responsabilité
des Etats adopté par la Commission du droit international en premiére
lecture, «Rapport de la Commission du droit international sur les tra-
vaux de sa quarante-huitieme session, 6 mai-26 juillet 1996», Documents
officiels de l’Assemblée générale, cinquante et uniéme session, supplément
n° 10 (A/51/10), p. 167-168.)

En premier lieu, elle doit être prise pour riposter à un fait internatio-
nalement illicite d'un autre Etat et doit être dirigée contre ledit Etat. Bien
qu'elle n'ait pas été présentée à titre principal comme une contre-mesure,
il est clair que la variante C a constitué une riposte à la suspension et à

52
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 56

l'abandon des travaux par la Hongrie et qu’elle était dirigée contre cet
Etat; et il est tout aussi clair, de l’avis de la Cour, que les agissements de
la Hongrie étaient internationalement illicites.

84. En second lieu, l'Etat lésé doit avoir invité l’Etat auteur du fait ill-
cite à mettre fin à son comportement illicite ou à en fournir réparation. Il
ressort clairement des faits de la cause, tels que rappelés ci-dessus par la
Cour (voir paragraphes 61 et suivants), que la Tchécoslovaquie, à de
nombreuses reprises, a prié la Hongrie de reprendre l’exécution de ses
obligations conventionnelles.

85. De l’avis de la Cour, une condition importante est que les effets
d'une contre-mesure doivent être proportionnés aux dommages subis
compte tenu des droits en cause.

En 1929, la Cour permanente de Justice internationale, à propos de la
navigation sur l’Oder, a déclaré ce qui suit:

«[la] communauté d'intérêts sur un fleuve navigable devient la base
d’une communauté de droit, dont les traits essentiels sont la parfaite
égalité de tous les Etats riverains dans l’usage de tout le parcours
du fleuve et Pexclusion de tout privilège d’un riverain quelconque
par rapport aux autres» (Juridiction territoriale de la Commission
internationale de l'Oder, arrêt n° 16, 1929, C.P.JL série A n° 23,
p. 27).

Le développement moderne du droit international a renforcé ce prin-
cipe également pour les utilisations des cours d’eau internationaux a des
fins autres que la navigation, comme en témoigne l’adoption par l’Assem-
blée générale des Nations Unies, le 21 mai 1997, de la convention sur le
droit relatif aux utilisations des cours d’eau internationaux a des fins
autres que la navigation.

La Cour considére que la Tchécoslovaquie, en prenant unilatéralement
le contrôle d’une ressource partagée, et en privant ainsi la Hongrie de son
droit à une part équitable et raisonnable des ressources naturelles du
Danube — avec les effets continus que le détournement de ses eaux
déploie sur l'écologie de la région riveraine du Szigetkôz — n'a pas res-
pecté la proportionnalité exigée par le droit international.

86. Par ailleurs, comme la Cour l’a déjà relevé ci-dessus (voir para-
graphe 78), le fait que la Hongrie ait consenti, dans le cadre du projet
initial, au détournement du Danube (et, dans le plan contractuel conjoint,
à titre provisoire à des prélèvements d’eau dans le Danube) ne saurait
s'interpréter comme ayant autorisé la Tchécoslovaquie à procéder à un
détournement unilatéral de cette importance sans le consentement de la
Hongrie.

87. La Cour estime donc que le détournement du Danube effectué par
la Tchécoslovaquie n’était pas une contre-mesure licite, faute d’être pro-
portionnée. Elle n’a dès lors pas à statuer sur une autre condition dont
dépend la licéité d’une contre-mesure, à savoir que celle-ci doit avoir
pour but d'inciter l'Etat auteur du fait illicite à exécuter les obligations

53
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 57

qui lui incombent en droit international, et que la mesure doit partant
être réversible.

* *

88. Au vu des conclusions auxquelles elle est parvenue ci-dessus, la
Cour répond à la question qui lui a été posée à l’article 2, paragraphe |,
alinéa 6), du compromis (voir paragraphe 60) que la Tchécoslovaquie
était en droit de recourir, en novembre 1991, à la variante C, dans la
mesure où elle se bornait alors à entamer des travaux qui ne préjugeaient
pas de la décision définitive qu’elle devait prendre. En revanche, la Tché-
coslovaquie n'était pas en droit de mettre en service cette variante à partir
d'octobre 1992.

ak
* *

89. Aux termes de l’article 2, paragraphe |, alinéa ¢), du compromis, il
est demandé à la Cour en troisième lieu de dire «quels sont les effets juri-
diques de la notification, le 19 mai 1992, de la terminaison du traité par la
République de Hongrie».

La Cour relèvera qu’il lui a été demandé de déterminer les effets juri-
diques de la notification de terminaison du traité effectuée à la date du
19 mai 1992. Elle se bornera en conséquence à répondre à cette question.

90. La Cour rappellera que, début 1992, les parties au traité de 1977
avaient clairement fait connaître leurs positions respectives sur le recours
par la Tchécoslovaquie à la variante C. Dans une note verbale du
14 février 1992, la Hongrie avait fait savoir qu’elle considérait que la
variante C contrevenait au traité de 1977 (voir paragraphe 64 ci-dessus);
la Tchécoslovaquie faisait de la mise en œuvre de la variante C une condi-
tion de toute nouvelle négociation. Le 26 février 1992, dans une lettre à
son homologue tchécoslovaque, le premier ministre hongrois décrivit le
détournement imminent du Danube comme «une grave violation du
droit international» et affirma qu’à moins que les travaux ne soient sus-
pendus pendant la réalisation de nouvelles études «le Gouvernement
hongrois n'auralit] d'autre choix, pour faire face à cette situation de
nécessité, que de mettre fin au traité interétatique de 1977». Dans une
note verbale du 18 mars 1992, la Tchécoslovaquie réaffirma que, tout en
étant disposée à poursuivre les négociations «à tous les niveaux», elle ne
pouvait pas accepter «d'arrêter les travaux afférents à la solution provi-
soire».

Le 24 mars 1992, le Parlement hongrois adopta une résolution par
laquelle il autorisait le gouvernement à mettre fin au traité de 1977 si la
Tchécoslovaquie n'avait pas cessé les travaux au 30 avril 1992. Le 13 avril
1992, le vice-président de la Commission des Communautés européennes
écrivit aux deux parties pour leur confirmer que la Commission était dis-
posée à présider un comité d'experts indépendants, comprenant des repré-
sentants des deux pays, en vue d'aider les deux gouvernements à dégager

54
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 58

une solution qu'ils puissent tous deux accepter. La participation de la
Commission était subordonnée à la condition que les deux gouverne-
ments s’abstiennent de prendre «des mesures susceptibles de porter
atteinte aux actions qu'il pourrait y avoir lieu d'entreprendre sur la base
des conclusions du rapport». Le premier ministre tchécoslovaque, dans
une lettre du 23 avril 1992 adressée au premier ministre hongrois, fit
savoir que son gouvernement était toujours intéressé, «sans conditions
préalables», à la constitution du comité envisagé; critiquant l'attitude de
la Hongrie, il refusait de suspendre les travaux relatifs à la solution pro-
visoire, mais ajoutait: «selon moi, d'ici le barrage du Danube (c’est-
à-dire dici au 31 octobre 1992), il reste du temps pour résoudre les
questions litigieuses sur la base d’un accord entre les deux Etats».

Le 7 mai 1992, la Hongrie, dans la résolution même où elle prenait la
décision de mettre fin au traité, proposa, cette fois au premier ministre
slovaque, une suspension de six mois des travaux relatifs à la variante C.
Le premier ministre slovaque répondit que le Gouvernement slovaque
était toujours prêt à négocier, mais qu’il considérait «inapproprié» de
poser des conditions préalables.

91. Le 19 mai 1992, le Gouvernement hongrois transmit au Gouverne-
ment tchécoslovaque une déclaration portant notification de la terminai-
son, par la Hongrie, du traité de 1977, à compter du 25 mai 1992. Dans
une lettre du même jour adressée au premier ministre tchécoslovaque, le
premier ministre hongrois précisait que la cause immédiate de la terminai-
son était le refus de la Tchécoslovaquie, exprimé dans sa lettre du 23 avril
1992, de suspendre les travaux afférents à la variante C pendant les efforts
de médiation de la Commission des Communautés européennes. Dans sa
déclaration, la Hongrie disait qu’elle ne pouvait accepter les effets néfastes
de la mise en œuvre de la variante C sur l’environnement et sur la protec-
tion de la nature, qui seraient pratiquement équivalents aux dangers créés
par la réalisation du projet initial. Elle ajoutait que la variante C contre-
venait à de nombreux accords internationaux et violait l'intégrité territo-
riale de la Hongrie en détournant le Danube de son cours naturel.

* *

92. Au cours de la procédure, la Hongrie a présenté cing motifs en vue
de démontrer que la notification de terminaison était licite, et par suite
effective: l'existence d’un état de nécessité, l'impossibilité d’exécuter le
traité, la survenance d’un changement fondamental de circonstances, la
violation substantielle du traité par la Tchécoslovaquie et, enfin, l’appari-
tion de nouvelles normes de droit international de l’environnement. La
Slovaquie a contesté chacun de ces motifs.

93. Sur le premier point, la Hongrie a affirmé que, puisque la Tché-
coslovaquie «était demeurée inflexible» et avait poursuivi la mise en
œuvre de la variante C, «l'état provisoire de nécessité [était] finalement
devenu permanent, justifiant ainsi la terminaison du traité de 1977».

Pour sa part, la Slovaquie, se fondant sur ce qu’elle estime être les don-

55
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 59

nées scientifiques, a contesté l’existence d’un état de nécessité et a fait
valoir que, méme si un tel état de nécessité avait existé, il n’aurait pu
conférer le droit de mettre fin au traité en vertu de la convention de
Vienne de 1969 sur le droit des traités.

94. Le deuxième argument de la Hongrie était tiré des termes de l’ar-
ticle 61 de la convention de Vienne, ainsi libellé:

«Article 61
Survenance d'une situation rendant l'exécution impossible

1. Une partie peut invoquer l'impossibilité d'exécuter un traité
comme motif pour y mettre fin ou pour s’en retirer si cette impossi-
bilité résulte de la disparition ou destruction définitives d’un objet
indispensable à l'exécution de ce traité. Si l'impossibilité est tempo-
raire, elle peut être invoquée seulement comme motif pour suspendre
Papplication du traité.

2. L'impossibilité d'exécution ne peut être invoquée par une partie
comme motif pour mettre fin au traité, pour s’en retirer ou pour en sus-
pendre l'application si cette impossibilité résulte d’une violation, par la
partie qui l’invoque, soit d’une obligation du traité, soit de toute autre
obligation internationale à Pégard de toute autre partie au traité.»

La Hongrie a déclaré qu’elle ne pouvait «être obligée d'accomplir une
tâche pratiquement impossible, à savoir construire un système de barrage
sur son propre territoire qui causerait des dommages irréparables à
l’environnement». Elle a conclu que:

«En mat 1992 l’objet essentiel du traité — un investissement éco-
nomique conjoint qui était compatible avec la protection de l’envi-
ronnement et qui était exploité par les deux parties conjointement —
avait disparu de manière permanente, et [que] le traité était donc
devenu impossible à exécuter.»

De l’avis de la Hongrie, il n’est pas nécessaire que la disparition ou la
destruction de l’«objet indispensable à l'exécution de ce traité», qu’exige
l’article 61 de la convention de Vienne, vise un objet physique: 1l peut
aussi s'agir, suivant les termes utilisés par la Commission du droit inter-
national, d’«une situation juridique qui constituait la raison d’être des
droits et obligations».

La Slovaquie a prétendu que la seule base sur laquelle l'impossibilité
d'exécution puisse être invoquée comme motif de terminaison d’un traité
est indiquée à l’article 61 de la convention de Vienne; que le paragraphe 1
de cet article envisage manifestement la «disparition ou destruction»
matérielle de l’objet dont il s’agit; et que, en tout état de cause, selon le
paragraphe 2, on ne peut invoquer l'impossibilité d'exécution «si cette
impossibilité résulte d’une violation, par la partie qui l’invoque, ... d’une
obligation aux termes du traité».

95. En ce qui concerne le «changement fondamental de circons-
tances», la Hongrie se fonde sur l’article 62 de la convention de Vienne
sur le droit des traités, ainsi conçu:

56
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 60

«Article 62
Changement fondamental de circonstances

1. Un changement fondamental de circonstances qui s’est produit
par rapport à celles qui existaient au moment de la conclusion d’un
traité et qui n'avait pas été prévu par les parties ne peut pas être
invoqué comme motif pour mettre fin au traité ou pour s’en retirer,
à moins que:

a) Vexistence de ces circonstances n’ait constitué une base essen-
tielle du consentement des parties à être liées par le traité; et que

b) ce changement n’ait pour effet de transformer radicalement la
portée des obligations qui restent à exécuter en vertu du traité.

2. Un changement fondamental de circonstances ne peut pas être
invoqué comme motif pour mettre fin à un traité ou pour s'en retirer:

a) s'il s'agit d’un traité établissant une frontière; ou

b} sile changement fondamental résulte d’une violation, par la par-
tie qui l'invoque, soit d’une obligation du traité, soit de toute
autre obligation internationale à l'égard de toute autre partie au
traité.

3. Si une partie peut, conformément aux paragraphes qui préce-
dent, invoquer un changement fondamental de circonstances comme
motif pour mettre fin à un traité ou pour s’en retirer, elle peut éga-
lement ne l’invoquer que pour suspendre l’application du traité.»

La Hongrie a énuméré divers «éléments de fond» présents lors de la
conclusion du traité de 1977 qui, selon elle, avaient fondamentalement
changé à la date à laquelle elle a notifié qu’elle mettait fin au traité.
Parmi ces éléments, elle a évoqué la notion d’«intégration socialiste»,
dont le traité avait été initialement «le vecteur», mais qui avait par la
suite disparu; le «système d'ouvrages opérationnel, unique et indivi-
sible», auquel avait été substitué un projet unilateral; le fait que la base
de l'investissement conjoint prévu avait été radicalement transformée
avec l'entrée soudaine des deux Etats dans l’économie de marché; l’atti-
tude de la Tchécoslovaquie qui avait fait d’un «traité-cadre» une «norme
immuable»; et enfin, la transformation d’un traité qui tenait compte de
la protection de l’environnement en «traité porteur de catastrophes éco-
logiques».

La Slovaquie, quant à elle, a soutenu que les changements signalés par
la Hongrie n'avaient pas modifié la nature des obligations prévues initia-
lement au traité, de sorte qu’aucun droit d’y mettre fin ne pouvait décou-
ler de ces changements.

96. La Hongrie a en outre fait valoir que la terminaison du traité était
justifiée du fait des violations substantielles de ce traité commises par la
Tchécoslovaquie, et elle a invoqué à cet égard l’article 60 de la conven-
tion de Vienne sur le droit des traités, qui dispose:

57
PROJET GABCIKOVO-NAGY MAROS (ARRÊT) 61

«Article 60

Extinction d'un traité ou suspension de son application
comme conséquence de sa violation

1. Une violation substantielle d’un traité bilatéral par l’une des
parties autorise l’autre partie à invoquer la violation comme motif
pour mettre fin au traité ou suspendre son application en totalité ou
en partie.

2. Une violation substantielle d’un traité multilatéral par l’une des
parties autorise:

a) les autres parties, agissant par accord unanime, à suspendre l’appli-
cation du traité en totalité ou en partie ou à mettre fin à celui-ci:

1) soit dans les relations entre elles-mêmes et l’Etat auteur de la
violation,
li) soit entre toutes les parties;

b) une partie spécialement atteinte par la violation à invoquer
celle-ci comme motif de suspension de l’application du traité
en totalité ou en partie dans les relations entre elle-même et l'Etat
auteur de la violation;

c) toute partie autre que l'Etat auteur de la violation à invoquer la
violation comme motif pour suspendre l’application du traité en
totalité ou en partie en ce qui la concerne si ce traité est d’une
nature telle qu’une violation substantielle de ses dispositions par
une partie modifie radicalement la situation de chacune des parties
quant à l'exécution ultérieure de ses obligations en vertu du traité.

3. Aux fins du présent article, une violation substantielle d’un
traité est constituée par:

a) un rejet du traité non autorisé par la présente convention; ou

b) la violation d’une disposition essentielle pour la réalisation de
l’objet ou du but du traité.

4. Les paragraphes qui précèdent ne portent atteinte à aucune dis-
position du traité applicable en cas de violation.

5. Les paragraphes 1 à 3 ne s'appliquent pas aux dispositions rela-
tives à la protection de la personne humaine contenues dans des
traités de caractère humanitaire, notamment aux dispositions
excluant toute forme de représailles à l'égard des personnes pro-
tégées par lesdits traités.»

La Hongrie a prétendu en particulier que la Tchécoslovaquie avait violé
le traité de 1977 en procédant à Ja construction et à la mise en service
de la variante C, et en manquant à ses obligations au titre des articles 15
et 19 du traité. La Hongrie a par ailleurs soutenu que la Tchécoslova-
quie avait méconnu d’autres conventions internationales (dont la conven-
tion sur la réglementation en matière d'eaux frontières du 31 mai 1976) et
le droit international général.

58
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 62

La Slovaquie a nié qu'il y ait eu, de la part de la Tchécoslovaquie ou de
sa propre part, une violation substantielle des obligations de protéger la
qualité de l’eau et la nature, et a affirmé que la variante C, loin d’être une
violation du traité, constituait en fait «la meilleure application possible
[du traité] par approximation». Elle a en outre nié que la Tchécoslova-
quie ait méconnu d’autres conventions internationales ou le droit inter-
national général.

97. La Hongrie a enfin soutenu que les normes du droit international
qui se sont imposées par la suite en matière de protection de l’environ-
nement rendaient impossible l'exécution du traité. L'obligation qui exis-
tait préalablement de ne pas causer de dommage substantiel au territoire
d’un autre Etat était devenue avec le temps, au dire de la Hongrie, une
obligation erga omnes de prévention des dommages conformément au
«principe de précaution». Sur cette base, la Hongrie a fait valoir qu'elle
avait été contrainte de mettre fin au traité «en raison du refus de l’autre
partie de suspendre les travaux relatifs à la variante C».

La Slovaquie a exposé, en réponse, qu'aucun des nouveaux dévelop-
pements du droit international de l'environnement n'avait engendré de
normes de jus cogens qui prévaudraient sur le traité. Elle a soutenu en
outre que le droit à agir dont la Hongrie entend se prévaloir n'aurait pu en
tout état de cause justifier légalement la terminaison du traité en vertu du
droit des traités, mais relevait bien davantage «du vocabulaire de l’auto-
protection ou des représailles ».

* OR

98. Telle qu’elle est formulée à l’article 2, paragraphe 1, alinéa c), du
compromis, la question posée relève du droit des traités puisque la Cour
est priée de dire quels sont les effets juridiques de la notification de ter-
minaison du traité. Il s’agit de savoir si ja notification hongroise du
19 mai 1992 a mis fin au traité de 1977 ou n’a pas eu cet effet, faute d’être
conforme aux exigences du droit international.

99. La Cour a déjà évoqué la question de l'applicabilité à la présente
espèce de la convention de Vienne de 1969 sur le droit des traités. La
convention de Vienne n'est pas directement applicable au traité de 1977
dans la mesure où les deux Etats n’ont ratifié cette convention qu'après
avoir conclu le traité. En conséquence, seules les règles de la convention
qui sont déclaratoires du droit coutumier sont applicables au traité de
1977. Comme la Cour l’a indiqué ci-dessus (voir paragraphe 46), tel est le
cas, à bien des égards, des articles 60 à 62 de la convention de Vienne
relatifs à l'extinction et à la suspension de l’application des traités. Les
Parties en ont aussi largement convenu.

100. Le traité de 1977 ne contient pas de disposition concernant sa ter-
minaison. Rien n'indique non plus que les parties entendaient admettre la
possibilité de dénoncer le traité ou de s’en retirer. Au contraire, le traité
établit un système durable d'investissement conjoint et d’exploitation

59
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 63

conjointe. Par conséquent, les parties n’en ayant pas convenu autrement,
le traité ne pouvait prendre fin que pour les motifs énumérés limitative-
ment dans la convention de Vienne.

*

101. La Cour examinera maintenant le premier motif invoqué par la
Hongrie, à savoir celui tiré de l’état de nécessité. A cet égard, la Cour se
bornera à observer que même si l’existence d’un état de nécessité est éta-
blie, 11 ne peut être mis fin à un traité sur cette base. L’état de nécessité ne
peut être invoqué que pour exonérer de sa responsabilité un Etat qui n’a
pas exécuté un traité. Même si l’on considère que invocation de ce motif
est justifiée, le traité ne prend pas fin pour autant; il peut être privé d'effet
tant que l’état de nécessité persiste; il peut être inopérant en fait, mais il
reste en vigueur, à moins que les parties n’y mettent fin d’un commun
accord. Dès que l’état de nécessité disparaît, le devoir de s'acquitter des
obligations découlant du traité renaît.

ok

102. La Hongrie invoque aussi le principe de l'impossibilité d’exécu-
tion tel que traduit à l’article 61 de la convention de Vienne sur le droit
des traités. Toutefois elle semble interpréter cette disposition d’une façon
qui n'est conforme ni à son libellé ni aux intentions exprimées lors de la
conférence diplomatique qui a adopté la convention. Le paragraphe | de
Particle 61 exige qu’il y ait eu «disparition ou destruction définitives d’un
objet indispensable à l'exécution» d’un traité, pour que l'impossibilité
d'exécution puisse justifier la terminaison dudit traité. Au cours de la
conférence, il a été proposé d'élargir la portée de cet article jusqu’à
inclure des cas tels que l'impossibilité d’effectuer certains paiements en
raison de difficultés financières graves (Documents officiels de la confé-
rence des Nations Unies sur le droit des traités, première session, Vienne,
26 mars-24 mai 1968, doc. A/CONF.39/11, comptes rendus analytiques
des séances plénières et des séances de la commission plénière, 62° séance
de la commission plénière, p. 393-397). Bien qu'il ait été admis que de
telles situations pourraient exclure l’illicéité de l’inexécution, par une par-
tie, de ses obligations conventionnelles, les Etats participants n’ont pas
été disposés à en faire un motif d'extinction ou de suspension d’un traité
et ont préféré s’en tenir à une conception plus étroite.

103. La Hongrie a soutenu que l’objet essentiel du traité — un inves-
tissement économique conjoint compatible avec la protection de l’envi-
ronnement et exploité conjointement par les deux parties contractantes
— avait définitivement disparu, et que l'exécution du traité était ainsi
devenue impossible. La Cour n’a pas à déterminer si le mot «objet» figu-
rant à l’article 61 peut aussi être interprété comme visant un régime juri-
dique car en tout état de cause, même si tel était le cas, elle aurait à

60
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 64

conclure qu’en l'espèce ce régime n’avait pas définitivement disparu. Le
traité de 1977 — et en particulier ses articles 15, 19 et 20 — offrait en
effet aux parties les moyens nécessaires pour procéder à tout moment,
par voie de négociation, aux réajustements requis entre impératifs écono-
miques et impératifs écologiques. La Cour ajoutera que, si l'exploitation
conjointe de l'investissement n’a plus été possible, c’est, à l’origine, parce
que la Hongrie n’a pas exécuté la plupart des travaux qui lui incombaient
aux termes du traité de 1977; or le paragraphe 2 de l’article 61 de la
convention de Vienne prévoit expressément que l'impossibilité d’exécu-
tion ne peut être invoquée pour la terminaison d’un traité par une partie
à ce traité lorsque cette impossibilité résulte de la violation par la même
partie d’une obligation découlant dudit traité.

104. La Hongrie soutient en outre qu'elle était en droit d’invoquer
divers événements qui, en se cumulant, auraient constitué un changement
fondamental de circonstances. A cet effet, elle a plus particulièrement
mentionné des changements profonds de nature politique, le fait que le
projet devenait de moins en moins rentable, les progrès des connaissances
en matière d'environnement et le développement de nouvelles normes et
prescriptions du droit international de l’environnement (voir para-
graphe 95 ci-dessus).

La Cour rappellera que, dans l'affaire de la Compétence en matière de
pécheries, elle a dit que

«l’article 62 de la convention de Vienne sur le droit des traités ...
peut, à bien des égards, être considéré comme une codification du
droit coutumier existant en ce qui concerne la cessation des relations
conventionnelles en raison d’un changement de circonstances»
(C\LJ. Recueil 1973, p. 63, par. 36).

Certes, la situation politique qui prévalait alors a certainement été per-
tinente au regard de la conclusion du traité de 1977. Mais la Cour rappel-
lera que ce traité prévoyait un programme d'investissement conjoint pour
la production d’énergie, la maîtrise des inondations et ’'amélioration des
conditions de navigation sur le Danube. De l'avis de la Cour, les condi-
tions politiques de l’époque n'étaient donc pas liées à l’objet et au but du
traité au point de constituer une base essentielle du consentement des
parties et, en se modifiant, de transformer radicalement la portée des obli-
gations qui restaient à exécuter. I] en va de même du système économique
en vigueur au moment de la conclusion du traité de 1977. Par ailleurs,
même si la rentabilité estimée du projet pouvait apparaître moins élevée en
1992 qu'en 1977, il ne ressort pas du dossier soumis à la Cour qu’elle était
condamnée à chuter dans une proportion telle que les obligations conven-
tionnelles des parties s’en fussent trouvées radicalement transformées.

La Cour ne saurait considérer que les nouvelles connaissances acquises

61
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 65

en matière d'environnement et les progrès du droit de l’environnement
aient présenté un caractère complètement imprévu. Bien plus, le libellé
des articles 15, 19 et 20, conçu dans une perspective d'évolution, a mis les
parties en mesure de tenir compte de ces développements et de les appli-
quer lorsqu'elles exécuteraient ces dispositions conventionnelles.

De lavis de la Cour, les changements de circonstances que la Hongrie
invoque ne sont pas, pris séparément ou conjointement, d’une nature telle
qu'ils aient pour effet de transformer radicalement la portée des obliga-
tions qui restent à exécuter pour réaliser le projet. Un changement fon-
damental de circonstances doit être imprévu; les circonstances existant à
l’époque où le traité a été conclu doivent avoir constitué une base essen-
tielle du consentement des parties à être liées par le traité. Le fait que
l’article 62 de la convention de Vienne sur le droit des traités soit libellé
en termes négatifs et conditionnels indique d’ailleurs clairement que la
stabilité des relations conventionnelles exige que le moyen tiré d’un chan-
gement fondamental de circonstances ne trouve à s’appliquer que dans
des cas exceptionnels.

*k

105. La Cour examinera maintenant l'argument de la Hongrie selon
lequel cet Etat était en droit de mettre fin au traité de 1977 au motif que
la Tchécoslovaquie en avait violé les articles 15. 19 et 20 (ainsi que plu-
sieurs autres conventions et règles du droit international général), et que
la planification, la construction et la mise en service de la variante C
constituaient aussi une violation substantielle du traité de 1977.

106. Pour ce qui est de la branche de l'argumentation de la Hongrie
concernant d'autres conventions et règles générales du droit internatio-
nal, la Cour estime que seule une violation substantielle du traité lui-
même par un Etat partie audit traité peut mettre l’autre partie en droit de
s'en prévaloir pour mettre fin au traité. La violation d’autres règles
conventionnelles ou d’autres règles du droit international général peut
justifier l'adoption par l'Etat lésé de certaines mesures, y compris des
contre-mesures, mais elle ne saurait justifier qu’il soit mis fin au traité sur
la base du droit des traités.

107. La Hongrie a soutenu que la Tchécoslovaquie avait violé les ar-
ticles 15, 19 et 20 du traité en refusant d'engager avec elle des négocia-
tions en vue d'adapter le plan contractuel conjoint pour tenir compte des
nouveaux progrès scientifiques et juridiques en matière d'environnement.
Les articles 15, 19 et 20 mettent à la charge des parties l'obligation de
prendre conjointement et de façon continue des mesures appropriées
pour assurer la protection de la qualité des eaux, de la nature et des inté-
rêts en matière de pêcheries.

Les articles 15 et 19 prévoient expressément que les obligations qu'ils
contiennent seront mises en œuvre selon les modalités prévues au plan
contractuel conjoint. Que les parties n’aient pu se mettre d’accord sur ces
modalités ne saurait, sur la base du dossier soumis à la Cour, être

62
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 66

attribué uniquement a une seule des parties. De l’avis de la Cour, il
n'existe pas d'éléments de preuve suffisants pour conclure que la Tché-
coslovaquie aurait constamment refusé de se concerter avec la Hongrie
sur l'opportunité ou la nécessité de prendre des mesures de protection de
l'environnement. Ce que le dossier fait apparaître, c’est qu’alors que les
deux parties se montraient en principe disposées à entreprendre de nou-
velles études, en pratique. la Tchécoslovaquie refusait d'envisager que les
travaux à Dunakiliti et, plus tard, ceux relatifs à la variante C soient sus-
pendus, cependant que la Hongrie demandait leur suspension comme
condition préalable à des recherches sur l’environnement, en expliquant
que la poursuite des travaux compromettrait l’issue des négociations. A
cet égard, la Cour ne saurait perdre de vue que la Hongrie elle-même, en
suspendant les travaux à Nagymaros et Dunakiliti, a contribué à la sur-
venance d’une situation qui ne pouvait être favorable à la conduite de
négociations fructueuses.

108. L’argument principal de la Hongrie lorsqu'elle invoque une viola-
tion substantielle du traité est la construction et la mise en service de la
variante C. Comme la Cour l’a dit au paragraphe 79 ci-dessus, la Tché-
coslovaquie n’a violé le traité que lorsqu'elle a détourné les eaux du
Danube dans le canal de dérivation en octobre 1992. En construisant les
ouvrages qui devaient conduire à la mise en service de la variante C, la
Tchécoslovaquie n’a pas agi de façon illicite.

En conséquence, la Cour est d’avis que la notification par la Hongrie,
le 19 mai 1992, de la terminaison du traité était prématurée. Il n’y avait
pas encore eu de violation du traité par la Tchécoslovaquie; la Hongrie
n’était donc pas en droit d’invoquer semblable violation du traité comme
motif pour y mettre fin au moment où elle l’a fait.

109. A cet égard, il y a lieu de relever que, d’après la déclaration que la
Hongrie a faite le 19 mai 1992, la terminaison du traité de 1977 devait
prendre effet à compter du 25 mai 1992, soit six jours plus tard seule-
ment. Les deux Parties s'accordent à reconnaître que les articles 65 à 67
de la convention de Vienne sur le droit des traités, s’ils ne codifient pas le
droit coutumier, le reflètent du moins généralement et contiennent cer-
tains principes de procédure qui ont pour fondement l'obligation d’agir
de bonne foi. Ainsi que la Cour I’a dit dans Pavis consultatif qu’elle a
donné sur l’Interprétation de l'accord du 25 mars 1951 entre l'OMS et
l'Egypte (affaire dans laquelle la convention de Vienne ne s’appliquait
pas):

« Les délais précis qui peuvent être nécessaires pour s'acquitter des
obligations de consultation et de négociation et le préavis de dénon-
ciation exact qui doit être donné varient forcément en fonction des
nécessités de l’espèce. En principe, c'est donc aux parties qu'il appar-
tient de déterminer dans chaque cas la durée de ces délais en procé-
dant de bonne foi à des consultations et à des négociations.» (C.1J.
Recueil 1980, p. 96, par. 49.)

La terminaison du traité par la Hongrie devait prendre effet six jours

63
PROJET GABCIKOVO-NAGYMAROS (ARRET) 67

après sa notification. Or, à aucune de ces deux dates, la Hongrie n’avait
subi de préjudice du fait d’actes de la Tchécoslovaquie. La Cour est donc
amenée à confirmer sa conclusion selon laquelle la terminaison du traité
par la Hongrie était prématurée.

110. La Cour ne saurait pas non plus perdre de vue que la Tchécoslo-
vaquie a commis l’acte internationalement illicite consistant à mettre en
service la variante C, à la suite du comportement illicite préalable de la
Hongrie elle-même. Comme l’a dit la Cour permanente de Justice inter-
nationale:

«C’est, du reste, un principe généralement reconnu par la jurispru-
dence arbitrale internationale, aussi bien que par les juridictions
nationales, qu’une Partie ne saurait opposer à l’autre le fait de ne pas
avoir rempli une obligation ou de ne pas s'être servi d'un moyen de
recours, si la première, par un acte contraire au droit, a empêché la
seconde de remplir l'obligation en question, ou d’avoir recours à la
juridiction qui lui aurait été ouverte.» (Usine de Chorzôw, compé-
tence, arrêt n° 8, 1927, C.P.J.L. série À n° 9, p. 31.)

La Hongrie, par son comportement, avait porté atteinte à son droit de
mettre fin au traité; il en serait demeuré ainsi même si la Tchécoslovaquie
avait, au moment de la prétendue terminaison du traité, violé une dispo-
sition essentielle pour la réalisation de l'objet ou du but du traité.

111. La Cour examinera enfin la prétention de la Hongrie selon laquelle
cette dernière était en droit de mettre fin au traité de 1977, parce que les
nouvelles exigences du droit international relatif à la protection de l’envi-
ronnement s’opposaient à l'exécution du traité.

112. Aucune des Parties n’a prétendu que des normes impératives du
droit de l'environnement soient nées depuis la conclusion du traité de
1977 et la Cour n'aura par suite pas à s'interroger sur la portée de l’ar-
ticle 64 de la convention de Vienne sur le droit des traités. En revanche, la
Cour tient à relever que de nouvelles normes du droit de lenvironne-
ment, récemment apparues, sont pertinentes pour l’exécution du traité et
que les parties pouvaient, d’un commun accord, en tenir compte en appli-
quant les articles 15, 19 et 20 du traité. Ces articles ne contiennent pas
d'obligations spécifiques de faire. mais ils imposent aux parties, en
s’acquittant de leurs obligations de veiller à ce que la qualité des eaux du
Danube ne soit pas compromise et à ce que la protection de la nature soit
assurée, de tenir compte des nouvelles normes en matière d’environne-
ment lorsque ces parties conviennent des moyens à préciser dans le plan
contractuel conjoint.

En insérant dans le traité ces dispositions évolutives, les parties ont
reconnu la nécessité d'adapter éventuellement le projet. En conséquence,

64
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 68

le traité n’est pas un instrument figé et est susceptible de s'adapter à de
nouvelles normes du droit international. Au moyen des articles 15 et 19,
de nouvelles normes en matière d'environnement peuvent être incorpo-
rées dans le plan contractuel conjoint.

La responsabilité d’agir de la sorte était une responsabilité conjointe.
Les obligations énoncées aux articles 15, 19 et 20 sont, par définition,
d’ordre général, et doivent être transformées en obligations spécifiques de
faire, à l'issue d’un processus de consultation et de négociation. De ce fait
leur mise en œuvre exige une disposition réciproque à discuter de bonne
foi des risques réels et potentiels pour l’environnement.

Agir de la sorte est d'autant plus important que la Cour, dans son avis
consultatif sur la Licéité de la menace ou de l'emploi d'armes nucléaires,
a rappelé que «l’environnement n’est pas une abstraction, mais bien
l'espace où vivent les êtres humains et dont dépendent la qualité de leur
vie et leur santé, y compris pour les générations a venir» (C.J. Recueil
1996, p. 241, par. 29; voir aussi le paragraphe 53 ci-dessus).

La conscience que l’environnement est vulnérable et la reconnaissance
de ce qu'il faut continuellement évaluer les risques écologiques se sont
affirmées de plus en plus dans les années qui ont suivi la conclusion du
traité. Ces nouvelles préoccupations ont rendu les articles 15, 19 et 20 du
traité d’autant plus pertinents.

113. La Cour reconnaît que les Parties s'accordent sur la nécessité de
se soucier sérieusement de l’environnement et de prendre les mesures de
précaution qui s'imposent, mais elles sont fondamentalement en désac-
cord sur les conséquences qui en découlent pour le projet conjoint. Dans
ces conditions, le recours à une tierce partie pourrait se révéler utile et
permettre de trouver une solution, à condition que chacune des Parties
fasse preuve de souplesse dans ses positions.

114. Enfin, la Hongrie a soutenu que par leur comportement les deux
parties avaient rejeté le traité et qu’un traité bilatéral ne saurait survivre
à son rejet par les deux parties. Bien qu’elle ait constaté que tant la Hon-
grie que la Tchécoslovaquie avaient manqué à leurs obligations découlant
du traité de 1977, la Cour estime que ces comportements illicites récipro-
ques n’ont pas mis fin au traité ni justifié qu'il y fat mis fin. La Cour
établirait un précédent aux effets perturbateurs pour les relations conven-
tionnelles et lintégrité de la règle pacta sunt servanda si elle devait
conclure qu'il peut être unilatéralement mis fin, au motif de manque-
ments réciproques, à un traité en vigueur entre Etats, que les parties ont
exécuté dans une très large mesure et à un coût considérable pendant
des années. Il en serait à l’évidence autrement si les parties décidaient de
mettre fin au traité d'un commun accord. Mais, en l’espèce, si la Hongrie
a prétendu mettre fin au traité, la Tchécoslovaquie s’est constamment
opposée à cette terminaison, déclarant qu’un tel acte serait dénué de tout
effet Juridique.

65
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 69

115. Au vu des conciusions auxquelles elle est parvenue ci-dessus,
la Cour répond à la question qui lui a été posée à l’article 2, para-
graphe |, alinéa c), du compromis (voir paragraphe 89) que la notifica-
tion de terminaison faite par la Hongrie le 19 mai 1992 n’a pas eu pour
effet juridique de mettre fin au traité de 1977 et aux instruments y affé-
rents.

116. Au paragraphe 2 de l’article 2 du compromis, la Cour a été priée
de déterminer les conséquences juridiques, y compris les droits et obliga-
tions pour les Parties, de l’arrêt qu’elle rendra sur les questions énoncées
au paragraphe 1. A l’article 5 du compromis, les Parties sont convenues
d'engager des négociations sur les modalités d'exécution de l'arrêt, dès
que la Cour l’aura rendu.

117. La Cour doit tout d’abord examiner la question de savoir si la
Slovaquie est devenue partie au traité de 1977 en tant qu’Etat successeur
de la Tchécoslovaquie. A titre d’argument subsidiaire, la Hongrie a en
effet soutenu que, même s’il avait survécu à la notification de terminai-
son, le traité aurait en tout état de cause cessé d’être en vigueur en tant
que traité le 31 décembre 1992, à la suite de la «disparition de l’une des
parties». A cette date, la Tchécoslovaquie a cessé d'exister comme entité
juridique et, le 1°" janvier 1993, la République tchèque et la République
slovaque ont vu le jour.

118. De l'avis de la Hongrie: «Aucune règle de droit international ne
prévoit la succession automatique à un traité bilatéral après disparition
de l’une des parties»; un tel traité ne saurait survivre que si un autre Etat
y succède par accord exprès entre ledit Etat et la partie qui s’est mainte-
nue. Or, bien qu'il soit affirmé au deuxième paragraphe du préambule du
compromis que

«la République slovaque est l’un des deux Etats successeurs de la
République fédérative tchèque et slovaque et l’unique Etat succes-
seur en ce qui concerne les droits et obligations relatifs au projet
Gabéikovo-Nagymaros»,

la Hongrie a entendu distinguer entre, d’une part, les droits et obligations
établis par le traité de 1977 qui, tels «les droits de propriété ..., perdurent»
et, d'autre part, le traité lui-même. Elle a soutenu qu’au cours des négo-
ciations qui ont abouti à la signature du compromis la Slovaquie avait
proposé un texte dans lequel elle aurait été expressément reconnue comme
«Etat successeur de la République fédérative tchèque et slovaque» au
regard du traité de 1977, mais que la Hongrie avait rejeté un tel libellé.
Elie a fait observer qu'elle n'avait jamais accepté la Slovaquie comme
successeur au traité de 1977. La Hongrie s'est référée à des échanges
diplomatiques dans lesquels les deux Parties s'étaient mutuellement sou-
mis, en vue d’une négociation au cas par cas, les listes des traités bilaté-

66
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 70

raux dont elles souhaitaient respectivement le maintien en vigueur entre
elles; et la Hongrie de souligner qu'aucun accord n'était intervenu au
sujet du traité de 1977.

119. La Hongrie a exposé qu'aucune règle de succession ne pouvait en
l'espèce suppléer à ce défaut de consentement.

Se référant à l’article 34 de la convention de Vienne du 23 août 1978
sur la succession d'Etats en matière de traités qui prévoit «une règle de
succession automatique à tous les traités» sur la base du principe de
continuité, la Hongrie a fait valoir non seulement qu’elle n’avait jamais
signé ou ratifié cette convention, mais aussi que «le principe de succes-
sion automatique» posé dans cet article n’était, ni alors ni aujourd’hui,
lPénoncé du droit international général et qu’il n’avait jamais été reconnu
comme tel.

La Hongrie a également soutenu que le traité de 1977 n’avait pas créé
«[d’Jobligations et [de] droits ... se rapportant au régime d’une frontière»
au sens de l’article 11 de cette convention et a relevé que le tracé actuel
de la frontière n’a pas été modifié par le traité. Elle a aussi nié que le
traité ait un caractère «local» ou qu’il crée des droits «considérés comme
attachés [au] territoire», au sens de l’article 12 de la convention de 1978,
et qui, en tant que tels, ne seraient pas affectés par une succession
d'Etats. La Hongrie a soutenu que le traité de 1977 prévoyait simple-
ment un investissement conjoint. Elle en a conclu qu’il n'existait aucune
base sur laquelle le traité aurait pu survivre à la disparition de la Tchéco-
slovaquie et s'imposer ainsi dans les relations entre elle-même et la Slo-
vaquie.

120. D'après la Slovaquie, le traité de 1977, qui n’a pas pris fin licite-
ment avec la notification hongroise de mai 1992, demeure en vigueur
entre elle-même, Etat successeur, et la Hongrie.

La Slovaquie a reconnu qu'aucun accord n’était intervenu entre elle et
la Hongrie quant à la succession au traité. Mais elle a, en premier lieu,
invoqué «la règle générale de continuité qui s'applique en cas de dissolu-
tion»; et elle a, en second lieu, prétendu que le traité était «attach{é] [au]
territoire», au sens de Particle 12 de la convention de Vienne de 1978, et
qu'il contenait des dispositions relatives à une frontière.

121. A l'appui de son premier argument, la Slovaquie a cité l’article 34
de la convention de Vienne de 1978, qui, d’après elle, est l'énoncé du
droit international coutumier et fait de la succession automatique la règle
applicable en cas de dissolution d’un Etat lorsque l'Etat prédécesseur a
cessé d’exister. La Slovaquie a fait valoir que la pratique des Etats en cas
de dissolution tendait à confirmer que la continuité était la règle à suivre
en ce qui concerne les traités bilatéraux. La Slovaquie ayant succédé à
une partie du territoire de l’ancienne Tchécoslovaquie, telle serait la règle
applicable en Pespéce.

122. Le deuxième argument de la Slovaquie repose sur «le principe de
la continuité ipso jure des traités de caractère territorial ou local». Selon
la Slovaquie, cette règle est consacrée à l’article 12 de la convention de
1978 qui dispose notamment ce qui suit:

67
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 71

«Article 12
Autres régimes territoriaux
2. Une succession d’Etats n’affecte pas en tant que telle:

a) les obligations se rapportant à l'usage de tout territoire, ou aux
restrictions à son usage, établies par un traité au bénéfice d’un
groupe d'Etats ou de tous les Etats et considérées comme atta-
chées à ce territoire;

b) les droits établis par un traité au bénéfice d’un groupe d’Etats ou
de tous les Etats et se rapportant à l’usage de tout territoire, ou

aux restrictions à son usage, et considérés comme attachés à ce
territoire.»

Pour la Slovaquie: «On peut voir dans [cet] article [aussi] l’une de ces
dispositions de la convention de Vienne qui codifient le droit internatio-
nal coutumier.» Le traité de 1977 entrerait dans le champ d’application
de cette règle en raison de ses «caractéristiques particulières ..., qui le pla-
cent dans la catégorie des traités de caractère local ou territorial». La
Slovaquie a également affirmé que le traité «cont[enait] des dispositions
établissant une frontière et ... établi[ssailt un régime territorial particu-
lier» dans l'intérêt de tous les Etats riverains du Danube: il s'agirait d’un
«traité dispositif créant des droits réels, indépendamment de la person-
nalité juridique des Etats qui l’ont signé à l’origine». A cet égard, la Slo-
vaquie s’est fondée sur la reconnaissance, par la Commission du droit
international, de l'existence d’une «règle spéciale», en vertu de laquelle
les traités «qui visent à créer des régimes objectifs» devaient être consi-
dérés comme liant l'Etat successeur (Documents officiels de la Conférence
des Nations Unies sur la succession d'Etats en matière de traités, vol. III,
doc. A/CONF.80/16/Add.2, p. 35). Ainsi, de l'avis de la Slovaquie, le
traité de 1977 n'était pas de ceux qui auraient pu prendre fin du fait de la
disparition de l’une des parties d’origine.

*

123. La Cour ne juge pas nécessaire, aux fins de l’espèce, de discuter
du point de savoir si l’article 34 de Ja convention de 1978 reflète ou non
l'état du droit international coutumier. Pour son analyse actuelle, la
nature et le caractére particuliers du traité de 1977 présentent davantage
de pertinence. Un examen de ce traité confirme que ce dernier, outre qu’il
prévoit incontestablement un investissement conjoint, porte principale-
ment sur un projet de construction et d'exploitation conjointe d’un vaste
complexe intégré et indivisible d'ouvrages et d'installations sur des parties
bien définies des territoires respectifs de la Hongrie et de la Tchécoslova-
quie, le long du Danube. Le traité a aussi établi le régime de navigation
applicable à un tronçon important d’un cours d’eau international, notam-
ment en faisant désormais passer le chenal principal de navigation inter-
nationale par le canal de dérivation. Ce faisant, il a inévitablement créé

68
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 72

une situation qui a une incidence sur les intérêts des autres utilisateurs du
Danube. De plus, les intérêts d’Etats tiers ont été expressément reconnus
à son article 18, aux termes duquel les parties se sont engagées à veiller a
ce que «la navigation puisse se poursuivre de façon ininterrompue et
dans des conditions de sécurité dans le chenal international», conformé-
ment aux obligations qui sont les leurs en vertu de la convention relative
au régime de la navigation sur le Danube du 18 août 1948.

Dans son commentaire sur le projet d’articles relatifs à la succession
d’Etats en matière de traités, adopté à sa vingt-sixième session, la Com-
mission du droit international a précisé que tant la doctrine traditionnelle
que les auteurs modernes considéraient qu’une succession d'Etats était
sans effet sur «les traités territoriaux» (Documents officiels de la Confé-
rence des Nations Unies sur la succession d'Etats en matière de traités,
vol. II, doc. A/CONF.80/16/Add.2, p. 30, par. 2). Le projet d’article 12,
qui reflète ce principe, a par la suite été repris tel quel dans la convention
de Vienne de 1978. La Cour considère que l’article 12 traduit une règle de
droit international coutumier; elle prend note de ce qu’aucune des Parties
ne le conteste. En outre, la Commission a indiqué que «les traités concer-
nant les droits sur les eaux ou la navigation fluviale sont généralement
considérés comme pouvant être compris dans la catégorie des traités ter-
ritoriaux» (ibid., p. 37, par. 26). La Cour fait observer que l’article 12, en
prévoyant seulement, sans se référer au traité lui-même, que les droits et
obligations de caractère territorial établis par un traité ne sont pas
affectés par une succession d’Etats, pourrait sembler aller dans le sens de
la position de la Hongrie plutôt que dans celui de la position slovaque.
Néanmoins, la Cour conclut que ce libellé a en fait été retenu pour tenir
compte de ce que, en de nombreux cas, les traités qui avaient établi des
frontières ou des régimes territoriaux n'étaient plus en vigueur (ibid.,
p. 29-42). Ceux qui demeuraient en vigueur n’en devaient pas moins lier
l'Etat successeur.

Compte tenu de tous ces éléments, la Cour estime qu’au vu de son
contenu le traité de 1977 doit être considéré comme établissant un régime
territorial au sens de l’article 12 de la convention de Vienne de 1978. Ila
créé des droits et obligations «attachés» aux secteurs du Danube aux-
quels il se rapporte; ainsi, une succession d’Etats ne saurait avoir d’inci-
dence sur le traité lui-même. La Cour en conclut que le traité de 1977 lie
la Slovaquie depuis le 1°" janvier 1993.

124. Il peut étre ajouté que la Slovaquie a également fait valoir que,
étant encore une partie constituante de la Tchécoslovaquie, elle a joué un
role aussi bien dans la mise au point du projet qu’ultérieurement dans la
phase la plus critique des négociations avec la Hongrie sur le sort de celui-
ci. Il résulte du dossier que le Gouvernement slovaque a adopté des réso-
lutions avant la signature du traité de 1977, pour en préparer l’application,
puis, après la signature, pour exprimer son attachement à celui-ci. C’est le
premier ministre slovaque qui a pris part à la réunion tenue à Budapest le
22 avril 1991 en tant que plénipotentiaire du gouvernement fédéral pour
discuter des questions afférentes au projet. C’est son successeur au poste de

69
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 73

premier ministre qui a notifié à son homologue hongrois, par lettre du
30 juillet 1991, la décision du Gouvernement de la République slovaque et
celle du Gouvernement de la République fédérative tchèque et slovaque de
recourir à la «solution provisoire» (voir le paragraphe 63 ci-dessus); et c'est
lui qui a de nouveau écrit, le 18 décembre 1991, au ministre hongrois sans
portefeuille, pour réitérer la proposition de constituer, sous les auspices des
Communautés européennes, un comité mixte chargé d'examiner les solu-
tions possibles. Le premier ministre slovaque a également écrit au premier
ministre hongrois en mai 1992 au sujet de la décision du Gouvernement
hongrois de mettre fin au traité, l’informant des résolutions que le Gouver-
nement slovaque avait adoptées en réaction à cette décision.

Au vu des conclusions dégagées au paragraphe 123 ci-dessus, point
n’est besoin pour la Cour de déterminer s’il y a lieu de tirer des consé-
quences juridiques du rôle marquant ainsi joué par la République slo-
vaque. II convenait toutefois de rappeler ce rôle.

* * *

125. La Cour en vient maintenant aux autres conséquences juridiques
de son arrét.

A cet égard, la Hongrie a fait valoir que les relations futures entre les
Parties, en ce qui concerne la variante C, ne sont pas régies par le traité
de 1977. Elle prétend avoir droit, en vertu de la convention de 1976 sur la
réglementation en matière d’eaux frontières, à «cinquante pour cent du
débit naturel du Danube au point où il traverse la frontière en aval de
Cunovo» et considère que les Parties

«sont tenues d'engager des négociations de façon à parvenir au
résultat que les conditions concernant le régime des eaux de la zone
en aval de Cunovo jusqu’à l'aval du confluent à Sap deviennent des
conditions conjointement définies, comme le prescrit l’article 3 a) de
la convention de 1976».

La Hongrie a en outre précisé qu'un régime de débit à long terme accepté
d'un commun accord devait être «capable d’éviter des dommages, y com-
pris en particulier des dommages à la biodiversité qu’interdit la [conven-
tion de Rio de 1992 sur la diversité biologique]». Elle a ajouté qu’une
«évaluation conjointe de l'impact sur l’environnement ainsi que de l’ave-
nir des ouvrages de la variante C dans le cadre du développement durable
de la région» devrait être effectuée.

126. La Hongrie a également soulevé la question des responsabilités
financières pour l'échec du projet initial et a indiqué que les deux Parties
acceptent le fait que chacune a des «intéréts patrimoniaux et financiers
dans ce qui reste du projet initial, et qu’il faudra procéder à une évalua-
tion comptable». Elle a observé par ailleurs que:

«D'autres éléments des dommages associés a la variante C en ter-
ritoire hongrois devront également être pris en compte ..., de même
que la production d'électricité depuis le détournement du fleuve»,

70
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 74

et que: «La situation générale est une situation complexe, et la façon la
plus simple d’y apporter une solution serait par le règlement d’une
somme forfaitaire.»

127. La Hongrie a indiqué que la Slovaquie avait engagé sa responsa-
bilité internationale et devait réparer les dommages subis par la Hongrie
du fait de la mise en œuvre de la variante C. Elle s’est référée à cet égard,
dans le contexte de la réparation du dommage à l’environnement, à la
règle de la restitutio in integrum, et a demandé que soient rétablis le
«contrôle conjoint des deux Etats sur les installations conservées», ainsi
que le «débit des eaux au niveau qui était le sien avant le détournement
illicite du fleuve». Elle a également évoqué la réparation des dommages
causés à la faune, à la flore, aux sols, aux sous-sols, à la nappe phréatique
et à l’aquifère, des dommages subis par la population hongroise du fait
de l'accroissement des incertitudes pesant sur son avenir (pretium dolo-
ris), ainsi que des dommages engendrés par l’utilisation illégale, aux fins
de détournement du Danube, des installations sur lesquelles les deux
Parties exerçaient une propriété conjointe.

La Hongrie a enfin demandé la «cessation des faits illicites continus»
et la «garantie de non-répétition des mêmes faits», la Cour étant ainsi
appelée à ordonner «l'interruption définitive du fonctionnement de la
variante C».

128. La Slovaquie a fait valoir pour sa part que la Hongrie devait
mettre un terme à son comportement illicite et cesser de faire obstacle
à l'application du traité de 1977, compte tenu de la «flexibilité [du traité]
et des importantes possibilités d'évolution qu’il ménage, voire des mo-
difications qui pourraient lui être apportées par accord entre les Parties
à la suite de négociations futures». Elle a indiqué que des opérations
conjointes pourraient redémarrer sur une base convenue d’un commun
accord et souligné ce qui suit:

«que l’ouvrage de Nagymaros soit construit tel qu'il avait été initia-
lement prévu, ou qu'il soit construit ailleurs sous une autre forme,
ou même qu'il ne soit pas construit du tout, c’est une question dont
les Parties doivent décider, à un moment donné dans l'avenir.

Pourvu que le canal de dérivation et la centrale hydro-électrique
de Gabüikovo et ses écluses — qui font tous partie du traité d’ori-
gine, et non pas de la variante C — demeurent opérationnels et éco-
nomiquement viables et efficaces, la Slovaquie est prête à négocier
au sujet du rôle futur de Dunakiliti et de Cunovo, tout en tenant
compte de Nagymaros.»

Elle a précisé que la centrale de Gab£ikovo ne serait pas exploitée en
régime de pointe «si la preuve d’un dommage à l’environnement appa-
raissait clairement et était reconnue par les deux Parties. La Slovaquie a
observé que les Parties semblaient s’accorder sur la nécessité de procéder
à une évaluation comptable, «de sorte que, guidées par les conclusions de

71
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 75

la Cour en matière de responsabilité, [elles] puissent s’efforcer de parvenir

à un règlement global». Elle a ajouté que les Parties devraient s’entendre

sur les modalités de paiement des sommes dues.

129. La Slovaquie a indiqué que la Hongrie devait réparer les consé-
quences dommageables de ses manquements, «qu'il s’agisse de ses sus-
pensions et abandons illicites de travaux ou de sa répudiation formelle du
traité à partir de mai 1992», et que la réparation devait prendre la forme
d’une restitutio in integrum. Elle a précisé que cette dernière «devrait se
traduire, sauf si les Parties en conviennent autrement par voie d’accord,
par la reprise par la Hongrie, à l'avenir, de ses obligations convention-
nelles», et dit que: «Pour que la réparation soit «intégrale» ..., pour
qu’elle «efface toutes les conséquences de l’acte illicite» ..., une indemni-
sation doit ... s'ajouter à la restitutio...» L’indemnisation que la Slova-
quie demande devrait inclure à la fois les intérêts et le manque à gagner et
devrait couvrir les chefs de préjudice suivants, qu’elle a mentionnés à titre
indicatif:

1) Pertes causées à la Slovaquie dans le secteur de Gabëikovo: coûts
encourus de 1990 à 1992 par la Tchécoslovaquie pour protéger les
structures du projet G/N et des zones adjacentes: coût de l’entretien
de l’ancien lit du Danube jusqu’à ce que l’on dispose du nouveau
canal pour la navigation de 1990 à 1992; pertes encourues par les
autorités tchécoslovaques de navigation en raison de l'impossibilité
d'utiliser le canal de dérivation de 1990 à 1992; coûts de construction
de la variante C (1990-1992).

2) Pertes causées à la Slovaquie dans le secteur de Nagymaros: pertes
subies par la Slovaquie depuis 1992 dans le domaine de la navigation
et de la protection contre les inondations du fait que la Hongrie n’a
pas poursuivi les travaux.

3) Perte de la production d'électricité.

Selon la Slovaquie, la Hongrie doit en outre «donner des garanties
appropriées de s'abstenir d'empêcher l’application du traité et le fonc-
tionnement continu du système». Elle a fait valoir dans cette perspective
qu'elle est en droit «d'obtenir l’assurance formelle que les faits interna-
tionalement illicites de la Hongrie ne se reproduiront pas», et a ajouté
que «le maintien de la fermeture du Danube à Cunovo constitue une telle
garantie», à moins qu'une assurance équivalente ne soit donnée par la
Hongrie «dans le cadre des négociations à intervenir entre les Parties».

oe

130. La Cour fait observer que la partie de l’arrét où elle répond aux
questions posées au paragraphe 1 de l’article 2 du compromis revêt un
caractère déclaratoire. Elle y traite du comportement passé des parties et
détermine la licéité ou l’illicéité de ce comportement de 1989 à 1992, ainsi
que ses effets sur l’existence du traité.

131. H revient maintenant à la Cour, sur la base de ses conclusions

72
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 76

précédentes, d'établir quel devrait être le comportement des Parties à
l'avenir. La présente partie de l’arrêt est plus normative que déclaratoire,
parce qu’elle définit les droits et obligations des Parties. C’est à la lumière
de cette définition que les Parties devront rechercher un accord sur les
modalités d’exécution de l’arrêt, ainsi qu’elles en sont convenues à l’ar-
ticle 5 du compromis.

* *

132. A cet égard, il est d’une importance primordiale que la Cour ait
constaté que le traité de 1977 est toujours en vigueur et régit par consé-
quent les relations entre les Parties. Ces relations sont certes aussi sou-
mises aux régles des autres conventions pertinentes auxquelles les deux
Etats sont parties, aux règles du droit international général et, en l'espèce,
aux règles de la responsabilité des Etats; mais elles sont gouvernées avant
tout par les règles applicables du traité de 1977 en tant que /ex specialis.

133. La Cour ne saurait toutefois ignorer qu’aucune des parties n’a
pleinement exécuté le traité depuis des années, ni d’ailleurs que les parties,
par leurs actes et leurs omissions, ont contribué à créer la situation de fait
qui prévaut aujourd’hui. En se pronongant sur les exigences auxquelles le
comportement a venir des Parties devra satisfaire en droit, la Cour ne
peut négliger de tenir compte de cette situation de fait et des possibilités
et impossibilités pratiques qui en résultent.

Cela ne signifie pas que les faits — en l’occurrence, des faits qui dé-
coulent de comportements illicites —- déterminent le droit. La Cour fait
droit au principe ex injuria jus non oritur lorsqu'elle conclut que les rela-
tions juridiques créées par le traité de 1977 subsistent et ne sauraient en
l'espèce être considérées comme annulées par un comportement illicite.

C’est pourquoi il est essentiel de replacer la situation de fait, telle qu’elle
s’est développée depuis 1989, dans le contexte de la relation convention-
nelle qui s’est maintenue et qui est appelée à évoluer, afin de réaliser son
objet et son but dans toute la mesure du possible. Car ce n’est qu’à cette
condition qu’il pourra être porté remède à la situation irrégulière due aux
manquements des deux Parties à leurs obligations conventionnelles.

134. Ce qui aurait pu être une application correcte du droit en 1989 ou
1992, si l'affaire avait été soumise à la Cour à l’époque, pourrait repré-
senter un mal-jugé en 1997. La Cour ne saurait ignorer le fait que la cen-
trale de Gabëikovo fonctionne depuis près de cinq ans, que le canal de
dérivation qui alimente la centrale reçoit ses eaux d’un réservoir nette-
ment plus petit formé par un barrage qui n'a pas été construit à Duna-
kiliti mais à Cunovo, et que la centrale est exploitée au fil de l’eau et non
en régime de pointe comme il était prévu à l’origine. La Cour ne saurait
pas davantage ne pas tenir compte de ce que non seulement l'ouvrage de
Nagymaros n'a pas été construit, mais qu'il n’y a plus aucune raison de le
construire puisque les deux Parties ont, dans les faits, écarté l'hypothèse
d’une exploitation en régime de pointe.

135. Comme la Cour a déjà eu l’occasion de le souligner, le traité de
1977 ne prévoyait pas seulement un plan d'investissement conjoint pour

73
PROJET GABCÏIKOVO-NAGYMAROS (ARRÊT) 77

la production d’énergie, mais servait également d’autres objectifs: l’'amé-
lioration de la navigation sur le Danube, la maîtrise des crues, la régula-
tion de l'évacuation des glaces et la protection de l’environnement natu-
rel. Aucun de ces objectifs ne s'est vu accorder de priorité absolue par
rapport aux autres, bien que le traité mette l’accent sur la construction
d’un système d’écluses en vue de la production d'énergie. Aucun d’entre
eux n'a perdu de son importance. Pour les atteindre, les parties ont
accepté d’assumer des obligations de comportement, des obligations de
faire et des obligations de résultat.

136. On pourrait dire que parmi les obligations de faire, celles ayant
trait à la construction du système d’écluses — dans la mesure où elles
n'avaient pas encore été exécutées avant 1992 — ont été dépassées par les
événements. La Cour appliquerait le droit en perdant entièrement de vue
la réalité si elle devait ordonner le plein rétablissement de ces obligations
et la démolition des ouvrages de Cunovo, alors que les structures exis-
tantes peuvent adéquatement servir la réalisation des objectifs du traité.

137. C’est d’abord et avant tout aux Parties de décider si tel est bien le
cas. Le traité de 1977 prévoyait que ses différents objectifs devraient être
atteints par l'effet d’un programme intégré et consolidé, qui devait être
précisé dans le plan contractuel conjoint. Ce dernier a été, jusqu’en 1989,
fréquemment adapté et amendé pour mieux tenir compte des souhaits des
parties. Ce plan à aussi été explicitement décrit comme le moyen de réa-
liser les objectifs que sont le maintien de la qualité de l’eau et la protec-
tion de l’environnement.

138. Le traité de 1977 n’a jamais prévu un système rigide, bien qu'il ait
lui-même prescrit la construction d’un système d’écluses à Gabéikovo et à
Nagymaros. A cet égard, toutefois, il convient de prendre en considéra-
tion les positions adoptées ultérieurement par les parties. Non seulement
la Hongrie a insisté pour mettre fin aux travaux de construction à Nagy-
maros, mais la Tchécoslovaquie a affirmé à différentes reprises au cours
des négociations qu’elle était disposée à envisager une limitation, voire
l'abandon, de l'exploitation en régime de pointe. Dans cette dernière
hypothèse, la construction du barrage de Nagymaros serait devenue inu-
tile. Les parties ont donc reconnu en pratique que les termes exprès du
traité lui-même étaient négociables.

139. La Cour est d’avis que les Parties sont juridiquement tenues, au
cours des négociations qu'elles meneront en application de l’article 5 du
compromis, d'envisager dans le contexte du traité de 1977 de quelle façon
elles peuvent servir au mieux les objectifs multiples du traité, en gardant
à l'esprit qu'ils devraient tous être atteints.

140, Il est clair que les incidences du projet sur l’environnement et ses
implications pour celui-ci seront nécessairement une question clef. Les
nombreux rapports scientifiques présentés à la Cour par les Parties,
même si leurs conclusions sont souvent contradictoires, fournissent ample-
ment la preuve que ces incidences et ces implications sont considérables.

Aux fins de l'évaluation des risques écologiques, ce sont les normes
actuelles qui doivent être prises en considération. Non seulement le libellé

74
PROJET GABCIKOVO-NAGYMAROS (ARRET) 78

des articles 15 et 19 le permet, mais il le prescrit même dans la mesure où
ces articles mettent a la charge des parties une obligation continue, et
donc nécessairement évolutive, de maintenir la qualité de l’eau du Danube
et de protéger la nature.

La Cour ne perd pas de vue que, dans le domaine de la protection de
Penvironnement, la vigilance et la prévention s'imposent en raison du
caractère souvent irréversible des dommages causés à l’environnement et
des limites inhérentes au mécanisme même de réparation de ce type de
dommages.

Au cours des âges, l’homme n’a cessé d’intervenir dans la nature pour
des raisons économiques et autres. Dans le passé, 1] l’a souvent fait sans
tenir compte des effets sur l’environnement. Grace aux nouvelles perspec-
tives qu'offre la science et à une conscience croissante des risques que la
poursuite de ces interventions à un rythme inconsidéré et soutenu repré-
senterait pour l'humanité — qu'il s'agisse des générations actuelles ou
futures —, de nouvelles normes et exigences ont été mises au point, qui
ont été énoncées dans un grand nombre d’instruments au cours des deux
dernières décennies. Ces normes nouvelles doivent être prises en considé-
ration et ces exigences nouvelles convenablement appréciées non seule-
ment lorsque des Etats envisagent de nouvelles activités, mais aussi
lorsqu'ils poursuivent des activités qu’ils ont engagées dans le passé. Le
concept de développement durable traduit bien cette nécessité de conci-
lier développement économique et protection de l’environnement.

Aux fins de la présente espèce, cela signifie que les Parties devraient,
ensemble, examiner à nouveau les effets sur l’environnement de l’exploita-
tion de la centrale de Gabéikovo. En particulier, elles doivent trouver une
solution satisfaisante en ce qui concerne le volume d’eau a déverser dans
l’ancien lit du Danube et dans les bras situés de part et d’autre du fleuve.

141. Il n’appartient pas à la Cour de déterminer quel sera le résultat
final des négociations 4 mener par les Parties. Ce sont les Parties elles-
mémes qui doivent trouver d’un commun accord une solution qui tienne
compte des objectifs du traité — qui doivent être atteints de façon
conjointe et intégrée — de même que des normes du droit international
de l'environnement et des principes du droit relatif aux cours d’eau inter-
nationaux. La Cour rappellera dans ce contexte ce qu’elle a dit dans les
affaires du Plateau continental de la mer du Nord:

«les parties ont Pobligation de se comporter de telle manière que la
négociation ait un sens, ce qui n’est pas le cas lorsque Pune d'elles
insiste sur sa propre position sans envisager aucune modification»
(C.LJ. Recueil 1969, p. 47, par. 85).

142. Ce que la règle pacra sunt servanda, telle que reflétée à l’article 26
de la convention de Vienne de 1969 sur le droit des traités, exige en
l'espèce des Parties, c’est de trouver d’un commun accord une solution
dans le cadre de coopération que prévoit le traité.

L'article 26 associe deux éléments, qui sont d’égale importance. Il dis-
pose que: «Tout traité en vigueur lie les parties et doit être exécuté par

75

 
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 79

elles de bonne foi.» De l'avis de la Cour, ce dernier élément implique
qu'au cas particulier c’est le but du traité, et l'intention dans laquelle les
parties ont conclu celui-ci, qui doivent prévaloir sur son application lit-
térale. Le principe de bonne foi oblige les Parties à l'appliquer de façon
raisonnable et de telle sorte que son but puisse être atteint.

143. Au cours de ce différend, les deux Parties ont sollicité laide de la
Commission des Communautés européennes. Du fait que les Parties ont
adopté des positions diamétralement opposées sur le point de savoir ce
que devait être le résultat des pourparlers trilatéraux qui étaient envisa-
gés, ceux-ci ont échoué. Lorsque, une fois le présent arrêt rendu, les deux
Parties engageront des négociations bilatérales sans conditions préa-
lables, elles pourront bénéficier de l'assistance et de l’expertise d’une
tierce partie. L’acceptation d’une telle aide par les Parties attesterait de
la bonne foi marquant les négociations bilatérales qu’elles mèneront pour
donner effet à l’arrêt de la Cour.

144. Le traité de 1977 ne prévoit pas seulement un programme d’inves-
tissement conjoint, il établit aussi un régime. Selon le traité, les princi-
paux ouvrages du système d’écluses sont la propriété conjointe des parties;
ils seront gérés en tant qu’unité unique coordonnée; et les bénéfices du
projet seront partagés à parts égales.

Puisque la Cour a conclu que le traité est toujours en vigueur et qu’aux
termes de celui-ci le régime conjoint en est un élément fondamental, elle
est d'avis qu’à moins que les Parties n’en disposent autrement un tel
régime devrait être rétabli.

145. Le paragraphe 1 de l’article 10 du traité dispose que les ouvrages
du système d’écluses constituant la propriété commune des parties contrac-
tantes seront gérés, en tant qu’unité coordonnée et conformément aux pro-
cédures opérationnelles arrêtées d’un commun accord, par l'organisme de
gestion agréé de la partie contractante sur le territoire de laquelle les
ouvrages auront été construits. Le paragraphe 2 du même article énonce
que les ouvrages du système d’écluses appartenant à l’une des parties con-
tractantes seront gérés ou entretenus indépendamment par les organismes
de cette partie selon des modalités arrêtées d’un commun accord.

La Cour estime que les ouvrages de Cunovo devraient devenir une
unité exploitée conjointement au sens du paragraphe 1 de l’article 10,
compte tenu de leur réle central dans le fonctionnement de ce qui reste
du projet et dans le régime de gestion des eaux. Le barrage de Cunovo a
assumé le rôle qui avait été prévu à l’origine pour les ouvrages de Duna-
kiliti, et il devrait donc bénéficier d’un statut analogue.

146. La Cour conclut également que la variante C, qu'elle a estimé
fonctionner d’une manière incompatible avec le traité, devrait être mise
en conformité avec ce dernier. L'association de la Hongrie, sur un pied
d'égalité, à l'exploitation, à la gestion et aux bénéfices de la variante C,
aura pour effet que le statut de fait qui s’applique à cette dernière fera
place à un régime conventionnel.

Il ressort des différents éléments du dossier qu'en l’état actuel des

76
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 80

informations soumises à la Cour la variante C semble pouvoir fonction-
ner d’une façon qui permette à la fois l’exploitation économique du sys-
tème de production d'électricité et la satisfaction des préoccupations éco-
logiques essentielles.

Régulariser la variante C en en faisant une partie intégrante d’un sys-
tème d'ouvrages opérationnel unique et indivisible apparaît également
nécessaire pour donner de nouveau effet à l’article 9 du traité, qui prévoit
que les parties contractantes participeront, à parts égales, à l'utilisation et
aux avantages du système d’écluses.

147. Le rétablissement du régime conjoint reflétera aussi de façon opti-
male le concept d’une utilisation conjointe des ressources en eau parta-
gées pour atteindre les différents objectifs mentionnés dans le traité et ce,
conformément au paragraphe 2 de l’article 5 de la convention sur le droit
relatif aux utilisations des cours d'eau internationaux à des fins autres
que la navigation, aux termes duquel:

«Les Etats du cours d’eau participent à l’utilisation, à la mise en
valeur et à la protection d’un cours d’eau international de manière
équitable et raisonnable. Cette participation comporte à la fois le
droit d'utiliser le cours d’eau et le devoir de coopérer à sa protection
et à sa mise en valeur, comme prévu dans les présents articles. »
(Assemblée générale, doc. A/51/869 du 11 avril 1997.)

* *

148. Jusqu’ici, la Cour a indiqué quels devraient être, d’après elle, les
effets de sa décision suivant laquelle le traité de 1977 est toujours en
vigueur. Elle en vient maintenant aux conséquences juridiques des actes
internationalement illicites commis par les Parties.

149. Dans son arrêt du 13 septembre 1928 en l'affaire relative à l’ Usine
de Chorzôw, la Cour permanente de Justice internationale a dit:

«la réparation doit, autant que possible, effacer toutes les consé-
quences de l'acte illicite et rétablir l’état qui aurait vraisemblable-
ment existé si ledit acte n'avait pas été commis» (C.P.J.I. série A
n° 17, p. 47).

150. La réparation doit «autant que possible» effacer toutes les consé-
quences de l'acte illicite. En l'espèce, les conséquences des actes illicites
commis par les deux Parties seront effacées «autant que possible» si ces
dernières reprennent leur coopération pour l’utilisation des ressources en
eau partagées du Danube et si le programme pluridimensionnel d’utilisa-
tion, de mise en valeur et de protection du cours d’eau, en tant qu’unité
unique coordonnée, est réalisé de manière équitable et raisonnable. Ce
que peuvent faire les Parties, c’est rétablir une gestion conjointe de ce qui
reste du projet. A cette fin, il leur est loisible, d’un commun accord, de
conserver les ouvrages de Cunovo, en apportant des changements dans le
mode d'exploitation du système pour ce qui est de la répartition de l’eau
et de l'électricité, et de ne pas construire les ouvrages de Nagymaros.

77
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 81

ISi. La Cour a été priée par les deux Parties de déterminer les consé-
quences de son arrêt en ce qui est du paiement de dommages et intérêts.
Aux termes du préambule du compromis, les Parties sont convenues que
la Slovaquie est unique Etat successeur de la Tchécoslovaquie en ce qui
concerne les droits et obligations relatifs au projet Gabëikovo-Nagyma-
ros. La Slovaquie peut donc être tenue de verser des indemnités, non seu-
lement pour ses propres faits illicites, mais aussi pour ceux de la Tché-
coslovaquie, et elle a le droit d’être indemnisée des dommages subis tant
par la Tchécoslovaquie que par elle-même en raison du comportement
illicite de la Hongrie.

152. La Cour n’a pas été priée à ce stade de déterminer le montant des
dommages et intérêts dus, mais d'indiquer sur quelle base ils doivent être
versés. Les deux Parties ont prétendu avoir subi des pertes financières
considérables et elles demandent toutes deux à en être indemnisées.

Il est une règle bien établie du droit international, qu'un Etat lésé est en
droit d'être indemnisé, par l’Etat auteur d’un fait internationalement illi-
cite, des dommages résultant de celui-ci. Dans le présent arrêt, la Cour a
conclu que les deux Parties avaient commis des actes internationalement
illicites et elle a constaté que ceux-ci sont à l’origine des dommages subis
par les Parties; en conséquence, la Hongrie et la Slovaquie sont toutes
deux tenues de verser des indemnités et sont toutes deux en droit d’en
recevoir.

La Slovaquie est donc en droit d’être indemnisée des dommages subis
tant par la Tchécoslovaquie que par elle-même du fait de la décision hon-
groise de suspendre puis d'abandonner les travaux à Nagymaros et à
Dunakiliti, car ces agissements ont occasionné le report de la mise en ser-
vice de la centrale de Gabëikovo et, une fois celle-ci mise en service, des
changements dans son mode de fonctionnement.

La Hongrie est en droit d’être indemnisée des dommages qu’elle a subis
du fait du détournement du Danube car la Tchécoslovaquie, en mettant
en service la variante C, et la Slovaquie, en la maintenant en service, ont
privé la Hongrie de sa part légitime de ressources en eau partagées et ont
exploité ces ressources essentiellement à leur profit.

153. Toutefois, compte tenu de ce que les Parties ont commis des actes
illicites croisés, la Cour tient à faire observer que la question de l’in-
demnisation pourrait être résolue de façon satisfaisante, dans le cadre
d’un règlement d'ensemble, si chacune des Parties renongait à toutes ses
demandes et contre-demandes d’ordre financier ou les annulait.

154. La Cour tient en même temps à souligner que le règlement des
comptes concernant la construction des ouvrages est une question dis-
tincte de celle de l'indemnisation et doit être effectué conformément au
traité de 1977 et aux instruments y afférents. Si la Hongrie participe à
l'exploitation du complexe de Cunovo et reçoit sa part de bénéfices, elle
devra payer une part proportionnelle des coûts de construction et de
fonctionnement.

78
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 82

155. Par ces motifs,
La Cour,
1) Vu le paragraphe 1 de l’article 2 du compromis,

A. Par quatorze voix contre une,

Dit que la Hongrie n'était pas en droit de suspendre puis d’aban-
donner, en 1989, les travaux relatifs au projet de Nagymaros ainsi
qu'à la partie du projet de Gabéikovo dont elle était responsable
aux termes du traité du 16 septembre 1977 et des instruments y affé-
rents;

pour: M. Schwebel, Président; M. Weeramantry, Vice-Président;

MM. Oda, Bedjaoui, Guillaume, Ranjeva, Shi, Fleischhauer,
Koroma, Vereshchetin, Parra-Aranguren, Kooijmans, Rezek, juges;
M. Skubiszewski, juge ad hoc;

CONTRE: M. Herczegh, juge:

B. Par neuf voix contre six,

Dit que la Tchécoslovaquie était en droit de recourir, en novembre
1991, à la «solution provisoire» telle que décrite aux termes du com-
promis;
pour: M. Weeramantry, Vice-Président; MM. Oda, Guillaume, Shi,
Koroma, Vereshchetin, Parra-Aranguren, Kooïjmans, juges:
M. Skubiszewski, juge ad hoc;

CONTRE: M. Schwebel, Président; MM. Bedjaoui, Ranjeva, Herczegh,
Fleischhauer, Rezek, juges;

C. Par dix voix contre cinq,

Dit que la Tchécoslovaquie n’était pas en droit de mettre en service,
a partir d’octobre 1992, cette «solution provisoire» ;
pour: M. Schwebel, Président; M. Weeramantry, Vice-Président;
MM. Bedjaoui, Guillaume, Ranjeva, Herezegh, Shi, Fleischhauer,
Kooiymans, Rezek, juges:
CONTRE: MM. Oda, Koroma, Vereshchetin, Parra-Aranguren, juges:
M. Skubiszewski, juge ad hoc:

D. Par onze voix contre quatre,

Dit que la notification, le 19 mai 1992, de la terminaison du traité
du 16 septembre 1977 et des instruments y afférents par la Hongrie n’a
pas eu pour effet juridique d’y mettre fin;

pour: M. Weeramantry, Vice-Président; MM. Oda, Bedjaoui, Guillaume,

Ranjeva, Shi, Koroma, Vereshchetin, Parra-Aranguren, Kooijmans,
juges; M. Skubiszewski, juge ad hoc;

conTRE: M. Schwebel, Président; MM. Herczegh, Fleischhauer, Rezek,

juges;

79
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 83

2) Vu le paragraphe 2 de l’article 2 et l’article 5 du compromis,

A. Par douze voix contre trois,

Dit que la Slovaquie, en tant que successeur de la Tchécoslovaquie,
est devenue partie au traité du 16 septembre 1977 à compter du
1 janvier 1993;

pour: M. Schwebel, Président; M. Weeramantry, Vice-Président;

MM. Oda, Bedjaoui, Guillaume, Ranjeva, Shi, Koroma, Vereshchetin,
Parra-Aranguren, Kooijmans, juges; M. Skubiszewski, juge ad hoc:
CONTRE: MM. Herczegh, Fleischhauer, Rezek, juges:

B. Par treize voix contre deux,

Dit que la Hongrie et la Slovaquie doivent négocier de bonne foi en
tenant compte de la situation existante et doivent prendre toutes
mesures nécessaires à l'effet d'assurer la réalisation des objectifs du
traité du 16 septembre 1977, selon des modalités dont elles convien-
dront;

pour: M. Schwebel, Président; M. Weeramantry, Vice-Président:
MM. Oda, Bedjaoui, Guillaume, Ranjeva, Shi, Koroma, Vereshchetin,
Parra-Aranguren, Kooijmans, Rezek, juges: M. Skubiszewski, juge
ad hoc;

CONTRE: MM. Herczegh, Fleischhauer, juges;

C. Par treize voix contre deux,

Dit que, sauf si les Parties en conviennent autrement, un régime
opérationnel conjoint doit être établi conformément au traité du
16 septembre 1977;

pour: M. Schwebel, Président; M. Weeramantry, Vice-Président:
MM. Oda, Bedjaoui, Guillaume, Ranjeva, Shi, Koroma, Vereshchetin,
Parra-Aranguren, Kooijmans, Rezek, juges; M. Skubiszewski, juge
ad hoc;

CONTRE: MM. Herezegh, Fleischhauer, juges:

D. Par douze voix contre trois,

Dit que, sauf si les Parties en conviennent autrement, la Hongrie
devra indemniser la Slovaquie pour les dommages subis par la Tché-
coslovaquie et par la Slovaquie du fait de la suspension et de l’aban-
don par la Hongrie de travaux qui lui incombaient; et la Slovaquie
devra indemniser la Hongrie pour les dommages subis par cette der-
niére du fait de la mise en service de la «solution provisoire» par la
Tchécoslovaquie et de son maintien en service par la Slovaquie;

pour: M. Schwebel. Président; M. Weeramantry, Vice-Président;
MM. Bedjaoui, Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer, Parra-
Aranguren, Kooijmans, Rezek, juges; M. Skubiszewski, juge ad hoc;

CONTRE: MM. Oda, Koroma, Vereshchetin, juges;

80
PROJET GABCIKOVO-NAGYMAROS (ARRÊT) 84

E. Par treize voix contre deux,

Dit que le règlement des comptes concernant la construction et le
fonctionnement des ouvrages doit étre effectué conformément aux dis-
positions pertinentes du traité du 16 septembre 1977 et des instru-
ments y afférents, compte dûment tenu des mesures qui auront été
prises par les Parties en application des points 2 B et 2 C du présent
dispositif.

Pour: M. Schwebel, Président; M. Weeramantry, Vice-Président;
MM. Oda, Bedjaoui, Guillaume, Ranjeva, Shi, Koroma, Vereshchetin,
Parra-Aranguren, Kooijmans, Rezek, juges; M. Skubiszewski, juge ad
hoc:

CONTRE: MM. Herczegh, Fleischhauer, juges.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-cinq septembre mil neuf cent quatre-vingt-dix-
sept, en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et les autres seront transmis respectivement au Gouvernement de la
République de Hongrie et au Gouvernement de la République slovaque.

Le Président,
{ Signé) Stephen M. SCHWEBEL.

Le Greffier,
{ Signé) Eduardo VALENCIA-OSPINA.

M. SCHWEBEL, Président, et M. REZEK, juge, joignent des déclarations à
l'arrêt.

M. WEERAMANTRY, Vice-Président, et MM. BEDJAOUI et KOROMA,
juges, joignent à l’arrêt les exposés de leur opinion individuelle.

MM. Oba, RANIEVA, HERCZEGH, FLEISCHHAUER, VERESHCHETIN et
PARRA-ARANGUREN, juges, et M. SKUBISZEWSKI, juge ad hoc, joignent à
l'arrêt les exposés de leur opinion dissidente.

( Paraphé) S.M.S.
(Paraphé) E.V.O.

81
